              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 1 of 104


 1   REICH RADCLIFFE & HOOVER LLP
     Marc G. Reich (SBN 159936)
 2   mgr@reichradcliffe.com
     Adam T. Hoover (SBN 243226)
 3   adhoover@reichradcliffe.com
     4675 MacArthur Court, Suite 550
 4   Newport Beach, CA 92660
     Phone: (949) 975-0512
 5   Fax: (949) 208-2839

 6   LIFSHITZ LAW FIRM, P.C.
     Joshua M. Lifshitz (Pro Hac Vice to be submitted)
 7   jml@jlclasslaw.com
     821 Franklin Ave., Suite 209
 8   Garden City, NY 11530
     Phone: (516) 493-9780
 9   Fax: (516) 280-7376

10   Attorneys for Plaintiff

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13
      DIEGO FAZIO, Derivatively on Behalf of Nominal      Case No: 3:20-cv-7916
14    Defendant UBER TECHNOLOGIES, INC.,

15                   Plaintiff,
                                                          VERIFIED SHAREHOLDER DERIVATIVE
16    v.                                                  COMPLAINT FOR VIOLATIONS OF THE
                                                          FEDERAL SECURITIES LAWS
17    DARA KHOSROWSHAHI, NELSON CHAI,
      GLEN CEREMONY, RONALD SUGAR, H.E.
18    YASIR AL-RUMAYYAN, URSULA BURNS,                    Demand for Jury Trial
      GARRETT CAMP, MATT COHLER, RYAN
19    GRAVES, ARIANNA HUFFINGTON, TRAVIS
      KALANICK, WAN LING MARTELLO, JOHN
20    THAIN, and DAVID TRUJILLO,

21                   Defendants,
      and
22
      UBER TECHNOLOGIES, INC.,
23
                     Nominal Defendant.
24
25
26
27
28



                                                  COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 2 of 104



 1          Plaintiff Diego Fazio, by and through his undersigned attorneys, brings this shareholder

 2   derivative action for the benefit of Nominal Defendant Uber Technologies, Inc. (“Uber,” or the

 3   “Company”), against certain of the Company’s current and former officers and members of the Board

 4   of Directors (the “Board”) for violations of the Securities Act of 1933 (the “Securities Act”).

 5          Plaintiff makes these allegations upon personal knowledge and the investigation of counsel,

 6   which includes without limitation: (a) review and analysis of public filings made by Uber and other

 7   related parties and non-parties with the United States Securities and Exchange Commission (“SEC”);

 8   (b) review of news articles, shareholder communications, and postings on Uber’s website; (c) review

 9   of the pleadings and other documents in the securities class action captioned Boston Retirement System

10   v. Uber Technologies, Inc., Case No. 3:19-cv-06361-RS (N.D. Cal.) (the “Securities Class Action”);

11   and (d) review of other publicly available information concerning Uber and the Defendants.1 Plaintiff

12   believes that through reasonable discovery, substantial additional evidence will exist for the

13   allegations and claims set forth herein

14   1. INTRODUCTION

15          1.     Plaintiff brings this action derivatively for the benefit of Nominal Defendant Uber

16   against certain of the Company’s current and former executive officers and directors aiming to rectify

17   Defendants’ breaches of fiduciary duty, as well as, violations of the Securities Act from May 10, 2019

18   through the present (the “Relevant Period”) for issuing false and misleading statements and/or

19   omitting material information in the Company’s documents in connection with its Initial Public

20   Offering (“IPO”) of Uber common stock.

21          2.     On or about May 10, 2019, Uber Technologies—founded and originally incorporated as

22   transportation company Ubercab, Inc. (“Ubercab”)—conducted one of the largest and most hotly

23   anticipated IPOs in American history.

24
25   1
       While Plaintiff’s counsel has conducted its own, independent investigation, many of the allegations
26   herein (and, in particular, the allegations that relate to former employees (“FE”) accounts) are contained
     in a Amended Class Action Complaint for violation of the federal securities laws (the “Securities
27   Complaint”) filed against the Company and certain of its officers and directors in the Securities Class
     Action which has been upheld by the United States District Court on August 7, 2020.
28

                                                       PAGE 1
                                                     COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 3 of 104



 1          3.     For years, investors debated Uber’s dubious path to profitability and whether and at what

 2   price Uber should go public, but the Company lured investors into the IPO with a simple rationale:

 3   growth now, profits later. Uber committed as a public company to deliver unparalleled and rapid

 4   growth and scale, under the premise that the largest player dominates the market, winning both market

 5   share and profits. Investors took the bait.

 6          4.     Uber was also a Company scarred by scandal. In 2017, for example, Uber was caught

 7   utilizing proprietary software tools, called “Greyball,” to evade authorities seeking to enforce laws,

 8   rules, and regulations applicable to the Company’s ridesharing operations. In another example, a

 9   former Uber software engineer came forward with allegations that she and fellow colleagues had been

10   sexually harassed by superiors at Uber. After the software engineer reported such misconduct to

11   Uber’s human resources (“H.R.”) department, she was berated by managers and retaliated against for

12   reporting such incidents to H.R. According to the software engineer, Uber’s H.R. department

13   conspired with senior executives to protect abusive managers because they were “high performers.”

14          5.     The software engineer’s story, which spread like wildfire, helped catalyze the viral

15   #MeToo movement. These scandals led to Defendant Travis Kalanick’s ousting as Uber’s Chief

16   Executive Officer (“CEO”), as well as a viral #DeleteUber campaign that prompted hundreds of

17   thousands of Uber users to stop using Uber’s platform within days. Uber purports to have reformed its

18   culture “fundamentally” by, among other things, replacing Defendant Kalanick as CEO with

19   Defendant Dara Khosrowshahi and developing a new set of “cultural norms,” which includes: “Do the

20   right thing. Period.” Indeed, the Offering Documents trumpet: “It is a new day at Uber.”

21          6.     Through the IPO, Uber raised more than $8.1 billion by offering and selling over 180

22   million shares of its common stock to the public at a price of $45.00 per share. The Offering was an

23   incredible financial windfall for Defendants. The banks that underwrote the Offering collected over

24   $106 million in fees. The Offering valued the Company at a whopping $75.5 billion and catapulted the

25   value of Uber stock held by corporate insiders, including many of the IPO Defendants (as defined

26   herein).

27          7.     While the Offering was a success for the Company, and indeed for all Defendants, it

28   became what one prominent venture capitalist dubbed a “train wreck” for investors, and it turned

                                                      PAGE 2
                                                    COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 4 of 104



 1   “what should have been a climactic moment for a transportation colossus instead [into] an

 2   embarrassment.”

 3          8.    Headquartered in San Francisco, California, Uber is a multinational ride-hailing

 4   company that offers its passengers peer-to-peer (“P2P”) ridesharing (“UberX”), shared peer-to-peer

 5   ridesharing (“UberPOOL”), and black car transportation (“UberBLACK” and collectively with UberX

 6   and UberPOOL, “Uber Rides” or “Rides”). UberBLACK drivers have commercial registration and

 7   commercial insurance. By contrast, the Company does not require its P2P ridesharing drivers to have

 8   commercial licenses or commercial registration. Uber also offers on-demand food delivery (“Uber

 9   Eats” or “Eats”) as well as on-demand shipping that matches freight shippers with truckers (“Uber

10   Freight” or “Freight”), among other “Personal Mobility” and on-demand services. Each of Uber’s

11   platforms can be accessed via its website or through one of the Company’s mobile applications

12   (“apps”).

13          9.    Uber depends on incentives—e.g., $10 per trip for each of a driver’s first 100 trips—and

14   brand advertising and direct marketing—e.g., promotional campaigns such as television

15   advertisements, discounts, promotions, and referrals—to attract both drivers and customers and to

16   grow Uber Rides and Uber Eats.

17          10.   Unbeknownst to investors, Uber and its executives premised the Company’s growth on

18   an undisclosed, unsustainable, and often illegal “growth at any cost” business model, putting growth

19   first above profits, the law, and even its own passengers’ safety.

20          11.   As disclosed post-IPO in recent civil litigation, criminal indictments and plea

21   agreements, governmental and regulatory press releases, and countless news and media reports, and as

22   evidenced by former Uber employee statements, Uber systematically violated local laws by launching

23   and operating its Rides services in new domestic and international jurisdictions— irrespective of

24   whether the Company was licensed or lawfully permitted to operate there. Uber Rides became popular

25   harnessing the trendy power of mobile app-based consumerism, and Uber secretly bet that it could

26   grow and continue to operate in those jurisdictions above or outside the law, sanctioned by mass

27   consumer approval if not by local authorities.

28

                                                       PAGE 3
                                                      COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 5 of 104



 1          12.    Along with the growing number of Rides bookings and trips came an increasing number

 2   of passengers reporting violent and often criminal instances of physical and sexual assault and

 3   harassment, including non-consensual kissing, touching, and even rape. In 2018 alone (the calendar

 4   year immediately preceding the Offering), there were more than 3,000 reported instances of sexual

 5   assault—an average of eight sexual assaults a day.

 6          13.    For years and through the Offering, Uber concealed these reports from the public and

 7   investors, even as the number of instances of physical and sexual assault reported to the Company

 8   continued to grow. Uber upheld its growth at any cost business model to such a degree that it adopted

 9   and maintained investigative and safety enforcement policies designed to put the Company’s interests

10   ahead of passenger safety.

11          14.    According to more than 20 current and former investigators in Uber’s passenger call

12   center, for example, the Company uses a “three-strikes” system that allows bad actors to continue

13   using the Uber Rides app until three allegations are made, but executives can overrule investigators. In

14   one such case, a male driver was allowed to continue picking up passengers until a fourth incident,

15   where a rider reported she had been raped by that driver.

16          15.    In 2018, 92% of Uber Rides rape victims were passengers and 89% of Uber Rides rape

17   victims were female. Yet Uber’s policies were designed to silence rather than protect these victims:

18   Company investigators could be reprimanded or even terminated if they contacted the police or

19   advised victims to do so. At most, Uber would notify victims that they would not be matched with the

20   accused driver again—and they might receive a refund.

21          16.    Uber also concealed that its growth at any cost business model was negatively impacting

22   its financial condition, resulting in slowing (not accelerating) growth and billions of dollars in losses.

23   Statements from a former Uber employee support these allegations.

24          17.    For the quarter ended June 30, 2019 (“Q2 2019”), the same quarter as the Offering, for

25   example, Uber reported, after the IPO closed, a staggering $5.2 billion loss—the largest loss in the

26   Company’s history. Uber blamed the loss on stock-based compensation paid to early investors ($3.9

27   billion), but even excluding that figure, the Company’s $1.3 billion loss was still its largest loss ever.

28

                                                       PAGE 4
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 6 of 104



 1          18.    Perhaps even more shocking, Uber’s Q2 2019 financial results showed it was not

 2   growing as the Company had represented in the Offering Documents. In fact, Uber recorded its

 3   slowest growth ever, on both a Generally Accepted Accounting Principles (“GAAP”) Revenue (14%)

 4   and Adjusted Net Revenue (12%) basis. Underlying these figures, Uber also concealed that the

 5   Company was experiencing its slowest ever growth in terms of trips (“Trips,” the number of

 6   completed rides and food deliveries) as well as monthly active platform consumers (“MAPCs,” the

 7   number of unique consumers who completed a ride or received food at least once in a given month)—

 8   two key measures of Uber’s financial condition. For Q2 2019, Uber’s Trips and MAPCs grew by only

 9   35% and 30%, respectively—the slowest growth in Trips and MAPCs in Company history.

10          19.    As a result, the Offering Documents—which Uber and the other Defendants used to

11   secure more than $8.1 billion from investors—concealed serious, disturbing, and deeply material

12   problems plaguing the Company behind its “new day at Uber” facade. As further alleged below,

13   during the Relevant Period, the Individual Defendants breached their fiduciary duties by failing to

14   maintain internal controls, as well as, personally making and/or causing the Company to make a series

15   of materially false and misleading statements of fact and omitted material facts required to be

16   disclosed in order to make the statements in the Offering Documents not misleading. There are three

17   categories of misstatements: (i) illegal business model; (ii) passenger safety; and (iii) financial

18   condition.

19          20.    First, Uber’s past and present “success” was premised on an undisclosed, unsustainable,

20   and often illegal growth at any cost business model.

21          21.    Uber’s growth at any cost business model was principally manifested in a deceptive and

22   patently illegal business model: knowingly breaking and thwarting existing laws, rules, and

23   regulations in many of the jurisdictions in which the Company operates, and betting that the weight of

24   consumer support will reach a critical mass before governmental authorities and regulators are able to

25   act on or enforce such laws and regulations.

26          22.    In Boston, Massachusetts, for example, internal Company emails dating back to 2013

27   (disclosed in a late-July and early-August 2019 bench trial) revealed that Uber executives knew the

28   Company was breaking the law by launching and continuing operations without required licenses.

                                                       PAGE 5
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 7 of 104



 1   This was not a “grey” area. In one email, a Company executive expressly acknowledged that Uber was

 2   “launch[ing] P2P ride-sharing in a market where we do not have formal or tacit approval from

 3   regulators.” On June 4, 2013, the Company illegally launched Uber Rides in Boston, and over the next

 4   several years, Uber paid approximately $200,000 in tickets its drivers received for violating a Boston

 5   ordinance and Massachusetts State regulations.

 6          23.     On November 14, 2019, Bloomberg Law reported that the New Jersey Department of

 7   Labor and Workforce Development was seeking $642 million in unpaid unemployment and disability

 8   insurances taxes, because Uber had been misclassifying its drivers as independent contractors rather

 9   than as employees. Uber was assessed $523 million in past-due taxes for the four preceding years

10   (2015-2018), as well as $119 million in interest and penalties on the unpaid amounts, after Uber

11   refused to comply with existing employment laws during each of those four years. According to

12   records obtained by Bloomberg Law, the State of New Jersey obtained a court judgment in 2015

13   ordering Uber to pay about $54 million in overdue unemployment and temporary disability insurance

14   contributions, but as of November 2019, it remained unclear whether Uber ever complied with that

15   court order.

16          24.     In Tallahassee, Florida, the U.S. Department of Justice (“DOJ”) reached a plea

17   agreement on August 6, 2019 with a former Tallahassee mayor and his business associate, a former

18   head of the Downtown Improvement Authority, stemming from charges that the pair accepted cash

19   bribes from Uber in 2015 in exchange for a favorable result on a local ride-share ordinance that would

20   affect the Company’s future profitability.

21          25.     In Colombia—where drivers caught working for Uber face a 25-year driver license

22   suspension—the Superintendencia de Industria y Comercio (the “Colombian SIC,” or

23   Superintendency of Industry and Commerce, akin to the U.S. Federal Trade Commission (“FTC”))

24   announced on August 12, 2019 that it was fining Uber COL$2.1 billion (more than US$625,000) for

25   blocking administrators’ access to information and obstructing a 2017 regulatory site visit. A few

26   months later, the Colombian SIC ordered Uber to cease operations, effective February 1, 2020.

27
28

                                                      PAGE 6
                                                    COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 8 of 104



 1          26.    A former Uber employee (“FE”) also substantiates the allegations concerning Uber’s

 2   illegal business model and growth strategy.2

 3          27.    According to Former Employee 1 (“FE-1”), for example, Uber had a “playbook”—that

 4   came from Defendant Ryan Graves and the whole operations team that he ran—for how to launch

 5   UberX peer-to-peer ridesharing in new territories. Specifically, FE-1 stated that Uber had a team of

 6   “launchers,” or a group of people tasked with helping a new city go “live.” FE-1 explained that

 7   launchers move quickly from city to city and follow Uber’s playbook globally: move into a new

 8   territory, secure office space, hire local staff, launch the business, and then let the people on the

 9   ground deal with issues such as skirting local regulations.

10          28.    FE-1 explained that from 2017 to 2019, Uber knowingly allowed its drivers to operate

11   without commercial licenses and without commercial vehicle registrations in his territory, which is

12   illegal and a crime in Tanzania. FE-1 recalled one instance when the police came to Uber’s Tanzania

13   office, arrested four or five of his employees, and held those employees in detention for a weekend for

14   operating illegally. FE-1 stated that, in Tanzania, detention is worse than jail. According to FE-1,

15   nothing changed after his employees were arrested and put in detention by Tanzanian authorities.

16          29.    FE-1 described how this was typical of Uber globally: the Company enters markets and

17   disregards local regulations in order to launch and operate in those markets. FE-1 stated that countries

18   have their own laws, and companies cannot just disregard them in order to do business, but that was

19   Uber’s playbook for launching in new cities: getting drivers and cars on the road, even if that violated

20   local laws.

21          30.    FE-1 advised that Uber wanted “growth at all costs.” FE-1 explained that in Tanzania,

22   there is a clear distinction between cars registered for personal versus commercial use. FE-1 stated that

23   Tanzanian law requires commercial drivers to have a specific commercial license that takes one month

24   to get. Tanzanian law also requires commercial drivers to have their private vehicles registered as

25   commercial vehicles, and after a vehicle has been registered for commercial use, the driver must

26
27   2
       For ease of comprehension and readability, the Securities Complaint uses the pronoun “he” and
     possessive “his” in connection with former Uber employees. This convention, however, is not meant to
28   identify the actual gender of any of the former employees.

                                                        PAGE 7
                                                      COMPLAINT
                 Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 9 of 104



 1   upgrade their license to a commercial license in order to be compliant. According to FE-1, however,

 2   Uber’s drivers in Tanzania had neither proper commercial licenses nor commercially-registered

 3   vehicles.

 4          31.     FE-1 warned and expressed his concerns about Uber’s illegal operations to the launcher,

 5   the launcher’s manager, and Alon Lits, the top General Manager for Sub-Saharan Africa. FE-1

 6   explained that he participated in local Policy Communications Legal (“PCL”) call on a monthly or bi-

 7   monthly basis, where they discussed concerns related to Uber drivers operating without properly

 8   registered commercial vehicles.

 9          32.     Although Defendant Kalanick and Defendant Graves did not attend the PCL meetings

10   that FE-1 attended, there were higher level calls attended by all the general managers—who reported

11   to Defendant Graves—during which the same concerns regarding Uber’s illegal operations were

12   addressed. These higher levels meetings were held at the same frequency as the local level PCL

13   meetings that FE-1 attended, as often as twice a month. FE-1 stated that Uber exposed itself to such

14   issues and risks that these higher level calls sometimes had to happen more frequently. For example,

15   FE-1 explained, other countries had similar issues with commercial license and commercial vehicle

16   registration non-compliance, specifically Greece and Croatia. FE-1 added that Uber’s lack of

17   compliance in those countries led to alarming consequences, including Uber employees having to flee

18   those countries with private security.

19          33.     In addition, FE-1 explained that Uber followed the same playbook of operating illegally

20   in a lot of markets, including all the high growth regions. FE-1 advised that similar situations occurred

21   in India, Latin America, Brazil, Singapore, and China.

22          34.     According to FE-1, Uber executives made a “strategic decision” to launch only UberX

23   peer-to-peer ridesharing in Africa because it was faster, easier, and cheaper to find peer-to-peer drivers

24   than to find commercially licensed drivers with commercially-registered vehicles. FE-1 stated that

25   skirting local regulations helped Uber expand quickly in many new territories including Tanzania. FE-

26   1 also confirmed that Uber drivers frequently had to pay fines related to these illegal activities, and

27   Uber reimbursed its drivers the following week.

28

                                                       PAGE 8
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 10 of 104



 1          35.    FE-1 stated that Uber saw reimbursement of its drivers’ fines as a “cost of doing

 2   business.” According to FE-1, Uber drivers would come into the office with their tickets, support staff

 3   would upload a picture of the fine or ticket into Uber’s system, and then drivers would be reimbursed

 4   the following week. FE-1 explained that Uber reimbursed its drivers for these fines or tickets once per

 5   week. FE-1 added that Uber did not reimburse its drivers for other types of tickets and fines, such as

 6   speeding. Rather, Uber only reimbursed its drivers for violations of local laws such as lack of

 7   commercial license or lack of commercial vehicle registration.

 8          36.    FE-1 advised that although Uber carefully tracked its drivers’ fines and reimbursements,

 9   Uber entered reimbursements for fines under “miscellaneous expenses” on Uber’s balance sheet.

10   According to FE-1, driver reimbursements came from Uber B.V. (Uber’s subsidiary in the

11   Netherlands), which oversaw all African operations for Uber. FE-1 added that fines for lack of a

12   commercial license were not as problematic for Uber financially, at about $10 per fine, whereas the

13   more hefty fines resulted from UberX drivers operating private vehicles that were not commercially

14   registered, at up to $200 per fine, or even jail time. Drivers were especially susceptible to arrest at

15   airports, where police were often on standby. FE-1 estimated that from 2017 to 2019, for Tanzania

16   alone, Uber paid over $250,000 in fines. FE-1 also specified that Uber paid the fines knowing that

17   getting the vehicles properly registered for commercial use would impede the growth of the business.

18          37.    FE-1 recalled how, in 2017, Uber’s Head of Compliance put 24 to 48 hour staggered

19   deactivations in place for drivers that lacked proper commercial licensing or vehicle registration, but

20   this practice did not last for long. Uber quickly realized the adverse business impact and negative

21   financial impact these deactivations were having, and Uber would reinstate the drivers despite their

22   still lacking proper licensing and vehicle registration.

23          38.    FE-1 stated that, among the reasons that led him to leave Uber, he was not comfortable

24   continuing to operate Uber Tanzania where 90% of Uber’s drivers had neither commercial licenses nor

25   commercial registration for their private vehicles. FE-1 explained that he was not comfortable with

26   Uber condoning these practices.

27          39.    Around March or April 2019, FE-1 advised that Uber finally began enforcing

28   compliance with local laws such as the requirement for drivers to have commercial licenses and

                                                        PAGE 9
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 11 of 104



 1   commercially registered vehicles. FE-1 explained that, by then, Uber had a saturated market of drivers,

 2   so they were able to be more particular about who they allowed to drive in Tanzania. FE-1 noted,

 3   however, that Uber still does not have 90% of their drivers properly licensed, because the fines are not

 4   that expensive. Drivers have to spend a month in school to be properly licensed, but this rule was not

 5   enforced at Uber. FE-1 added that Uber has a proven track record of disregarding compliance issues.

 6          40.   These are but a few of the countless instances that exemplify Uber’s undisclosed,

 7   unsustainable, and often illegal growth at any cost business model.

 8          41.   Second, in furtherance of its growth at any cost business model, Uber deliberately

 9   ignored and failed to disclose rampant, dangerous, and even lethal passenger safety issues across the

10   Company’s ridesharing platform.

11          42.   In the two calendar years immediately preceding the Offering, for example, Uber

12   received reports of 5,981 instances of sexual assault (including 464 instances of rape), 107 deaths

13   across 97 fatal crashes, and 19 instances of fatal physical assaults—in the United States alone.

14          43.   The Company kept these facts and statistics from investors, belatedly disclosing them in

15   a post-Offering “US Safety Report” released December 5, 2019 (the “U.S. Safety Report”). The

16   Company has not released corresponding data for any other country across its global operations, even

17   though the Offering Documents touted how Uber operates across six continents and more than 700

18   cities, and even though the Company professes in its U.S. Safety Report that people have a “right to

19   know” about Uber’s safety records.

20          44.   The U.S. Safety Report followed on the heels of a September 25, 2019 article published

21   by The Washington Post (the “WaPo Article”), which reveals how investigators in the Company’s

22   Special Investigations Unit (“SIU”)—Uber’s call center for passenger complaints— are trained to act

23   first to shield Uber from liability and negative publicity, putting Company interests ahead of passenger

24   safety. Reporting on information gathered from more than 20 current and former Uber investigators,

25   the WaPo Article describes how Uber uses a “three-strikes” system that permits drivers and passengers

26   to keep using Uber’s ridesharing platform until three separate allegations are made, but even then,

27   Company executives can make exceptions in order to, for example, keep high earning drivers on the

28   road collecting fares. The WaPo Article also describes how SIU investigators are “forbidden” from

                                                     PAGE 10
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 12 of 104



 1   directing allegations to police or from advising victims to contact police or even seek legal counsel—

 2   even where investigators receive confessions of felonies. Many investigators said they could be

 3   reprimanded or fired if they contacted the police or urged victims to do so.

 4          45.    While Uber’s SIU investigators work to insulate and distance the Company from

 5   liability, Uber also consistently seeks to settle related cases quickly to keep the truth from the public,

 6   according to several attorneys interviewed for the WaPo Article.

 7          46.    The alarming facts concerning Uber passenger safety, manifest in the U.S. Safety Report

 8   and the WaPo Article, demonstrate that the Company has premised its growth and reputation on the

 9   jeopardy of countless thousands of nameless, silenced victims.

10          47.    Third, Uber sold itself to investors promising growth now, profits later, but its growth at

11   any cost business model was defective, and Uber concealed its true financial condition.

12          48.    Prior to and at the time of the Offering, Uber had sustained—and would continue to

13   sustain—massive losses and deteriorating growth. Unbeknownst to investors, the Company planned to

14   mitigate its ongoing losses by cutting costs in fundamental areas of its business that would further

15   hinder growth. On August 8, 2019, for example, Uber released its financial results for Q2 2019—the

16   same quarter in which Uber conducted its May 10, 2019 IPO. The Company stunned investors by

17   simultaneously disclosing a $5.2 billion net loss (its largest ever loss) and a 14% year-over-year

18   (“YoY”) quarterly revenue growth rate (its slowest ever growth rate). Even excluding one-time

19   expenses related to the Offering ($3.9 billion in stock-based compensation paid to early investors),

20   Uber’s Q2 2019 $1.3 billion loss was still (and remains) the Company’s largest ever quarterly loss.

21          49.    About a month later on July 29, 2019, Uber announced the first of three waves of layoffs,

22   terminating 400 marketing employees—about one third of its critical marketing team—in a desperate

23   attempt to cut costs. As a vital source of brand advertising and direct marketing, Uber’s marketing

24   team is responsible for driving growth through, for example, promotional campaigns, discounts, and

25   referrals. With a one-third reduction to this key workforce, Uber reduced its opportunities to deliver

26   the rapid growth it had committed to.

27          50.    On September 10, 2019, Uber announced the second wave of layoffs, terminating 435

28   employees across its product and engineering teams (about 8% of the two teams). Uber maintains that

                                                       PAGE 11
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 13 of 104



 1   its success depends “in large part” on its ability to attract and retain high-quality engineering

 2   personnel, but this second round of layoffs—a pure cost cutting measure—stifled the very team and

 3   talent that the Company depends on to ensure such success and growth.

 4           51.   And on October 14, 2019, Uber announced the third wave of layoffs, terminating 350

 5   employees across a variety of teams (about 1% of its workforce).

 6           52.   Former Uber employees or FEs also substantiates the allegations concerning Uber’s

 7   defective business model and deteriorating growth.

 8           53.   According to FE-1, for example, it was clear throughout his tenure that Uber’s pricing

 9   was unsustainable in the long-run. FE-1 specified that, historically, Uber had incentivized their

10   drivers, but immediately before the IPO in early 2019, Uber was under massive pressure to lower their

11   operational expenses and cut their spending by reducing incentives to drivers because the price points

12   they had set were unsustainable.

13           54.   FE-1 added that Uber senior leadership had taken advantage of their driver employees,

14   especially in the emerging markets where drivers are making extremely low wages, as low as $2 per

15   day. FE-1 explained that Uber was able to “strong arm” those drivers, as drivers in emerging markets

16   had to take out loans to cover gas and other expenses to meet the criteria for incentives, some of which

17   were “impossible” to achieve. FE-1 stated that Uber was intentionally condoning very unethical and

18   often illegal practices.

19           55.   According to Former Employee 2 (“FE-2”), when he started working on Uber Eats, it

20   seemed like it was the clear market leader, but as time went on, it became clear that competitors were

21   doing really well compared to Uber Eats. FE-2 also confirmed there were periods during which his

22   Uber Eats-focused marketing team struggled. FE-2’s team had a weekly marketing budget for the

23   United States and Canada, and growth was measured by the number of new users who signed up for

24   Uber Eats (driven by paid marketing) and then made their first order. FE-2 specified that the

25   marketing budget was supposed to translate into “new user growth,” which is measured by users

26   creating a log-in and placing an order. FE-2 explained that members of his team worked with Uber’s

27   finance and strategy team to set goals for how much user growth FE-2’s team should achieve from

28   paid marketing efforts, but there was quite a stretch of time when the team was falling under those

                                                       PAGE 12
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 14 of 104



 1   goals. FE-2 stated that the team was failing to meet its growth goals. FE-2 also confirmed that the

 2   team got to a point where, consistently for some months or longer, the team was not able to hit its

 3   marketing goals.

 4           56.   These and other facts disclosed after the Offering stand in stark contrast to the high-

 5   growth, nearing-profitability company Uber had portrayed itself to be.

 6           57.   As the news of the adverse facts that existed prior to the IPO concerning the Company’s

 7   business model, passenger safety, and financial condition leaked out to the market over the ensuing

 8   months, the price of Uber’s common stock dropped from the $45.00 per share Offering price to $29.67

 9   per share on the day this Action was commenced (a 34% decline from the Offering price) and to an

10   all-time low of $25.99 on November 14, 2019 (a 42% decline from the Offering price).

11   2. JURISDICTION AND VENUE

12           58.   Pursuant to 28 U.S.C. §1331 and section 21D of the Securities Act (15 U.S.C. § 77v),

13   this Court has jurisdiction over the claims asserted herein under Section 11 of the Securities Act.

14           59.   This Court has jurisdiction over each defendant named herein because each defendant is

15   either a corporation that conducts business in and maintains operations in this District, or is an

16   individual who has sufficient minimum contacts with this District to render the exercise of jurisdiction

17   by the District courts permissible under traditional notions of fair play and substantial justice.

18           60.    Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one or

19   more of the defendants either resides in or maintains executive offices in this District; (ii) a substantial

20   portion of the transactions and wrongs complained of herein, including the defendants' primary

21   participation in the wrongful acts detailed herein, occurred in this District; and (iii) defendants have

22   received substantial compensation in this District by doing business here and engaging in numerous

23   activities that had an effect in this District.

24   3. THE PARTIES

25           61.   Plaintiff has continuously been a shareholder throughout the relevant times complained

26   of herein, and is a current shareholder.

27           62.   Defendant Uber is a Delaware corporation with its principal executive offices located at

28   5008 Airport Road, Roanoke, Virginia.

                                                        PAGE 13
                                                       COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 15 of 104



 1      3.1. The IPO Defendants

 2          63.     Defendant Dara Khosrowshahi (“Khosrowshahi”) has been Uber’s CEO and a member

 3   of the Board since August 2017. In connection with the IPO, Defendant Khosrowshahi received an

 4   award of 332,725 restricted stock units (“RSUs”) worth over $14 million. Defendant Khosrowshahi

 5   also owned over 196,000 Uber shares at the time of the Offering that as a result were worth over $8

 6   million.

 7          64.     Defendant Nelson Chai (“Chai”) has been Uber’s Chief Financial Officer (“CFO”) since

 8   August 2018. In connection with the IPO, Defendant Chai received an award of 246,305 RSUs worth

 9   over $11 million.

10          65.     Defendant Glen Ceremony (“Ceremony”) has been Uber’s Chief Accounting Officer

11   (“CAO”) and Global Corporate Controller since 2018. In connection with the IPO, Defendant

12   Ceremony received an award of 126,452 RSUs worth over $5.6 million.

13          66.     Defendant Ronald Sugar (“Sugar”) has been a member of the Board and the Board’s

14   Chairperson since July 2018. In connection with the IPO, Defendant Sugar received an award of

15   45,567 RSUs worth over $2 million. Defendant Sugar also owned over 130,000 Uber shares at the

16   time of the Offering that as a result were worth over $5.8 million.

17          67.     Defendant H.E. Yasir Al-Rumayyan (“Al-Rumayyan”) has been a member of the Board

18   since June 2016. Defendant Al-Rumayyan owned over 72 million Uber shares at the time of the

19   Offering that as a result were worth over $3.2 million.

20          68.     Defendant Ursula Burns (“Burns”) has been a member of the Board since September

21   2017. In connection with the IPO Defendant Burns received an award of 16,947 RSUs worth over

22   $700,000. Defendant Burns also owned over 130,000 Uber shares at the time of the Offering that as a

23   result were worth over $5.8 million.

24          69.     Defendant Garrett Camp (“Camp”) is the co-founder of the Company and was a member

25   of the Company’s Board until March 2020. According to the Offering Documents, Defendant Camp

26   offered 3,124,000 of his own Uber shares to be sold to investors in the IPO for $45 per share with the

27   proceeds going to him. Defendant Camp also owned over 78 million Uber shares at the time of the

28   Offering that as a result were worth over $3.5 billion.

                                                      PAGE 14
                                                    COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 16 of 104



 1              70.   Defendant Matt Cohler (“Cohler”) was a member of the Company’s Board until July

 2   2019. According to the Offering Documents, Defendant Cohler offered 5,748,000 of his own Uber

 3   shares to be sold to investors in the IPO for $45 per share with the proceeds going to him. Defendant

 4   Cohler also owned over 144 million Uber shares at the time of the Offering that as a result were worth

 5   over $6.3 billion.

 6              71.   Defendant Ryan Graves (“Graves”) was a member of the Company’s Board until May

 7   2019. According to the Offering Documents, Defendant Graves offered 1,319,000 of his own Uber

 8   shares to be sold to investors in the IPO for $45 per share with the proceeds going to him. In

 9   connection with the IPO, Defendant Graves received an award of 59,625 RSUs worth over $2.6

10   million. Defendant Graves also owned over 31 million Uber shares at the time of the Offering that as a

11   result were worth over $1.3 billion.

12              72.   Defendant Arianna Huffington (“Huffington”) was a member of the Company’s Board

13   until July 2019. In connection with the IPO, Defendant Huffington received an award of 26,468 RSUs

14   worth over $1.1 million. Defendant Huffington also owned over 22,000 Uber shares at the time of the

15   Offering that as a result were worth over $900,000.

16              73.   Defendant Travis Kalanick (“Kalanick”) is a co-founder of the Company, Uber’s former

17   CEO, and was a member of the Company’s Board until December 2019 According to Offering

18   Documents, Defendant Kalanick offered 3,736,000 of his own Uber shares to be sold to investors in

19   the IPO for $45 per share with the proceeds going to him. In connection with the IPO, Defendant

20   Kalanick received an award of 389,012 RSUs worth over $17.5 million. Defendant Kalanick also

21   owned over 113 million Uber shares at the time of the Offering that as a result were worth over $5

22   billion.

23              74.   Defendant Wan Ling Martello (“Martello”) has been a member of the Company’s Board

24   since June 2017. In connection with the IPO, Defendant Martello received an award of 26,789 RSUs

25   worth over $1.2 million. Defendant Martello also owned over 43,000 Uber shares at the time of the

26   Offering that as a result were worth over $1.9 million.

27              75.   Defendant John Thain (“Thain”) has been a member of the Company’s Board since

28   September 2017. In connection with the IPO, Defendant Thain received an award of 16,403 RSUs

                                                      PAGE 15
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 17 of 104



 1   worth over $700,000. Defendant Thain also owned over 130,000 Uber shares at the time of the

 2   Offering that as a result were worth over $5.8 million.

 3          76.   Defendant David Trujillo (“Trujillo”) has been a member of the Company’s Board since

 4   June 2017. Defendant Trujillo was at the time of the IPO a partner at the private equity firm TPG

 5   Capital. Investment funds controlled by TPG Capital, L.P. (“TPG Capital”) offered 1,396,000 of their

 6   own Uber shares to be sold to investors in the IPO for $45 per share with the proceeds going to them.

 7   TPG Capital’s investment funds also owned over 31 million Uber shares at the time of the Offering

 8   that as a result were worth over $1.3 billion

 9      3.2. Related Party Non-Defendants

10          77.   Related Party Non-Defendant Amanda Ginsberg (“Ginsberg”) has been a member of the

11   Company’s Board since February 2020 and is named solely for the purpose of demand futility.

12          78.   Related Party Non-Defendant Robert Eckert (“Eckert”) has been a member of the

13   Company’s Board since March 2020 and is named solely for the purpose of demand futility.

14          79.   Related Party Non-Defendant Revathi Advaithi (“Advaithi”) has been a member of the

15   Company’s Board since July 2020 and is named solely for the purpose of demand futility.

16   4. SUBSTANTIVE ALLEGATIONS

17      4.1. Uber’s History as a Transportation Business

18          80.   Originally founded in 2009 and incorporated in July 2010 as Ubercab, Inc., the Company

19   was conceived as a means to an end: providing an “ÜberCab”—borrowing a term from the German

20   language—or the “BestCab” for Defendant Camp and his friends in San Francisco. Defendant Camp

21   had been blackballed or rejected from most of the taxi cab services in the city, and the so-called

22   “complexity” and “confusion”—as well as the cost—of sharing rides with friends via black car

23   services grew to be too messy for his taste.

24          81.   In early discussions with Defendant Kalanick, Defendant Camp balked at the known cost

25   of taxi medallions: half a million dollars per year. Defendant Camp was convinced he could create a

26   better, mobile app-based way to give people rides. Best case, ÜberCab would become a market leader

27   in private transportation; worst case, it would be a small transportation service for Defendant Camp

28   and his friends in San Francisco. Either way, the focus was singular: providing the “best” cab that

                                                      PAGE 16
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 18 of 104



 1   anyone could hail directly from an app on their mobile phone. Dropping the umlaut for sake of clarity

 2   to Americans, Defendants Camp and Kalanick created a new, on-demand transportation company:

 3   Ubercab.

 4          82.   In February 2011, Ubercab changed its name to Uber Technologies.

 5          83.   According to the Offering Documents, Uber’s “mission” is to “ignite opportunity by

 6   setting the world in motion.” Uber’s self-described primary business has not deviated from Defendant

 7   Camp’s original idea: “Every minute of every day, consumers and Drivers on our platform can tap a

 8   button and get a ride or tap a button and get work.”

 9          84.   Uber offers two main products: Uber Rides and Uber Eats, which the Company refers to

10   collectively as its “Core Platform.” Despite this moniker that refers to both businesses, Uber Rides is

11   the Company’s primary business and principal source of revenue. In 2017 and 2018, for example,

12   Uber Rides accounted for 88% and 81% of Core Platform Revenue and 87% and 81% of total

13   Revenue, respectively. In the same two years, Uber Eats accounted for 7% and 13% of both Core

14   Platform Revenue and total Revenue, respectively.

15          85.   The Offering Documents organize Uber Rides under yet another two, broader categories:

16   “Ridesharing,” which refers to customers and drivers who use Uber’s app to arrange for on-demand

17   transportation via a variety of vehicles (cars, auto rickshaws, motorbikes, minibuses, or taxis); and

18   “Personal Mobility,” which includes both Ridesharing and “New Mobility,” a category that refers to

19   customers who use Uber’s app to access on-demand alternative modes of transportation, such as

20   dockless “e-bikes” and “e-scooters.”

21          86.   The Company’s other main product, Uber Eats, refers to customers and restaurants that

22   use Uber’s app to arrange for on-demand food delivery.

23          87.   The Company also offers Uber Freight, which refers to truckers and freight shippers that

24   use Uber’s app to arrange for on-demand shipping and logistics.

25          88.   The Offering Documents detail how the “foundation” of Uber’s platform—across its

26   various offerings—is the Company’s “massive network, leading technology, operational excellence,

27   and product expertise,” which together “power movement from point A to point B.” Uber’s “massive

28

                                                      PAGE 17
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 19 of 104



 1   network” is of primary importance, and drivers are the key element of both the Company’s network

 2   and its “growth now, profits later” rationale:

 3

 4
 5
 6
 7
 8
 9
10
11
12
13
14          89.   The foregoing diagram, listed under “Massive Network” in the Company’s Offering

15   Documents, depicts and demonstrates the critical role Uber drivers play in enabling the Company to

16   deliver its primary product: Uber Rides. Uber drivers are the essential condition to Uber Rides,

17   without whom Uber cannot create what it calls a “liquidity network effect”: using promotions or

18   “incentives” to attract drivers and customers until the Company scales sufficiently to create positive

19   margin on rides, i.e., profit. Without Uber drivers, the Company cannot deliver unparalleled—or really

20   any—growth and scale, without which Uber cannot become the largest player, dominate the market, or

21   win market share or profits.

22          90.   Underscoring Uber’s “growth now, profits later” rationale, the Offering Documents

23   explain that the Company uses promotions, such as incentives for drivers and customers, “to attract

24   platform users on both sides of our network, which can result in a negative margin [(i.e., loss)] until

25   [Uber] reach[es] sufficient scale to reduce incentives.” The Company’s only justification for its losses

26   or “negative margin” is that it can grow and increase scale sufficient to “create[] category leadership

27   and a margin advantage.” In other words, Uber’s pitch is that the largest player dominates the market

28   and wins—both market share and profit.

                                                       PAGE 18
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 20 of 104



 1          91.    Uber recruits and approves all of the Company’s drivers (hereinafter, “Uber Drivers” or

 2   “Drivers”) through an “easy” sign-up or qualification process. To recruit, maintain, and grow a

 3   “massive” network of Uber Drivers, the Company provides promotions or “incentives” to its Drivers,

 4   which are separate from and in addition to the Driver’s portion of the fare provided by the customer.

 5   Driver incentives may include, for example, payments Uber makes to its Drivers for completing a

 6   consecutive number of Trips or a cumulative number of Trips over a specified period of time, e.g., $10

 7   per Trip for each of a Driver’s first 100 Trips.

 8          92.    Driver incentives are distinct from “Excess Driver incentives,” which refers generally to

 9   the amount Uber pays each Driver for a Trip in excess of the fare charged to the customer, including

10   Driver incentives but excluding “Driver referrals.” Uber also provides referrals to its Drivers, or

11   payments to existing Drivers for referring new Drivers to Uber.

12          93.    In addition to recruiting and approving all Uber Drivers, the Company also sets the rates

13   or fares that customers pay for Uber’s on-demand transportation or food delivery services. Uber

14   arranges for customers to make payments via credit card or other electronic payment means. Uber

15   collects revenue by retaining a portion of the fares that customers pay for Uber’s services. In order to

16   maximize revenue and generate profit (as articulated in Uber’s liquidity network effect), the Company

17   must continuously recruit, maintain, and grow its network of Uber Drivers (supply) sufficient to meet

18   customers’ demands for services, as a shortage of Drivers leads to increased wait times and fares,

19   fewer customers, and less revenue.

20          94.    Uber also deploys incentives to expand its customer base: individuals seeking to fulfill

21   their on-demand transportation and food delivery needs. The Company uses promotions, discounts, an

22   “Uber Rewards” program, and other incentives to encourage prospective customers to begin to use

23   Uber’s platform and to motivate existing customers to increase usage of Uber’s platform. As is the

24   case with its Drivers, the Company must continuously attract, maintain, and grow its base of

25   customers (demand) in order to maximize revenue and generate profit.

26          95.    Incentive expenses are tracked internally and gauged against a series of metrics used to

27   validate the cost, a practice known as “couponing.” Anyone in Uber’s Performance Marketing

28   department can access that data once they obtain clearance from their managerial channels. Uber relies

                                                         PAGE 19
                                                        COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 21 of 104



 1   on data scientists to collect the information because the specific data fields are very detailed. These

 2   data scientists help the Company keep track of growth.

 3          96.    Uber sets its Drivers’ rates or fares using a proprietary formula based on: base rate

 4   (determined by the time and distance of a trip), plus booking fee (a flat fee Uber may charge

 5   customers to cover operational, regulatory, and safety costs), plus a busy times and areas fee, i.e.,

 6   “surge” or “dynamic” pricing (when there are more customers than available Drivers, Uber increases

 7   pricing until supply and demand stabilize).

 8          97.    As part of Uber’s pricing formula, the Company derives its revenues principally from

 9   service fees it charges to its Drivers for use of Uber’s app and platform—that portion of fares retained

10   by Uber, calculated as a percentage of the Driver’s total fare, e.g., 20%. Uber’s customers (whether

11   passengers or food delivery recipients) remit payments directly to the Company through the Uber app,

12   so Uber is able to and does deduct and retain all of the fees it charges its Drivers directly, before

13   paying Drivers that portion of the fare owed to them.

14          98.    Despite controlling the method, means, and delivery of services to its customers

15   (whether transportation or food), as of the date of the Offering, Uber classified its Drivers as

16   “independent contractors” rather than as employees.

17      4.2. Uber’s Toxic Culture and its Purported Attempts to Change

18          99.    Following a Glossary of “key terms” designed to guide investors through a dizzying

19   array of proprietary terminology (and financial statements that are “confusing by design,” the Offering

20   Documents begin with a “Letter from our CEO”—an unusual feature. Defendant Khosrowshahi

21   concedes that, “in getting from point A to point B [Uber] didn’t get everything right. Some of the

22   attributes that made Uber a wildly successful startup ... led to missteps along the way.”

23          100. In his letter, Defendant Khosrowshahi suggests that building Uber “required a

24   willingness to challenge orthodoxies and reinvent—sometimes even disrupt—ourselves[,]” but

25   underscores that, “over the past 18 months,” i.e., since 2017, “we have improved our governance and

26   Board oversight ... and made the changes necessary to ensure our company culture rewards teamwork

27   and encourages employees to commit for the long term.” Defendant Khosrowshahi concludes with a

28

                                                       PAGE 20
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 22 of 104



 1   “commitment” to investors: to “treat our customers, our colleagues, and our cities with respect[,]” and

 2   to “run our business with passion, humility, and integrity.”

 3           101. Taken out of context, Defendant Khosrowshahi’s letter reads as a heartfelt promise to

 4   investors. In reality, Defendant Khosrowshahi’s letter was a strategic mea culpa on Uber’s behalf

 5   intended to pacify and assure anxious investors that the Company had left its toxic culture behind in

 6   2017.

 7           102. In one of the Offering Documents’ risk factors, titled “[m]aintaining and enhancing our

 8   brand and reputation is critical to our business prospects[,]” Uber presents its narrative on how the

 9   Company’s toxic culture—as revealed by a number of scandals dating back to 2017—is purportedly in

10   the past. These scandals relate to, among other things: allegations of Uber utilizing proprietary tools to

11   evade and deceive authorities from enforcing applicable laws, rules, and regulations (i.e., Greyball, a

12   piece of code affixed to a user’s account that identifies a police officer, transportation official, or other

13   person as a threat, which Uber itself describes as designed to “limit the vehicle views available to

14   regulatory enforcement authorities”); a data security breach; and allegations of sexual harassment and

15   other misconduct levelled by employees against superiors and co-workers at Uber.

16           103. The allegations of sexual harassment and misconduct implicating Uber and its executives

17   are largely credited with helping to foster and foment the viral 2017 #MeToo movement. In one

18   particularly well-publicized incident, a former Uber software engineer alleged she had been the target

19   of repeated sexual harassment and workplace mistreatment. After reporting such misconduct to Uber’s

20   H.R. department, this same individual was berated by her managers, promised and denied a transfer

21   out of the department where the sexual harassment and misconduct took place, and subjected to fierce

22   retaliation for reporting such incidents to H.R. This individual took her concerns all the way to Uber’s

23   Chief Technology Officer, yet still nothing was done until she took matters into her own hands and

24   quit.

25           104. The software engineer’s story, first published on her personal blog, spread like wildfire

26   in the media and helped expose Uber as a poorly run company plagued by flagrant misogyny, with an

27   H.R. department that conspired with senior executives and upper management to shield abusive

28   managers from being disciplined so long as they were “high performers.” At the same time, Defendant

                                                        PAGE 21
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 23 of 104



 1   Kalanick came under fire for knowingly enabling this misogynistic culture and failing to act on untold

 2   scores of sexual harassment complaints at the Company.

 3          105. As the Offering Documents allude to, such allegations led to “significant media coverage

 4   and negative publicity, particularly in 2017,” and the #DeleteUber campaign that followed “prompted

 5   hundreds of thousands of consumers to stop using [Uber’s] platform within days.” The media scrutiny,

 6   adverse publicity, and negative financial impact was so swift and severe that the Company hired

 7   former U.S. Attorney General Eric Holder (“AG Holder”) to conduct an internal investigation into

 8   Uber’s culture. AG Holder personally interviewed the software engineer that blew the whistle on

 9   Uber, and in total, his investigation team conducted over 200 interviews with current and former

10   employees, as well as a document review that included searching databases containing over 3 million

11   documents.

12          106. AG Holder ultimately issued a scathing report detailing 47 recommendations for

13   improving Uber’s culture, including: first and foremost, “review and reallocate the responsibilities of”

14   Defendant Kalanick, who set a dismal tone at the top; adopt a “zero-tolerance policy for substantiated

15   complaints of discrimination and harassment, without regard to whether an employee is a ‘high

16   performer’ or a long-term employee[;]” use “performance reviews to hold senior leaders

17   accountable[;]” restructure the Board “to include additional independent Board [directors] ... who can

18   exercise independent oversight of Uber’s management[;]” require “mandatory leadership training for

19   key senior management/senior executive team members[;]” and “reformulate Uber’s 14 cultural

20   values[,]” because many of the Company’s adopted values could have been “used to justify poor

21   behavior, including Let Builders Build, Always Be Hustlin’, Meritocracy and Toe-Stepping, and

22   Principled Confrontation.”

23          107. In a section titled “How We Approach the Future,” the Offering Documents draw a hard

24   line in the sand between 2017 Uber and the purportedly new and reformed Uber of today. Uber

25   highlights its attempts at damage control and to stem further media scrutiny, adverse publicity, and

26   negative financial impact. First, Uber hired Defendant Khosrowshahi “in September 2017 following

27   many challenges regarding [its] culture, workplace practices, and reputation.” Defendant

28   Khosrowshahi was brought in primarily to lend an air of credibility to Uber and to take the Company

                                                     PAGE 22
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 24 of 104



 1   public. In exchange, Uber agreed to pay Defendant Khosrowshahi $45 million in cash and RSUs, as

 2   well as an additional $80 to $100 million if Uber achieved a $120 billion market capitalization for at

 3   least three months within five years of the Offering.

 4          108. Uber claims to have made “tremendous progress in creating a program that is designed to

 5   prevent and detect violations of corporate policy, law, and regulations.” The Company also: revamped

 6   its “senior executive team, hiring respected leaders with extensive public and private sector

 7   experience[;]” and “sought to reform [its] culture fundamentally by ... creating and embracing new

 8   cultural norms.” Among the Company’s new cultural norms, Uber declares: “Our team came together

 9   to write these norms from the ground up to reflect who we are and where we are going.... We do the

10   right thing. Period.”

11          109. In sum, the Offering Documents proudly proclaim: “It is a new day at Uber.”

12      4.3. The Offering Documents Contained Materially False and Misleading Statements of Fact

13           and Omitted Material Information

14          110. The Offering Documents contained materially misleading statements concerning Uber’s

15   undisclosed and unsustainable growth at any cost business model. Specifically, the Offering

16   Documents failed to disclose to the truth about Uber’s: (i) business model and growth strategy; (ii)

17   passenger safety issues; and (iii) financial condition. As a result, the Offering Documents contained

18   untrue statements of material facts, omitted to state other facts necessary to make the statements

19   contained in the Offering Documents not misleading, and were not prepared in accordance with the

20   rules and regulations governing their preparation.

21          4.3.1. The Offering Documents Contained Misstatements and Omissions About Uber’s

22                 Illegal Business Model and Growth Strategy

23          111. The Offering Documents repeatedly touted—yet misrepresented—the strength and

24   legality of Uber business model and growth strategy and failed to disclose that the Company’s

25   business model and growth strategy was premised on breaking and thwarting laws, rules, and

26   regulations in many of the domestic and international jurisdictions in which the Company operates. As

27   a result, the Company faced grave consequences at the time of the IPO that would fully materialize

28   afterwards.

                                                      PAGE 23
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 25 of 104



 1          112. The Offering Documents portrayed to investors that the Company’s problems were

 2   largely in the past and that the Company had “been on a new path forward since hiring … Chief

 3   Executive Officer Dara Khosrowshahi in September 2017. The Offering Documents stated, in

 4   pertinent part, as follows under the heading “Reputation and brand”:

 5          We believe that maintaining and enhancing our reputation and brand is critical to our
            ability to attract and retain employees and platform users. For example, our business
 6          performance was negatively impacted in early 2017 when we faced many challenges, including
            the #DeleteUber campaign that encouraged platform users to delete our app and cease use of
 7          our offerings. Later in 2017, allegations of discrimination, harassment, and retaliation in the
            workplace adversely impacted our reputation and further encouraged platform users to cease
 8          use of our offerings. We have been on a new path forward since the hiring of our Chief
            Executive Officer Dara Khosrowshahi in September 2017.
 9
            113. While Defendant Kalanick’s philosophy for dealing with the localities where Uber
10
     operated and the regulators with purview over Uber’s operations was based on “confrontation,” the
11
     “new” Uber stated that its number one cultural norm was now “We do the right thing. Period.” The
12
     Offering Documents claim that after 2017 “[i]t is a new day at Uber” and that the Company “made
13
     tremendous progress in creating a [compliance] program that is designed to prevent and detect
14
     violations of corporate policy, law, and regulations” and was “committed to using a proactive and
15
     collaborative approach with regulators.” The Offering Documents stated, in pertinent part, as follows:
16
            We are on a new path forward with the hiring of our Chief Executive Officer Dara
17          Khosrowshahi in September 2017 following many challenges regarding our culture,
            workplace practices, and reputation…. Our leadership team has sought to reform our
18          culture fundamentally by improving our governance structure, strengthening our compliance
            program, creating and embracing new cultural norms, committing to diversity and inclusion
19          and rebuilding our relationship with employees, Drivers, consumers, and regulators.
20                                                 *       *       *
21          We are committed to building a best-in-class compliance program. We have made
            tremendous progress in creating a program that is designed to prevent and detect violations
22          of corporate policy, law, and regulations. We continue to enhance our compliance and
            ethics program by conducting top-down risk assessments and developing policies and
23          practices customized for our growing and evolving global business.
24          We embrace the future with optimism, and we work towards our mission based on eight
            cultural norms. Our team came together to write these norms from the ground up to reflect
25          who we are and where we are going.
26          We do the right thing. Period.
27              •   We build globally, we live locally. We harness the power and scale of our global
                    operations to deeply connect with the cities, communities, drivers, and riders that we
28                  serve every day.

                                                     PAGE 24
                                                   COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 26 of 104



 1              •   We are customer obsessed. We work tirelessly to earn our customers’ trust and
                    business by solving their problems, maximizing their earnings, or lowering their costs.
 2                  We surprise and delight them. We make short-term sacrifices for a lifetime of loyalty.
 3                                                  *       *      *
 4              •   We act like owners. We seek out problems, and we solve them. We help each other and
                    those who matter to us. We have a bias for action and accountability. We finish what
 5                  we start, and we build Uber to last. And when we make mistakes, we’ll own up to
                    them.
 6
                                                    *       *      *
 7
            We are committed to using a proactive and collaborative approach with regulators. As a
 8          result, we are rebuilding and strengthening our relationships with regulators around the
            world and engaging in an ongoing, constructive dialogue. For example, in Berlin and
 9          Munich, we have actively worked with regulators to introduce eco-friendly products, such as
            dockless e-bikes and our all-electric vehicle product, Uber Green, to help those cities decrease
10          air pollution, reduce urban congestion, and increase access to clean transportation options.
            Additionally, in 2018, we partnered with officials in the province of Mendoza, Argentina to
11          design the country’s first ridesharing regulations. We believe that this long-term
            collaborative approach will enable us to drive positive legislative change and allow people all
12          over the globe to benefit from modern and efficient transportation options.
13                                                  *       *      *
14          It is a new day at Uber
15          114. The Offering Documents told investors that a “foundation of [Uber’s] platform” was

16   “operational excellence” which included using “market-specific knowledge to rapidly launch and sale

17   products in cities” and “build and enhance relationships with cities and regulators.” The Offering

18   Documents stated, in pertinent part: “Operational excellence. Our regional on-the-ground operations

19   teams use their extensive market-specific knowledge to rapidly launch and scale products in cities,

20   support Drivers, consumers, restaurants, shippers, and carriers, and build and enhance relationships

21   with cities and regulators.”

22          115. The Offering Documents also told investors that “regional on-the-ground teams enable

23   [Uber] to better understand and contribute to communities that [the Company] serves.”

24          116. The Offering Documents touted that Uber “celebrate[s] cities” and that it was

25   “committed to complementing city infrastructure and collaborating with local leaders and

26   communities to provide opportunities for cities to thrive.”

27
28

                                                     PAGE 25
                                                   COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 27 of 104



 1           117. The Offering Documents told investors that Uber “derived 24% of [its] Rideshare Gross

 2   Bookings from five metropolitan areas—Los Angeles, New York City, and the San Francisco Bay

 3   Area in the United States; London in the United Kingdom; and Sao Paulo in Brazil.”

 4           118. The Offering Documents claimed that Uber’s growth strategy consisted of the following:
             Key elements of our growth strategy include:
 5
                 •   Expanding Personal Mobility into new markets;
 6
                 •   Continuing to invest in and expand Uber Eats;
 7
                 •   Pursuing targeted investments and acquisitions;
 8
                 •   Leveraging our platform to launch new products;
 9
                 •   Increasing Driver and consumer engagement;
10
                 •   Continuing to invest in and expand Uber Freight;
11
                 •   Continuing to innovate and transform our products to meet platform user needs; and
12
                 •   Investing in advanced technologies, including autonomous vehicle technologies.
13
             119. The Offering Documents also expanded upon Uber’s “Expanding Personal Mobility into
14
     new markets” growth strategy by identifying six locations were Uber did not have “a major presence”
15
     due to “current regulations,” and, thus, Uber was waiting to expand there. The Offering Documents
16
     stated, in pertinent part, as follows:
17
             Due to current regulations, our Personal Mobility offering does not have a major presence
18           in Argentina, Germany, Italy, Japan, South Korea, or Spain, which represent an aggregate
             population of over 400 million people, 0.8 trillion miles, and $0.5 trillion of potential
19           addressable market opportunity. We intend to expand in each of these markets as
             regulations permit and as we introduce products that conform with local regulations such as
20           taxi products or livery offerings. We believe that the popularity of Uber Eats, which is
             available in Japan, Italy, South Korea, and Spain, demonstrates that demand exists in these
21           countries for our platform and brand.
22
             120. The Offering Documents stated that “[r]egulations that permit or limit [Uber’s] ability to
23
     provide Ridesharing in certain markets impact our financial performance” and touted that when
24
     changes to regulations were made, for example in New York City, the Company made adjustments to
25
     address those changes and that “partnerships with regulators have resulted in favorable changes, for
26
     example in Argentina where Uber “partnered with officials” to design “ridesharing regulations.” The
27
     Offering Documents stated, in pertinent part, as follows:
28

                                                     PAGE 26
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 28 of 104


            Regulation that permit or limit our ability to provide Ridesharing in certain markets impact
 1          our financial performance. For example, in August 2018, New York City instituted a limit on
            new vehicle licenses for offerings like ours for one year, and in February 2019, New York City
 2          instituted per-mile and per-minute rates, designed to target minimum hourly earnings, for
            drivers providing for-hire services in New York City, such as those provided by Drivers on our
 3          platform. We are still working through adjustments to be made with respect to rider
            promotions, driver supply, and other aspects of our business in response to these
 4          regulations. Although these regulations positively impacted our category position in New
            York City thus far, the regulations had a negative impact on our financial performance in New
 5          York City in the first quarter of 2019 and may have a similar adverse impact in the future. In
            other regions, our partnerships with regulators have resulted in favorable change. In 2018,
 6          we partnered with officials in the province of Mendoza to design the first ridesharing
            regulations in Argentina.
 7
            121. The Offering Documents claimed that “[a] commercial license is not required for
 8
     Drivers on UberX in most cities.”
 9
            122. The Offering Documents stated that the Company was subject to a “variety of U.S. and
10
     foreign laws, rules and regulations” and changes could harm Uber’s business. The Offering
11
     Documents also stated that “[i]n the United States, many state and local laws, rules, and regulations
12
     impose legal restrictions and other requirements on operating our Ridesharing products, including
13
     licensing, insurance, screening, and background check requirements.” In particular, states had adopted
14
     Transportation Network Company (“TNC”) regulations,” which required Uber “to comply with rules
15
     regarding, among other things, background checks, vehicle inspections, accessible vehicles driver and
16
     consumer safety, insurance, driver training, driver conduct, and other similar matters.” The Offering
17
     Documents stated, in pertinent part, as follows:
18
            We operate in a particularly complex legal and regulatory environment. Our business is
19          subject to a variety of U.S. and foreign laws, rules, and regulations. We are subject to many
            U.S. federal, state, local, and foreign laws and regulations, including those related to internet
20          activities, privacy, rights of publicity, data protection, intellectual property, health and safety,
            competition, protection of minors, consumer protection, payments, transportation services,
21          and taxation. These laws and regulations are constantly evolving and may be interpreted,
            applied, created, or amended, in a manner that could harm our business.
22
                                                     *        *      *
23
            Our platform, and in particular our Ridesharing products, are subject to differing, and
24          sometimes conflicting, laws, rules, and regulations in the numerous jurisdictions in which
            we operate. In the United States, many state and local laws, rules, and regulations impose
25          legal restrictions and other requirements on operating our Ridesharing products, including
            licensing, insurance, screening, and background check requirements. Outside of the United
26          States, certain jurisdictions have adopted similar laws, rules, and regulations while other
            jurisdictions have not adopted any laws, rules, and regulations which govern our
27          Ridesharing products. Further, certain jurisdictions, including Argentina, Germany, Italy,
            Japan, South Korea, and Spain, the six countries that we have identified as near-term
28          priorities, have adopted laws, rules, and regulations banning certain ridesharing products or

                                                        PAGE 27
                                                     COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 29 of 104


            imposing extensive operational restrictions. This uncertainty and fragmented regulatory
 1          environment creates significant complexities for our business and operating model.
 2                                                   *       *       *
 3          At least 43 states in the United States and numerous municipalities in the United States and
            around the world have adopted Transportation Network Company (“TNC”) regulations.
 4          These regulations generally focus on companies that operate websites or mobile apps that
            connect individual drivers with their own vehicles to passengers willing to pay to be driven to
 5          their destinations. These regulations often require TNCs to comply with rules regarding,
            among other things, background checks, vehicle inspections, accessible vehicles, driver and
 6          consumer safety, insurance, driver training, driver conduct, and other similar matters.
 7          123. The Offering Documents informed investors that Uber had integrated values and ethical

 8   conduct into its culture and that employees were expected “to raise concerns or questions regarding

 9   ethics, compliance, workplace culture, discrimination, or harassment, and to promptly report suspected

10   violations of these and other applicable laws, regulations, rules, policies, procedures, and standards.”

11   The Offering Documents stated, in pertinent part:

12          Guided by our senior management team, we focus on empowering individuals by
            establishing global policies, programs, and processes that integrate our values, cultural
13          norms, and standards of conduct into our organization and guide and support our
            employees in making decisions that adhere to our values, cultural norms, and standards of
14          conduct. We aim to put integrity at the core of all of our decisions.
15                                                   *       *       *
16          Promoting Integrity
17          At Uber, we want to develop an environment where we hold ourselves to the highest
            standards of integrity. We expect employees to raise concerns or questions regarding ethics,
18          compliance, workplace culture, discrimination, or harassment, and to promptly report
            suspected violations of these and other applicable laws, regulations, rules, policies,
19          procedures, and standards, including our Business Conduct Guide.
20          124. The Offering Documents claimed that Uber operated in jurisdictions where laws and

21   regulations were “ambiguous” or in Uber’s view “invalid or inapplicable.” In discussing fines that

22   may be imposed on drivers due to laws and regulations governing Uber’s products and offerings, the

23   Offering Documents stated that “as a gesture of goodwill” the Company will “pay the fines on behalf

24   of Drivers” or pay for “Drivers’ defense costs.” The Offering Documents stated, in pertinent part, as

25   follows:

26          In certain jurisdictions, we are subject to national, state, local, or municipal laws and
            regulations that are ambiguous in their application or enforcement or that we believe are
27          invalid or inapplicable. In such jurisdictions, we may be subject to regulatory fines and
            proceedings and, in certain cases, may be required to cease operations altogether if we continue
28          to operate our business as currently conducted, unless and until such laws and regulations are

                                                      PAGE 28
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 30 of 104


            reformed to clarify that our business operations are fully compliant. In certain of these
 1          jurisdictions, we continue to provide our products and offerings while we assess the
            applicability of these laws and regulations to our products and offerings or while we seek
 2          regulatory or policy changes to address concerns with respect to our ability to comply with
            these laws and regulations. Our decision to continue operating in these instances has come
 3          under investigation or has otherwise been subject to scrutiny by government authorities. Our
            continuation of this practice and other past practices may result in fines or other penalties
 4          against us and Drivers imposed by local regulators, potentially increasing the risk that our
            licenses or permits that are necessary to operate in such jurisdictions will not be renewed. Such
 5          fines and penalties have in the past been, and may in the future continue to be, imposed solely
            on Drivers, which may cause Drivers to stop providing services on our platform. In many
 6          instances, we make the business decision as a gesture of goodwill to pay the fines on behalf
            of Drivers or to pay Drivers’ defense costs, which, in the aggregate, can be in the millions of
 7          dollars.
 8          125. The statements referenced above concerning, inter alia, the “new” Uber’s business

 9   model, practices, and legality, as well as growth strategy, compliance, integrity, and relationships with

10   government entities, Drivers, and customers, were each false and misleading statements of material

11   fact when made because they failed to disclose and misrepresented the following material adverse

12   facts, material adverse trends, material uncertainties, or significant risks that existed at the time of the

13   IPO, including:

14          (a) Uber was not on a “new path” since 2017 nor was it a “new day at Uber.” Prior to the IPO,

15          Uber developed and implemented a “playbook” for launching ridesharing in new cities and

16          countries, which included launching in markets throughout the United States and abroad

17          (including Tanzania, Greece, Croatia, Indonesia, India, Latin America, Singapore, and China)

18          where it was not legal to operate peer-to-peer ridesharing. Such illegal operations existed at the

19          time of the IPO. Uber expected and required employees to have a willingness to evade rules

20          and laws when necessary, as the Company believed that concepts like “breaking the law” were

21          not applicable to the Company because relevant and applicable laws were “bullshit in the first

22          place[;]”

23          (b) Uber did not comply with the rules, regulations, and laws that the Offering Documents

24          identified as applying to or limiting its operations. Nor was Uber waiting on the sidelines for

25          their operation to become legal in localities. Rather, the Company launched regardless of

26          illegality and in contradiction of their stated growth strategy;

27          (c) Rather than “doing the right thing” and building, maintaining, strengthening, and enhancing

28          relationships with cities and regulators, Uber bribed local officials in various markets,

                                                        PAGE 29
                                                      COMPLAINT
     Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 31 of 104



 1   including Indonesia and Tallahassee, Florida, to secure authorities’ acquiescence to the

 2   Company’s illegal operations and favorable provisions in local ordinances that regulate the

 3   transportation industry that the Company operates in. Uber’s employees considered bribery of

 4   local officials in international jurisdictions to be a necessary evil and a cost of doing business

 5   for an American company operating on foreign soil;

 6   (d) Uber obstructed investigations into the Company’s operations in various markets, including

 7   Colombia, by, among other things, adopting and implementing policies that urged employees

 8   to deny regulators’ access to information and Company computers, thereby exposing the

 9   Company to hundreds of thousands of dollars’ worth of fines;

10   (e) Drivers were operating without commercial licenses and without commercial vehicle

11   registrations in markets where doing so was illegal or a crime;

12   (f) Uber was not paying fines and tickets for Drivers as a gesture of “goodwill.” Rather, Uber

13   paid millions of dollars to reimburse fines and tickets for Drivers that were caught by police

14   operating without proper commercial licenses or commercial vehicle registrations, because

15   Uber had them operating illegally and needed them to continue doing so. Uber considered the

16   reimbursement of Drivers’ fines and tickets to be a “cost of doing business” and entered such

17   reimbursements under “miscellaneous expenses” on its balance sheet. Uber transmitted

18   messages to its Drivers via emails, text messages, and other means reminding Drivers that

19   Uber would reimburse costs associated with violating the law and providing Drivers with a list

20   of tactics to evade police;

21   (g) Uber failed to comply with local regulations in various markets, including London,

22   England, governing background checks on Drivers, vehicle insurance, and passenger safety;

23   and

24   (h) Rather than making short-term sacrifices for a lifetime of loyalty, Uber misclassified its

25   Drivers as independent contractors rather than as employees in various markets, including New

26   Jersey and California, in order to, among other things, avoid applicable minimum wage and

27   benefit laws as well as unemployment and disability insurance taxes, thereby exposing the

28   Company to hundreds of millions of dollars’ worth of assessments.

                                               PAGE 30
                                              COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 32 of 104



 1           4.3.2. The Offering Documents Contained Misstatements and Omissions About Uber

 2                Passenger Safety

 3           126. The Offering Documents repeatedly misrepresented how the Company enhances safety

 4   for its passengers from pick up to arrival and failed to disclose that, in furtherance of its growth at any

 5   cost business model, Uber ignored rampant, dangerous, and even lethal passenger safety issues across

 6   its ridesharing platform, which resulted from the Company’s own defective safety policies and

 7   practices.

 8           127. As noted above, the Offering Documents told investors that the Company was on a “new

 9   path” since 2017, the Company’s philosophy was “do the right thing,” and the Company was

10   “rebuilding [its] relationship with … customers.” When the new Uber “make[s] mistakes, [it] own[s]

11   up to them.” According to the Company’s new cultural norms Uber “work[s] tirelessly to earn [its]

12   customer’s trust” and make[s] short-term sacrifices for a lifetime of loyalty. The Offering Documents

13   stated, in pertinent part, as follows:

14           We are customer obsessed. We work tirelessly to earn our customers’ trust and business by
             solving their problems, maximizing their earnings, or lowering their costs. We surprise and
15           delight them. We make short-term sacrifices for a lifetime of loyalty.
16
             128. The Offering Documents stated that a “foundation of [Uber’s] platform” was “product
17
     expertise,” which included delivering to its customers “safety and trust.” The Offering Documents
18
     stated, in pertinent part, as follows:
19
             Product expertise. Our products are built with the expertise that allows us to set the standard
20           for powering movement on-demand, provide platform users with a contextual, intuitive
             interface, continually evolve features and functionality, and deliver safety and trust.
21
22           129. The Offering Documents expanded upon “safety and trust” by claiming that Uber

23   designs its “products to include robust safety tools for all platform users.” The Offering Documents

24   stated, in pertinent part:

25           Safety and trust. We design our products to include robust safety tools for all platform users.
             For example, in 2018, we launched our Safety Toolkit, which allows both Drivers and
26           consumers to access a menu of safety features directly from the home screen of our app. We
             have a two-way ratings system that enables both Drivers and consumers to rate each other,
27           which increases accountability on our platform.
28

                                                       PAGE 31
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 33 of 104



 1          130. According to the Offering Documents, Uber’s “goal is to make riding in an Uber a safe

 2   transportation option in any city.” The Offering Documents also told investors that they provided

 3   customers with a “rapid incident response system” and that the Company was “committed to rapidly

 4   responding to any reported safety incident with trained teams available 24 hours a day.” The Offering

 5   Documents stated, in pertinent part, as follows:

 6          Safety. Our goal is to make riding in an Uber a safe transportation option in any city. From
            pick up to arrival, we strive to enable a safe experience for riders by providing transparency,
 7          real-time tracking, feedback, and rapid incident response systems. When we match a rider
            with a Driver, the rider sees the Driver’s name, license plate number, photo, and rating before
 8          entering the car. Once riders begin their trips, our Safety Toolkit, which is available on the
            home screen of our app in many cities, enables riders to share estimated times of arrival and
 9          routes with friends and family or, where available, to contact emergency response services
            with the tap of a button. After every trip, riders can rate Drivers and provide anonymous
10          feedback about the ride.We receive all rider feedback and are committed to rapidly
            responding to any reported safety incidents with trained teams available 24 hours a day.
11
12          131. The Offering Documents also touted that Uber “record[s] the location of every ride in

13   real time, and [its] team can rapidly respond to safety incidents that are reported to us.” The Offering

14   Documents stated, in pertinent part, as follows:

15          Increased safety. We are continuously developing new technology tools that aim to improve
            safety in cities. We record the location of every ride in real time, and our team can rapidly
16          respond to safety incidents that are reported to us…. We also build relationships with local
            officials and law enforcement to promote safe cities. For example, we have published
17          procedures to enable law enforcement to access trip data and other information that may be
            critical for solving criminal cases quickly and securely through our Uber Law Enforcement
18          Portal.
19
            132. The Offering Documents stated that “In 2019, we expect to begin reporting information
20
     about safety incidents occurring on or in connection with our platform.”
21
            133. The Offering Documents claimed that safety was “at the heart of the Uber experience.”
22
     The Offering Documents stated, in pertinent part, as follows:
23
            Enhancing safety of Drivers and consumers. With over 150 employees focused on building
24          new technologies that put safety at the heart of the Uber experience, and thousands of
            community operations employees dedicated to ensuring safety on our platform, we are
25          committed to enhancing safety. To that end, we have formed a Safety Advisory Board
            composed of outside experts, added additional safety features to our platform, and have
26          strengthened our background checks in the United States. In December 2018, we introduced
            our partnership with Crime Stoppers International in a few cities across the United States,
27          Canada, and Latin America to provide Drivers with tools to report criminal activity while
            keeping their identities anonymous. We strive to promote the safety of our employees, Drivers,
28          and consumers.

                                                        PAGE 32
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 34 of 104



 1
 2          134. The statements referenced above in concerning, inter alia, Uber passenger safety and its

 3   policies and practices related to passenger safety were each false and misleading statements of

 4   material fact when made because they failed to disclose and misrepresented the following material

 5   adverse facts, material adverse trends, material uncertainties, or significant risks that existed at the

 6   time of the IPO, including:

 7          (a) Rather than delivering safety and trust or making short-term sacrifices for a lifetime of

 8          loyalty, Uber hired, trained, and staffed a team of investigators dedicated to the Company’s

 9          Special Investigations Unit, or SIU, who were coached by the Company to act in the

10          Company’s interest first, ahead of passenger safety;

11          (b) Uber was not “rapidly responding” to safety incidents. Rather Uber’s SIU maintained a

12          “three-strikes” system to determine whether Uber Drivers or passengers reported for

13          misconduct, violence, and other violations (e.g., sexual misconduct and sexual assault) should

14          be deactivated from Uber’s app, but Company executives can and did make exceptions to this

15          three-strikes system in order to, for example, keep high earning Uber Drivers on the road

16          collecting fares;

17          (c) Uber was not working with local officials and law enforcement to promote safe cities.

18          Approximately one-third of cases handled by Uber’s SIU investigators dealt with sexual

19          misconduct, including rape or unwanted flirtation or advances, yet Uber’s SIU investigators

20          were forbidden from routing allegations to police or advising victims to seek legal counsel or

21          make their own police reports, even when SIU investigators received confessions of felonies.

22          Investigators could be reprimanded or fired for contacting the police or advising victims to do

23          so;

24          (d) Uber did not require SIU investigators to have any prior experience conducting

25          investigations or handling safety calls or insurance claims;

26          (e) Uber sought to settle lawsuits related to sexual assaults and other criminal activity (during

27          rides hailed on the Uber Rides app) quickly in order to avoid the scrutiny and negative

28          publicity that may result from open court;

                                                       PAGE 33
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 35 of 104



 1          (f) Uber breached Transport for London (“TfL” or “London TfL,” London, England’s

 2          transportation authority) regulations by failing to address issues with checks on Drivers,

 3          insurance, and safety, and a security lapse resulted in at least 14,000 trips involving 43 Uber

 4          Drivers where someone other than the booked Driver picked up passengers;

 5          (g) Uber’s breaches of London TfL regulations resulted in Uber’s customers taking trips with

 6          dismissed or suspended Drivers whose licenses had been revoked and at least one Driver

 7          whose private hire license had been revoked after he was cautioned for distributing indecent

 8          images of children;

 9          (h) Prior to the Offering, Uber received reports of 97 fatal crashes, 19 fatal physical assaults,

10          and 5,981 sexual assaults—including non-consensual sexual penetration—in the United States

11          that occurred during 2017 and 2018;

12          (i) Prior to the Offering, Uber received reports of 2,936 and 3,045 sexual assaults in 2017 and

13          2018, respectively, or an average of eight sexual assaults per day. 75% of reporting parties for

14          non-consensual kissing of a sexual body part were passengers, and 72% of reporting parties for

15          non-consensual sexual penetration were passengers, throughout both 2017 and 2018; and

16          (j) Uber charged its customers a purported “Safe Rides Fee” that—contrary to what the

17          Company told its customers—was neither earmarked specifically for safety nor dedicated to

18          industry-leading background checks, regulator motor vehicle checks, Driver safety education,

19          development of safety features in Uber’s app, or insurance, but rather was devised primarily to

20          add about $1 of pure margin to each trip.

21          4.3.3. The Offering Documents Contained Misstatements and Omissions About Uber’s

22               Financial Condition

23          135. Throughout the Offering Documents, Uber repeatedly touts the Company’s unparalleled

24   and rapid growth and scale, while failing to disclose that the Company’s growth at any cost business

25   model was defective, Uber had sustained—and would continue to sustain—massive losses and

26   deteriorating growth, and the Company planned to mitigate its ongoing losses by cutting costs in

27   fundamental areas of its business that would further hinder growth.

28

                                                      PAGE 34
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 36 of 104



 1          136. The Offering Documents touted to investors that, “[w]hile we have had unparalleled

 2   growth at scale, we are just getting started: only 2% of the population in the 63 countries where we

 3   operate used our offerings in the quarter ended December 31, 2018, based on MAPCs.”

 4          137. The Offering Documents explained that the Company’s rapid growth demonstrated the

 5   size of Uber’s opportunity. The Offering Documents stated, in pertinent part, as follows:

 6          The rapid growth and scale of our Ridesharing products, which to date have accounted for
            virtually all of our Personal Mobility offering, demonstrates the size of our opportunity:
 7
            Revenue derived from our Ridesharing products grew from $3.5 billion in 2016 to $9.2 billion
 8          in 2018.
 9          Gross Bookings derived from our Ridesharing products grew from $18.8 billion in 2016 to
            $41.5 billion in 2018.
10
            Consumers traveled approximately 26 billion miles on our platform in 2018.
11
            We believe that Personal Mobility represents a vast, rapidly growing, and underpenetrated
12          market opportunity.
13          138. The Offering Documents touted the value of Uber’s “driver incentives” as driving its

14   ability to grow, and specifically that Uber “offer[s] a variety of Driver incentives to encourage Driver

15   activity on [Uber’s] platform, which consequently allows[it] s to attract and engage consumers on

16   [the] platform.”

17          139. The Offering Documents told investors, under the title “Increasing scale, creating

18   category leadership and a margin advantage” that Uber would “continue to use Driver incentives

19   and consumer discounts and promotions to grow our business relative to lower-priced alternatives,

20   such as personal vehicle ownership, and to maintain balance between Driver supply and customer

21   demand.”

22          140. Likewise, the Offering Documents told investors that Uber would continue to invest in

23   its offerings to “fuel multiple virtuous cycles of growth.” The Offering Documents stated, in pertinent

24   part, as follows: “We intend to continue to invest in new platform offerings that we believe will

25   further strengthen our platform and existing offerings and fuel multiple virtuous cycles of growth.”

26          141. The Offering Documents touted that Uber expected “MAPC growth to continue” and

27   that the Company would “continue to use incentives, discounts, and promotions … to grow these

28

                                                     PAGE 35
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 37 of 104



 1   categories and to acquire, engage, and retain MAPCs. The Offering Documents stated, in pertinent

 2   part, as follows:

 3          MAPCs.
 4          Changes in MAPCs are a key factor driving our Gross Bookings. We expect MAPC growth
            to continue as consumer adoption of our Personal Mobility and Uber Eats offerings
 5          increases, and we plan to continue to use incentives, discounts, and promotions, as well as
            restaurant expansion, to grow these categories and to acquire, engage, and retain MAPCs.
 6          These incentives and promotions may include new consumer referral programs and coupons
            for reduced fares on our Ridesharing products or Uber Eats offering. We believe that new
 7          product launches, including the expansion of existing products into new cities, will grow
            MAPCs by addressing more use cases and by increasing MAPC retention. Over time, we
 8          expect to continue to expand into geographies where we do not currently have scaled presence,
            including in the six key countries where our current presence is limited as a result of the
 9          regulatory environments: Argentina, Germany, Italy, Japan, South Korea, and Spain.
10
            142. The Offering Documents touted to investors that “[o]n a quarterly basis, our revenue
11
     increased for all quarters presented as a result of increases in Gross Bookings. The increase in Gross
12
     Bookings was primarily driven by an increase in Trips due to the growth of our MAPCs as we
13
     continue to expand the reach of our platform.”
14
            143. The Offering Documents told investors that Uber would “continue to offer significant
15
     Driver incentives and consumer discounts and promotions” in order to “remain competitive” and
16
     “generate network scale and liquidity.” The Offering Documents stated, in pertinent part:
17
            To remain competitive in certain markets and generate network scale and liquidity, we have
18          in the past lowered, and expect in the future to continue to lower, fares of service fees, and
            we have offered and expect to continue to offer significant Driver incentives and consumer
19          discounts and promotions.
20
            144. The statements referenced above concerning, inter alia, Uber’s financial condition were
21
     each false and misleading statements of material fact when made because they failed to disclose and
22
     misrepresented the following material adverse facts, material adverse trends, material uncertainties, or
23
     significant risks that existed at the time of the IPO, including:
24
            (a) At the time of the Offering, Uber’s growth strategy was failing and, as a result, the
25
            Company was in the process of dissolving its COO and CMO positions and planning to
26
            terminate one-third of its marketing team, or about 400 employees;
27
28

                                                       PAGE 36
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 38 of 104



 1          (b) At the time of the Offering, Uber planned to terminate approximately 350 employees across

 2          the Company’s Uber Eats, performance marketing, Advanced Technologies Group, recruiting,

 3          and global rides and platform departments;

 4          (c) Prior to the Offering, Uber ramped up incentives spending with few limits and little

 5          discretion, including by giving city managers the latitude to spend millions of dollars in Driver

 6          and rider incentives based on little more than a hunch and data from their personal

 7          spreadsheets;

 8          (d) At the time of the Offering, Uber was in the processing of sustaining more than a $5 billion

 9          loss and the slowest quarterly revenue growth, and slowed Uber Rides quarterly revenue

10          growth, in the Company’s history during Q2 2019;

11          (e) At the time of the Offering, Uber was in the process of sustaining the slowest quarterly

12          Trips and MAPCs growth in the Company’s history during Q2 2019; and

13          (f) At the time of the Offering, Uber was in the process of incurring total costs and expenses

14          that had doubled or even tripled, depending on whether cost of revenue and depreciation and

15          amortization (“D&A”) are factored in, during Q2 2019.

16          4.3.4. The Offering Documents Failed to Disclosure and Misrepresented Significant

17                Risks that Made the Offering More Speculative and Risky

18          145. The Offering Documents contained materially misleading risk factors that failed to warn

19   of the significant risks posed by Uber’s undisclosed and unsustainable growth at any cost business

20   model. Specifically, the Offering Documents contained materially misleading risk factors that

21   purported to warn of various risks related to Uber’s (i) business model, (ii) passenger safety, and (iii)

22   financial condition that “may” adversely affect the Company, while failing to disclose that these very

23   “risks” had materialized prior to and at the time of the Offering.

24          a.      Materially Misleading Business Model Risk Factors

25          146. The Offering Documents inaccurately described as potential, certain risks associated

26   with the Company’s “forward-leading approach,” which “may” have adverse impacts on Uber’s

27   business, financial condition, operating results and prospects, rather than disclosing the actual events

28

                                                      PAGE 37
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 39 of 104



 1   and trends or uncertainties that had already manifested. The Offering Documents stated, in pertinent

 2   part, as follows:

 3          Our workplace culture and forward-leaning approach created operational, compliance, and
            cultural challenges, and a failure to address these challenges would adversely impact our
 4          business, financial condition, operating results, and prospects.
 5          Our workplace culture and forward-leaning approach created significant operational and
            cultural challenges that have in the past harmed, and may in the future continue to harm,
 6          our business results and financial condition. Our focus on aggressive growth and intense
            competition, and our prior failure to prioritize compliance, has led to increased regulatory
 7          scrutiny globally. Recent changes in our company’s cultural norms and composition of our
            leadership team, together with our ongoing commitment to address and resolve our
 8          historical cultural and compliance problems and promote transparency and collaboration,
            may not be successful, and regulators may continue to perceive us negatively, which would
 9          adversely impact our business, financial condition, operating results, and prospects.
10
            147. The Offering Documents inaccurately described as potential, certain risks associated
11
     with the Company being blocked or limited in operating in certain jurisdiction, which “may” have
12
     adverse impacts on Uber’s business, financial condition, and growth, rather than disclosing the actual
13
     events and trends or uncertainties that had already manifested. The Offering Documents stated, in
14
     pertinent part:
15
            We may continue to be blocked from or limited in providing or operating our products and
16          offerings in certain jurisdictions, and may be required to modify our business model in those
            jurisdictions as a result.
17
            In certain jurisdictions, including key markets such as Argentina, Germany, Italy, Japan,
18          South Korea, and Spain, our ridesharing business model has been blocked, capped, or
            suspended, or we have been required to change our business model, due primarily to laws
19          and significant regulatory restrictions in such jurisdictions. In some cases, we have applied
            for and obtained licenses or permits to operate and must continue to comply with the license or
20          permit requirements or risk revocation. In addition, we may not be able to maintain or renew
            any such license or permit. For example, [TfL] announced in September 2017 that it would not
21          renew our license to operate in London because it determined that we were not fit and proper
            to hold an operator’s license. We appealed this decision and in June 2018, we were granted a
22          license to operate in London on a 15-month term (instead of the usual five-year term). If we
            are not successful in complying with the terms of the 15-month license and, as a result, it is
23          terminated or not renewed, we would likely appeal any such decision as we did in 2017. Any
            inability to operate in London, as well as the publicity concerning any such termination or
24          non-renewal, would adversely affect our business, revenue, and operating results. We
            cannot predict whether the TfL decision, or future regulatory decisions or legislation in
25          other jurisdictions, may embolden or encourage other authorities to take similar actions
            even where we are operating according to the terms of an existing license or permit.
26
                                                    *      *       *
27
            In certain jurisdictions, we are subject to national, state, local, or municipal laws and
28          regulations that are ambiguous in their application or enforcement or that we believe are

                                                     PAGE 38
                                                   COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 40 of 104


            invalid or inapplicable. In such jurisdictions, we may be subject to regulatory fines and
 1          proceedings and, in certain cases, may be required to cease operations altogether if we
            continue to operate our business as currently conducted, unless and until such laws and
 2          regulations are reformed to clarify that our business operations are fully compliant. In
            certain of these jurisdictions, we continue to provide our products and offerings while we
 3          assess the applicability of these laws and regulations to our products and offerings or while we
            seek regulatory or policy changes to address concerns with respect to our ability to comply
 4          with these laws and regulations. Our decision to continue operating in these instances has come
            under investigation or has otherwise been subject to scrutiny by government authorities. Our
 5          continuation of this practice and other past practices may result in fines or other penalties
            against us and Drivers imposed by local regulators, potentially increasing the risk that our
 6          licenses or permits that are necessary to operate in such jurisdictions will not be renewed.
            Such fines and penalties have in the past been, and may in the future continue to be,
 7          imposed solely on Drivers, which may cause Drivers to stop providing services on our
            platform. In many instances, we make the business decision as a gesture of goodwill to pay
 8          the fines on behalf of Drivers or to pay Drivers’ defense costs, which, in the aggregate, can
            be in the millions of dollars. Furthermore, such business practices may also result in
 9          negative press coverage, which may discourage Drivers and consumers from using our
            platform and could adversely affect our revenue. In addition, we face regulatory obstacles,
10          including those lobbied for by our competitors or from local governments globally, that have
            favored and may continue to favor local or incumbent competitors, including obstacles for
11          potential Drivers seeking to obtain required licenses or vehicle certifications. We have
            incurred, and expect that we will continue to incur, significant costs in defending our right to
12          operate in accordance with our business model in many jurisdictions. To the extent that efforts
            to block or limit our operations are successful, or we or Drivers are required to comply with
13          regulatory and other requirements applicable to taxicab and car services, our revenue and
            growth would be adversely affected.
14
15
            148. The Offering Documents inaccurately described as potential, certain risks associated
16
     with laws and regulations, which “may” have adverse impacts on Uber’s business, financial condition,
17
     operating results, and prospects, rather than disclosing the actual events and trends or uncertainties that
18
     had already manifested. The Offering Documents stated, in pertinent part:
19
            Our business is subject to numerous legal and regulatory risks that could have an adverse
20          impact on our business and future prospects.
21          Our platform is available in over 700 cities across 63 countries. We are subject to differing,
            and sometimes conflicting, laws and regulations in the various jurisdictions in which we
22          provide our offerings. A large number of proposals are before various national, regional,
            and local legislative bodies and regulatory entities, both within the United States and in
23          foreign jurisdictions, regarding issues related to our business model. Certain proposals, if
            adopted, could significantly and materially harm our business, financial condition, and
24          operating results by restricting or limiting how we operate our business, increasing our
            operating costs, and decreasing our number of platform users. We cannot predict whether or
25          when such proposals may be adopted.
26          Further, existing or new laws and regulations could expose us to substantial liability,
            including significant expenses necessary to comply with such laws and regulations, and
27          could dampen the growth and usage of our platform. For example, as we expand our
            offerings in new areas, such as non-emergency medical transportation, we may be subject to
28          additional healthcare-related federal and state laws and regulations. Additionally, because our

                                                      PAGE 39
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 41 of 104


            offerings are frequently first-to-market in the jurisdictions in which we operate, several local
 1          jurisdictions have passed, and we expect additional jurisdictions to pass, laws and
            regulations that limit or block our ability to offer our products to Drivers and consumers in
 2          those jurisdictions, thereby impeding overall use of our platform. We are actively challenging
            some of these laws and regulations and are lobbying other jurisdictions to oppose similar
 3          restrictions on our business, especially our ridesharing services.
 4                                                   *       *       *
 5          In addition, we are currently involved in litigation in a number of the jurisdictions in which we
            operate. We initiated some of these legal challenges to contest the application of certain laws
 6          and regulations to our business. Others have been brought by taxicab owners, local regulators,
            local law enforcement, and platform users, including Drivers and consumers. These include
 7          individual, multiple plaintiff, and putative class and class action claims for alleged violation of
            laws related to, among other things, transportation, competition, advertising, consumer
 8          protection, fee calculations, personal injuries, privacy, intellectual property, product liability,
            discrimination, safety, and employment. These legislative and regulatory proceedings,
 9          allegations, and lawsuits are expensive and time consuming to defend, and, if resolved
            adversely to us, could result in financial damages or penalties, including criminal penalties,
10          incarceration, and sanctions for individuals employed by us or parties with whom we
            contract, which could harm our ability to operate our business as planned in one or more of
11          the jurisdictions in which we operate, which could adversely affect our business, revenue,
            and operating results.
12
13
            149. The Offering Documents inaccurately described as potential, certain risks associated
14
     inquiries, investigations, and requests for information directed at Uber which “may” have adverse
15
     impacts on Uber’s business, reputation, and financial condition, rather than disclosing the actual
16
     events and trends or uncertainties that had already manifested. The Offering Documents stated, in
17
     pertinent part:
18
            We currently are subject to a number of inquiries, investigations, and requests for
19          information from the DOJ and other U.S. and foreign government agencies, the adverse
            outcomes of which could harm our business.
20
            We are the subject of DOJ criminal inquiries and investigations, as well as related civil
21          enforcement inquiries and investigations by other government agencies in the United States
            and abroad. Those inquiries and investigations cover a broad range of matters…. We are also
22          subject to inquiries and or investigations by various government authorities related to, among
            other matters, the use of a tool to limit the vehicle views available to regulatory enforcement
23          authorities (known as Greyball), alleged deceptive business practices and fraud, the use of
            alleged inappropriate means to obtain a rape victim’s medical records, and our disclosures to
24          certain investors. Investigations and enforcement actions from such entities, as well as
            continued negative publicity and an erosion of current and prospective platform users’ trust,
25          could severely disrupt our business.
26                                                   *       *       *
27          These government inquiries and investigations are time-consuming and require a great deal of
            financial resources and attention from us and our senior management. If any of these matters
28          are resolved adversely to us, we may be subject to additional fines, penalties, and other

                                                      PAGE 40
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 42 of 104


            sanctions, and could be forced to change our business practices substantially in the relevant
 1          jurisdictions. Any such determinations could also result in significant adverse publicity or
            additional reputational harm, and could result in or complicate other inquiries,
 2          investigations, or lawsuits from other regulators in future merger control or conduct
            investigations. Any of these developments could result in material financial damages,
 3          operational restrictions, and harm our business.
 4
            150. The Offering Documents inaccurately described as potential, certain risks associated
 5
     with licensing requirements for Uber’s Drivers,” which “may” have adverse impacts on Uber’s
 6
     business, growth, and prospects, rather than disclosing the actual events and trends or uncertainties
 7
     that had already manifested. The Offering Documents stated, in pertinent part, as follows:
 8
            Drivers may become subject to increased licensing requirements, and we may be required to
 9          obtain additional licenses or cap the number of Drivers using our platform.
10          Many Drivers currently are not required to obtain a commercial taxi or livery license in their
            respective jurisdictions. However, numerous jurisdictions in which we operate have
11          conducted investigations or taken action to enforce existing licensing rules, including
            markets within Latin America and the Asia-Pacific region, and many others, including
12          countries in Europe, the Middle East, and Africa, have adopted or proposed new laws or
            regulations that require Drivers to be licensed with local authorities or require us or our
13          subsidiaries to be licensed as a transportation company. Local regulations requiring the
            licensing of us or Drivers may adversely affect our ability to scale our business and
14          operations.
15
            151. The Offering Documents inaccurately described as potential, certain other risk
16
     associated with Uber’s classification of Drivers as independent contractors, which “could” have an
17
     adverse effect on its business and financial condition, rather than disclosing the actual events and
18
     trends or uncertainties that had already manifest. The Offering Documents stated, in pertinent part:
19
            Our business would be adversely affected if Drivers were classified as employees instead of
20          independent contractors.
21          The independent contractor status of Drivers is currently being challenged in courts and by
            government agencies in the United States and abroad. We are involved in numerous legal
22          proceedings globally, including putative class and collective class action lawsuits, demands for
            arbitration, charges and claims before administrative agencies, and investigations or audits by
23          labor, social security, and tax authorities that claim that Drivers should be treated as our
            employees (or as workers or quasi-employees where those statuses exist), rather than as
24          independent contractors. We believe that Drivers are independent contractors because,
            among other things, they can choose whether, when, and where to provide services on our
25          platform, are free to provide services on our competitors’ platforms, and provide a vehicle to
            perform services on our platform. Nevertheless, we may not be successful in defending the
26          independent contractor status of Drivers in some or all jurisdictions. Furthermore, the costs
            associated with defending, settling, or resolving pending and future lawsuits (including
27          demands for arbitration) relating to the independent contractor status of Drivers could be
            material to our business.
28

                                                      PAGE 41
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 43 of 104


                                                     *        *     *
 1
            Changes to foreign, state, and local laws governing the definition or classification of
 2          independent contractors, or judicial decisions regarding independent contractor
            classification, could require classification of Drivers as employees (or workers or quasi-
 3          employees where those statuses exist). Examples of recent judicial decisions relating to
            independent contractor classification include the California Supreme Court’s recent
 4          decision in Dynamex Operations West, Inc. v. Superior Court, which established a new
            standard for determining employee or independent contractor status in the context of
 5          California wage orders, the Aslam, Farrar, Hoy and Mithu v. Uber BV, et al. ruling by the
            Employment Appeal Tribunal in the United Kingdom that found that Drivers are workers
 6          (rather than self-employed), and a decision by the French Supreme Court that a driver for a
            third-party meal delivery service was under a “subordinate relationship” of the service,
 7          indicating an employment relationship. In Razak v. Uber Technologies, Inc., the Third Circuit
            Court of Appeals is reviewing misclassification claims by UberBLACK Drivers in
 8          Philadelphia following a summary judgment order in our favor at the district court level, and
            we expect a decision in the near term. If, as a result of legislation or judicial decisions, we are
 9          required to classify Drivers as employees (or as workers or quasi-employees where those
            statuses exist), we would incur significant additional expenses for compensating Drivers,
10          potentially including expenses associated with the application of wage and hour laws
            (including minimum wage, overtime, and meal and rest period requirements), employee
11          benefits, social security contributions, taxes, and penalties. Further, any such
            reclassification would require us to fundamentally change our business model, and
12          consequently have an adverse effect on our business and financial condition.
13
            152. The statements referenced above were each inaccurate statements of material fact when
14
     made because while noting only the potential negative impacts on Uber’s business, financial
15
     condition, and results of operations, the Offering Documents failed to disclose and misrepresented the
16
     following significant, then-existing material events and adverse trends or uncertainties that Uber had
17
     already been facing at the time of the IPO, including:
18
            (a) Uber was not on a “new path” since 2017 nor was it a “new day at Uber.” Prior to the IPO,
19
            Uber developed and implemented a “playbook” for launching ridesharing in new cities and
20
            countries, which included launching in markets throughout the United States and abroad
21
            (including Tanzania, India, Latin America, Singapore, and China) where it was not legal to
22
            operate peer-to-peer ridesharing. Such illegal operations existed at the time of the IPO. Uber
23
            expected and required employees to have a willingness to evade rules and laws when
24
            necessary, as the Company believed that concepts like “breaking the law” were not applicable
25
            to the Company because relevant and applicable laws were “bullshit in the first place[;]”
26
            (b) Uber was not waiting on the sidelines for their operation to become legal in localities;
27
            rather they launched regardless of illegality and in contradiction of their stated growth strategy;
28

                                                      PAGE 42
                                                    COMPLAINT
     Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 44 of 104



 1   (c) Rather than “doing the right thing” and building, strengthening, and enhancing relationships

 2   with cities and regulators, Uber bribed local officials in various markets, including Indonesia

 3   and Tallahassee, Florida, to secure authorities’ acquiescence to the Company’s illegal

 4   operations and favorable provisions in local ordinances that regulate the transportation industry

 5   that the Company operates in. Uber’s employees considered bribery of local officials in

 6   international jurisdictions to be a necessary evil and a cost of doing business for an American

 7   company operating on foreign soil;

 8   (d) Uber did not comply with the rules, regulations, and laws that the Offering Documents

 9   identified as applying to or limiting its operations;

10   (e) Uber obstructed investigations into the Company’s operations in various markets, including

11   Colombia, by, among other things, adopting and implementing policies that urged employees

12   to deny regulators’ access to information and Company computers, thereby exposing the

13   Company to hundreds of thousands of dollars’ worth of fines;

14   (f) Drivers were operating without commercial licenses and without commercial vehicle

15   registrations in markets where doing so was illegal or a crime; (g) Uber was not paying fines

16   and tickets for Drivers as a gesture of “goodwill.” Rather, Uber paid millions of dollars to

17   reimburse fines and tickets for Drivers that were caught by police operating without proper

18   commercial licenses or commercial vehicle registrations, because Uber had them operating

19   illegally and needed them to continue doing so. Uber considered the reimbursement of Drivers’

20   fines and tickets to be a “cost of doing business” and entered such reimbursements under

21   “miscellaneous expenses” on its balance sheet. Uber transmitted messages to its Drivers via

22   emails, text messages, and other means reminding Drivers that Uber would reimburse costs

23   associated with violating the law and providing Drivers with a list of tactics to evade police;

24   (h) Uber failed to comply with local regulations in various markets, including London,

25   England, governing background checks on Drivers, vehicle insurance, and passenger safety;

26   and

27   (i) Rather than making short-term sacrifices for a lifetime of loyalty, Uber misclassified its

28   Drivers as independent contractors rather than as employees in various markets, including New

                                               PAGE 43
                                              COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 45 of 104



 1          Jersey and California, in order to, among other things, avoid applicable minimum wage and

 2          benefit laws as well as unemployment and disability insurance taxes, thereby exposing the

 3          Company to hundreds of millions of dollars’ worth of assessments.

 4                  b.      Materially Misleading Passenger Safety Risk Factors

 5          153. The Offering Documents inaccurately described as potential, certain risks associated

 6   with dissatisfaction with Uber, negative publicity, safety incidents, and the Company’s culture, which

 7   “could” have an adverse effect on Uber’s ability to attract and retain platform users or cause the

 8   business to “suffer,” rather than disclosing the actual events and trends or uncertainties that had

 9   already manifested. The Offering Documents stated, in pertinent part:

10          Our number of platform users may decline materially or fluctuate as a result of many
            factors, including, among other things, dissatisfaction with the operation of our platform, the
11          price of fares, meals, and shipments (including a reduction in incentives), dissatisfaction with
            the quality of service provided by the Drivers and restaurants on our platform, quality of
12          platform user support, dissatisfaction with the restaurant selection on Uber Eats, negative
            publicity related to our brand, including as a result of safety incidents and corporate
13          reporting related to safety, perceived political or geopolitical affiliations, treatment of Drivers,
            perception of a toxic work culture, perception that our culture has not fundamentally
14          changed, or dissatisfaction with our products and offerings in general.... In addition, if we are
            unable to provide high-quality support to platform users or respond to reported incidents,
15          including safety incidents, in a timely and acceptable manner, our ability to attract and
            retain platform users could be adversely affected. If Drivers, consumers, restaurants, shippers,
16          and carriers do not establish or maintain active accounts with us, if a campaign similar to
            #DeleteUber occurs, if we fail to provide high-quality support, or if we cannot otherwise
17          attract and retain a large number of Drivers, consumers, restaurants, shippers, and carriers, our
            revenue would decline, and our business would suffer.
18
19          154. The Offering Documents inaccurately described as potential, certain risk associated with

20   Uber’s background-check requirements and legislators and regulators passing laws or adopting

21   regulations, which “may” have an adverse effect on its business, costs, and growth, rather than

22   disclosing the actual events and trends or uncertainties that had already manifested. The Offering

23   Documents stated, in pertinent part, as follows:

24          [C]hanges in Driver qualification and background-check requirements may increase our
            costs and reduce our ability to onboard additional Drivers to our platform. Our Driver
25          qualification and background check process varies by jurisdiction, and there have been
            allegations, including from regulators, legislators, prosecutors, taxicab owners, and
26          consumers, that our background check process is insufficient or inadequate…. Legislators
            and regulators may pass laws or adopt regulations in the future requiring Drivers to undergo
27          a materially different type of qualification, screening, or background check process, or that
            limit our ability to access information used in the background check process in an efficient
28          manner, which could be costly and time-consuming. Required changes in the qualification,

                                                        PAGE 44
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 46 of 104


            screening, and background check process … could also reduce the number of Drivers in
 1          those markets or extend the time required to recruit new Drivers to our platform, which
            would adversely impact our business and growth.
 2
 3          155. The Offering Documents inaccurately described as potential, certain risks associated

 4   with Uber maintaining and enhancing its brand and reputation as well as sexual assaults and other

 5   safety incidents, which “may” have adverse impacts on Uber’s business, brand, financial condition,

 6   operating results, and prospects, rather than disclosing the actual events and trends or uncertainties that

 7   had already manifested. The Offering Documents stated, in pertinent part:

 8          Maintaining and enhancing our brand and reputation is critical to our business prospects.
            We have previously received significant media coverage and negative publicity, particularly
 9          in 2017, regarding our brand and reputation, and failure to rehabilitate our brand and
            reputation will cause our business to suffer.
10
            We have previously received a high degree of negative media coverage around the world,
11          which has adversely affected our brand and reputation and fueled distrust of our company. In
            2017, the #DeleteUber campaign prompted hundreds of thousands of consumers to stop using
12          our platform within days. Subsequently, our reputation was further harmed when an employee
            published a blog post alleging, among other things, that we had a toxic culture and that certain
13          sexual harassment and discriminatory practices occurred in our workplace. Shortly thereafter,
            we had a number of highly publicized events and allegations, including investigations related
14          to a software tool allegedly designed to evade and deceive authorities, a high-profile lawsuit
            filed against us by Waymo, and our disclosure of a data security breach. These events and the
15          public response to such events, as well as other negative publicity we have faced in recent
            years, have adversely affected our brand and reputation, which makes it difficult for us to
16          attract and retain platform users, reduces confidence in and use of our products and offerings,
            invites legislative and regulatory scrutiny, and results in litigation and governmental
17          investigations. Concurrently with and after these events, our competitors raised additional
            capital, increased their investments in certain markets, and improved their category positions
18          and market shares, and may continue to do so.
19          In 2019, we plan to release a transparency report, which will provide the public with data
            related to reports of sexual assaults and other safety incidents claimed to have occurred on
20          our platform in the United States. The public responses to this transparency report or similar
            public reporting of safety incidents claimed to have occurred on our platform, which may
21          include disclosure of reports provided to regulators, may result in negative media coverage
            and increased regulatory scrutiny and could adversely affect our reputation with platform
22          users. Further unfavorable media coverage and negative publicity could adversely impact
            our financial results and future prospects.
23
                                                     *       *       *
24
            Our brand and reputation might also be harmed by events outside of our control.... [I]f
25          Drivers, restaurants, or carriers provide diminished quality of service, are involved in
            incidents regarding safety or privacy, engage in malfeasance, or otherwise violate the law,
26          we may receive unfavorable press coverage and our reputation and business may be harmed.
            As a result, any of these third parties could take actions that result in harm to our brand,
27          reputation, and consequently our business.
28

                                                      PAGE 45
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 47 of 104


            While we have taken significant steps to rehabilitate our brand and reputation, the successful
 1          rehabilitation of our brand will depend largely on maintaining a good reputation, minimizing
            the number of safety incidents, improving our culture and workplace practices, improving our
 2          compliance programs, maintaining a high quality of service and ethical behavior, and
            continuing our marketing and public relations efforts. Our brand promotion, reputation
 3          building, and media strategies have involved significant costs and may not be successful. We
            anticipate that other competitors and potential competitors will expand their offerings, which
 4          will make maintaining and enhancing our reputation and brand increasingly more difficult and
            expensive. If we fail to successfully rehabilitate our brand in the current or future
 5          competitive environment or if events similar to those that occurred in 2017 occur in the
            future, our brand and reputation would be further damaged and our business may suffer.
 6
 7          156. The Offering Documents inaccurately described as potential, certain risks associated

 8   with Uber’s ability to provide a safe environment to customers, background checks on Drivers, Driver

 9   criminal activity, misconduct, and inappropriate conduct, and sexual assaults, which “may” have an

10   adverse impact on Uber’s reputation, business, financial condition, and operating results, rather than

11   disclosing the actual events and trends or uncertainties that had already manifested. The Offering

12   Documents stated, in pertinent part:

13          If platform users engage in, or are subject to, criminal, violent, inappropriate, or dangerous
            activity that results in major safety incidents, our ability to attract and retain Drivers,
14          consumers, restaurants, shippers, and carriers may be harmed, which could have an adverse
            impact on our reputation, business, financial condition, and operating results.
15
            We are not able to control or predict the actions of platform users and third parties, either
16          during their use of our platform or otherwise, and we may be unable to protect or provide a
            safe environment for Drivers and consumers as a result of certain actions by Drivers,
17          consumers, restaurants, carriers, and third parties. Such actions may result in injuries,
            property damage, or loss of life for consumers and third parties, or business interruption,
18          brand and reputational damage, or significant liabilities for us. Although we administer
            certain qualification processes for users of the platform, including background checks on
19          Drivers through third-party service providers, these qualification processes and background
            checks may not expose all potentially relevant information and are limited in certain
20          jurisdictions according to national and local laws, and our third-party service providers may
            fail to conduct such background checks adequately or disclose information that could be
21          relevant to a determination of eligibility. Further, the qualification and background check
            standards for Uber Eats Drivers are generally less extensive than those conducted for
22          Ridesharing Drivers. In addition, we do not independently test Drivers’ driving skills.
            Consequently, we expect to continue to receive complaints from riders and other consumers, as
23          well as actual or threatened legal action against us related to Driver conduct. We have also
            faced civil litigation alleging, among other things, inadequate Driver qualification processes
24          and background checks, and general misrepresentations regarding the safety of our platform.
25          If Drivers or carriers, or individuals impersonating Drivers or carriers, engage in criminal
            activity, misconduct, or inappropriate conduct or use our platform as a conduit for criminal
26          activity, consumers and shippers may not consider our products and offerings safe, and we
            may receive negative press coverage as a result of our business relationship with such Driver
27          or carrier, which would adversely impact our brand, reputation, and business. There have
            been numerous incidents and allegations worldwide of Drivers, or individuals impersonating
28          Drivers, sexually assaulting, abusing, and kidnapping consumers, or otherwise engaging in

                                                     PAGE 46
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 48 of 104


            criminal activity while using our platform. For example, in December 2014, a Driver in New
 1          Delhi, India kidnapped and raped a female consumer, and was convicted in October 2015.
            Furthermore, if consumers engage in criminal activity or misconduct while using our platform,
 2          Drivers and restaurants may be unwilling to continue using our platform. In addition, certain
            regions where we operate have high rates of violent crime, which has impacted Drivers and
 3          consumers in those regions. For example, in Latin America, there have been numerous and
            increasing reports of Drivers and consumers being victimized by violent crime, such as armed
 4          robbery, violent assault, and rape, while taking or providing a trip on our platform. If other
            criminal, inappropriate, or other negative incidents occur due to the conduct of platform
 5          users or third parties, our ability to attract platform users may be harmed, and our business
            and financial results could be adversely affected.
 6
            Public reporting or disclosure of reported safety information, including information about
 7          safety incidents reportedly occurring on or related to our platform, whether generated by us
            or third parties such as media or regulators, may adversely impact our business and
 8          financial results.
 9
            157. The statements referenced above were each inaccurate statements of material fact when
10
     made because while noting only the potential negative impacts on Uber’s business, financial
11
     condition, and results of operations, the Offering Documents failed to disclose and misrepresented the
12
     following significant, then-existing material events and adverse trends or uncertainties that Uber had
13
     already been facing at the time of the IPO, including:
14
            (a) Rather than delivering safety and trust or making short-term sacrifices for a lifetime of
15
            loyalty, Uber hired, trained, and staffed a team of investigators dedicated to the Company’s
16
            Special Investigations Unit, or SIU, who were coached by the Company to act in the
17
            Company’s interest first, ahead of passenger safety;
18
            (b) Uber was not “rapidly responding” to safety incidents. Rather Uber’s SIU maintained a
19
            “three-strikes” system to determine whether Uber Drivers or passengers reported for
20
            misconduct, violence, and other violations (e.g., sexual misconduct and sexual assault) should
21
            be deactivated from Uber’s app, but Company executives can and did make exceptions to this
22
            three-strikes system in order to, for example, keep high earning Uber Drivers on the road
23
            collecting fares;
24
            (c) Approximately one-third of cases handled by Uber’s SIU investigators dealt with sexual
25
            misconduct, including rape or unwanted flirtation or advances, yet Uber’s SIU investigators
26
            were forbidden from routing allegations to police or advising victims to seek legal counsel or
27
            make their own police reports, even when SIU investigators received confessions of felonies.
28

                                                     PAGE 47
                                                    COMPLAINT
     Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 49 of 104



 1   Investigators could be reprimanded or fired for contacting the police or advising victims to do

 2   so;

 3   (d) Uber did not require SIU investigators to have any prior experience conducting

 4   investigations or handling safety calls or insurance claims;

 5   (e) Uber sought to settle lawsuits related to sexual assaults and other criminal activity (during

 6   rides hailed on the Uber Rides app) quickly in order to avoid the scrutiny and negative

 7   publicity that may result from open court;

 8   (f) Uber breached Transport for London (“TfL” or “London TfL,” London, England’s

 9   transportation authority) regulations by failing to address issues with checks on Drivers,

10   insurance, and safety, and a security lapse resulted in at least 14,000 trips involving 43 Uber

11   Drivers where someone other than the booked Driver picked up passengers;

12   (g) Uber’s breaches of London TfL regulations resulted in Uber’s customers taking trips with

13   dismissed or suspended Drivers whose licenses had been revoked and at least one Driver

14   whose private hire license had been revoked after he was cautioned for distributing indecent

15   images of children;

16   (h) Prior to the Offering, Uber received reports of 97 fatal crashes, 19 fatal physical assaults,

17   and 5,981 sexual assaults—including non-consensual sexual penetration—in the United States

18   that occurred during 2017 and 2018;

19   (i) Prior to the Offering, Uber received reports of 2,936 and 3,045 sexual assaults in 2017 and

20   2018, respectively, or an average of eight sexual assaults per day. 75% of reporting parties for

21   non-consensual kissing of a sexual body part were passengers, and 72% of reporting parties for

22   non-consensual sexual penetration were passengers, throughout both 2017 and 2018; and

23   (j) Uber charged its customers a purported “Safe Rides Fee” that—contrary to what the

24   Company told its customers—was neither earmarked specifically for safety nor dedicated to

25   industry-leading background checks, regulator motor vehicle checks, Driver safety education,

26   development of safety features in Uber’s app, or insurance, but rather was devised primarily to

27   add about $1 of pure margin to each trip.

28          c.      Materially Misleading Financial Condition Risk Factors

                                               PAGE 48
                                             COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 50 of 104



 1           158. The Offering Documents contained the following materially false and misleading

 2   statements concerning Uber’s financial condition under the section purporting to list the Company’s

 3   Risk Factors.

 4           159. The Offering Documents inaccurately described as potential certain risks associated with

 5   Uber’s efforts “increase the number of Drivers [and] consumers … using our platform through

 6   incentives, discounts, and promotions,” as well as “expand marketing channels and operations,” which

 7   “may prove more expensive than we anticipate” and “may not succeed in increasing our revenue

 8   sufficiently to offset these expenses,” rather than disclosing the actual events and trends or

 9   uncertainties that had already manifested by the time of the Offering. The Offering Documents stated,

10   in pertinent part:

11           We have incurred significant losses since inception. We incurred operating losses of $4.0
             billion and $3.0 billion in the years ended December 31, 2017 and 2018, and as of December
12           31, 2018, we had an accumulated deficit of $7.9 billion. We will need to generate and sustain
             increased revenue levels and decrease proportionate expenses in future periods to achieve
13           profitability in many of our largest markets, including in the United States, and even if we do,
             we may not be able to maintain or increase profitability. We anticipate that we will continue to
14           incur losses in the near term as a result of expected substantial increases in our operating
             expenses, as we continue to invest in order to: increase the number of Drivers, consumers,
15           restaurants, shippers, and carriers using our platform through incentives, discounts, and
             promotions; expand within existing or into new markets; increase our research and
16           development expenses; invest in ATG and Other Technology Programs; expand marketing
             channels and operations; hire additional employees; and add new products and offerings to
17           our platform. These efforts may prove more expensive than we anticipate, and we may not
             succeed in increasing our revenue sufficiently to offset these expenses.
18
19           160. The Offering Documents inaccurately described as potential, certain risks associated

20   with the Company’s operating result fluctuations, which “may” have adverse impacts on Uber’s

21   business, financial condition, and operating results, rather than disclosing the actual events and trends

22   or uncertainties that had already manifested. The Offering Documents stated, in pertinent part, that:

23           We may experience significant fluctuations in our operating results. If we are unable to
             achieve or sustain profitability, our prospects would be adversely affected and investors may
24           lose some or all of the value of their investment.
25           Our operating results may vary significantly and are not necessarily an indication of future
             performance…. In addition to seasonality, our operating results may fluctuate as a result of
26           factors including our ability to attract and retain new platform users, increased competition
             in the markets in which we operate, our ability to expand our operations in new and existing
27           markets, our ability to maintain an adequate growth rate and effectively manage that
             growth, our ability to keep pace with technological changes in the industries in which we
28           operate, changes in governmental or other regulations affecting our business, harm to our

                                                      PAGE 49
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 51 of 104


            brand or reputation, and other risks described elsewhere in this prospectus. As such, we may
 1          not accurately forecast our operating results. We base our expense levels and investment plans
            on estimates. A significant portion of our expenses and investments are fixed, and we may not
 2          be able to adjust our spending quickly enough if our revenue is less than expected, resulting
            in losses that exceed our expectations. If we are unable to achieve sustained profits, our
 3          prospects would be adversely affected and investors may lose some or all of the value of their
            investment.
 4
 5          161. The Offering Documents inaccurately described as potential, certain risk associated with

 6   Uber’ growth strategy, which “may” have an adverse effect on its financial results and future

 7   prospects, rather than disclosing the actual events and trends or uncertainties that had already

 8   manifested. The Offering Documents stated, in pertinent part:

 9          We believe that our growth depends on a number of factors, including our ability to:
10              •   grow supply and demand on our platform;
11              •   increase existing platform users’ activity on our platform;
12              •   continue to introduce our platform to new markets;
13              •   provide high-quality support to Drivers, consumers, restaurants, shippers, and
                    carriers;
14
                •   expand our business and increase our market share and category position;
15
                •   compete with the products and offerings of, and pricing and incentives offered by,
16                  our competitors;
17              •   develop new products, offerings, and technologies;
18              •   identify and acquire or invest in businesses, products, offerings, or technologies that we
                    believe could complement or expand our platform (including, for example, our pending
19                  acquisition of Careem);
20              •   penetrate suburban and rural areas and increase the number of rides taken on our
                    platform outside metropolitan areas;
21
                •   reduce the costs of our Personal Mobility offering to better compete with personal
22                  vehicle ownership and usage and other low-cost alternatives like public transportation,
                    which in many cases can be faster or cheaper than any other form of transportation;
23
                •   maintain existing local regulations in key markets where we operate;
24
                •   enter or expand operations in some of the key countries in which we are currently
25                  limited by local regulations, such as Argentina, Germany, Italy, Japan, South Korea,
                    and Spain; and
26
                •   increase positive perception of our brand.
27
            We may not successfully accomplish any of these objectives. A softening of Driver,
28          consumer, restaurant, shipper, or carrier demand, whether caused by changes in the

                                                      PAGE 50
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 52 of 104


            preferences of such parties, failure to maintain our brand, changes in the U.S. or global
 1          economies, licensing fees in various jurisdictions, competition, or other factors, may result
            in decreased revenue or growth and our financial results and future prospects would be
 2          adversely impacted. We expect to continue to incur significant expenses, and if we cannot
            increase our revenue at a faster rate than the increase in our expenses, we will not achieve
 3          profitability.
 4
            162. The statements referenced above were each inaccurate statements of material fact when
 5
     made because while noting only the potential negative impacts on Uber’s business, financial
 6
     condition, and results of operations, the Offering Documents failed to disclose and misrepresented the
 7
     following significant, then-existing material events and adverse trends or uncertainties that Uber had
 8
     already been facing at the time of the IPO, including:
 9
            (a) At the time of the Offering, Uber’s growth strategy was failing and, as a result, the
10
            Company was in the process of dissolving its COO and CMO positions and planning to
11
            terminate one-third of its marketing team, or about 400 employees;
12
            (b) At the time of the Offering, Uber planned to terminate approximately 350 employees across
13
            the Company’s Uber Eats, performance marketing, Advanced Technologies Group, recruiting,
14
            and global rides and platform departments;
15
            (c) Prior to the Offering, Uber ramped up incentives spending with few limits and little
16
            discretion, including by giving city managers the latitude to spend millions of dollars in Driver
17
            and rider incentives based on little more than a hunch and data from their personal
18
            spreadsheets;
19
            (d) At the time of the Offering, Uber was in the processing of sustaining more than a $5 billion
20
            loss and the slowest quarterly revenue growth, and slowed Uber Rides quarterly revenue
21
            growth, in the Company’s history during Q2 2019;
22
            (e) At the time of the Offering, Uber was in the process of sustaining the slowest quarterly
23
            Trips and MAPCs growth in the Company’s history during Q2 2019; and
24
            (f) At the time of the Offering, Uber was in the process of incurring total costs and expenses
25
            that had doubled or even tripled, depending on whether cost of revenue and depreciation and
26
            amortization (“D&A”) are factored in, during Q2 2019.
27
28

                                                     PAGE 51
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 53 of 104



 1      4.4. Additional Facts Demonstrating That the Offering Documents Were False and

 2           Misleading at the Time of the Offering

 3          163. Unbeknownst to investors, Uber premised its growth on an undisclosed, unsustainable,

 4   and often illegal growth at any cost business model. Prior to the Offering, the Company’s growth at

 5   any cost business model principally manifest in three distinct ways, including an illegal business

 6   model, rampant passenger safety issues, and massive losses and slowing growth. In the months

 7   following Uber’s IPO, news concerning these adverse facts and conditions that existed prior to and at

 8   the time of the Offering leaked out to the market.

 9          4.4.1. Post-IPO Events Demonstrating That Uber’s Illegal Business Model and the Risks

10                It Posed Existed Prior to the Offering

11          164. First, Uber maintained an undisclosed and illegal business model that included: (a)

12   illegally launching and continuing to operate P2P ridesharing services in markets where neither Uber

13   nor its Drivers were licensed to offer for-hire transportation services via private, non-commercially

14   registered vehicles; and (b) illegally misclassifying its Drivers as independent contractors rather than

15   as employees in order to, among other things, avoid applicable minimum wage and benefit laws as

16   well as unemployment and disability insurance taxes.

17              a. Uber’s Domestic and International Illegal Operations

18          165. Prior to and at the time of the Offering, Uber pursued its illegal business model both

19   domestically and internationally, illegally launching and operating its P2P ridesharing services using

20   private, non-commercially registered vehicles, and irrespective of whether the Company or its Drivers

21   were licensed, registered, or lawfully permitted to operate there.

22          166. On August 2, 2019, for example, Law360 published an article titled “Uber Flouted Regs

23   to ‘Destroy’ Mass. Taxis, Judge Hears.” The article described the conclusion of a seven-day bench

24   trial in Anoush Cab, Inc. v. Uber Techs., Inc., No. 16-cv-10142 (D. Mass.), a suit that alleged Uber

25   owed dozens of taxi companies “$124 million in damages for operating in Boston for three years in

26   violation of city laws.” Plaintiffs’ counsel showed Judge Nathaniel M. Gorton of the U.S. District

27   Court for the District of Massachusetts (“Judge Gorton”) complaints that “Uber received from drivers

28   who got tickets from the Boston Police Department and, in at least one case, said they were threatened

                                                      PAGE 52
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 54 of 104



 1   with arrest for operating the company’s UberX product in defiance of a city ordinance.” Judge

 2   Gorton also heard how “Uber ‘lied’ to the drivers by telling them they could keep working in Boston

 3   and ultimately covered $200,000 in driver tickets ‘to induce them to keep violating the law.’” Pointing

 4   to “internal emails in which Uber executives indicated they knew they were breaking the law[,]”

 5   counsel for plaintiffs described how “Uber knew it was violating local laws when it entered the market

 6   in 2013, but continued to do so until Massachusetts passed a 2016 law regulating transportation

 7   network companies.” Plaintiffs’ counsel summed up Uber’s brazen and illegal strategy as follows:

 8   “‘We’ll launch, we’ll break the law and we’ll see if we can get away with it.’”

 9          167. The trial transcripts from Anoush Cab, filed July 29, 2019 (days one through three) and

10   August 16, 2019 (days four through seven), recount a slew of internal emails from Uber executives

11   that establish Uber knew it was breaking the law by launching and continuing to operate UberX P2P

12   ridesharing in Boston, Massachusetts. The August 2, 2019 transcript (the “Day Seven Transcript,”

13   filed August 16, 2019) is particularly instructive. As early as March 15, 2013, Michael Pao (“Pao”),

14   then-General Manager of Uber Boston, states, “‘In Boston, the regulation clearly outlines that for-

15   hire private vehicles cannot do pick up, and Police may arrest and fine violators.’” When Meghan

16   Joyce (“Joyce”) replaces Pao as General Manager of Uber Boston in late May 2013, Joyce emails and

17   inquires about the “analysis of the Massachusetts regulations,” asking to see a copy. Nick Mathews,

18   then-Boston Community Manager, replies, “‘Sure. Let me find the PowerPoint. There was one law in

19   particular that defines for-hire ride providers and pretty clearly states its illegality.’” Another

20   internal email describes Uber’s executives’ interpretation of the Boston ordinance regulating ride-

21   sharing: “‘The legality of ride-sharing rests in the legal definition of “private vehicle” and “for hire.”

22   And in order to make ride-sharing legal, the pick-up cannot be considered for hire.’” In a separate

23   email chain, Matt Marra (“Marra”), then-Operations and Logistics Manager for Uber Boston, poses

24   the critical question: “‘Is P2P legal in the State of Massachusetts?’” The answer Marra receives directs

25   him to the same Boston ordinance, which the Uber team had “already concluded answers the

26   question, No, it’s not legal.”

27
28

                                                       PAGE 53
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 55 of 104



 1          168. Shortly before the launch, Pao states in another email, “‘This will be the first time that

 2   Uber launches P2P ride-sharing in a market where we do not have formal or tacit approval from

 3   regulators.’”

 4          169. Shortly after the Company launches UberX P2P ridesharing in Boston, the Day Seven

 5   Transcript describes how police began issuing UberX Drivers “hundreds and hundreds of tickets ... for

 6   violating the Boston ordinance and ... the State regulation[,]” and Uber paid “$200,000 worth of

 7   tickets that their drivers had received for violating the Boston ordinance and the regulations.” As

 8   plaintiffs’ counsel neatly sums up, “Uber paid drivers’ citations to induce them to keep violating the

 9   law.” Internal emails show UberX Drivers were alarmed by the growing number of tickets. In one

10   email to the Company, an UberX Driver queries:

11          “Is it illegal to drive UberX in Boston? I just got a $500 ticket for doing my job. I dropped
            off a rider at Boston South Station and got pulled over by an undercover State Police
12          Officer, and he wrote me a ticket for being a ‘passenger vehicle for hire.’ I am completely
            outraged that Uber would allow people to work in a city where it’s illegal. Now I don’t
13          know what to do.”
14          In another email to the Company, an UberX Driver states:
15          “Hello. Yesterday I was pulled over by a Boston PD unmarked car in front of the station
            on Sudbury and written a citation for $500. The Officer informed me that UberX is
16          illegal in the City of Boston and that I could be arrested. As a new driver to UberX,
            I’ve never heard of this, and I’m very upset. Is there something I should know regarding
17          the legalities of my involvement with this company?”
18
            170. As the Day Seven Transcript further recounts, the Company lied to its own Drivers about
19
     the legality of operating UberX in Boston. When asked during a FED. R. CIV. P. 30(b)(6) deposition
20
     whether Uber ever told Drivers that UberX was a legal service, a Company executive described as
21
     “Mr. Holt” states, “‘Yes, we did. In conversations with drivers, we reassured them ... that Uber’s
22
     operation in the State of Massachusetts was legal.’” This answer flies in the face of contemporaneous
23
     internal emails and documents, which establish that Uber knowingly broke the law by launching and
24
     continuing to operate UberX in Boston. As late as June 2015, the Company expresses its real view on
25
     operating UberX in Boston in a document distributed internally: “‘Currently ... anyone other than a
26
     licensed taxicab is prohibited from offering vehicle-for-hire services for the purposes of transporting,
27
     soliciting or picking up a passenger for hire.’”
28

                                                         PAGE 54
                                                        COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 56 of 104



 1          171. On August 6, 2019, the Tallahassee Democrat published an article titled

 2   “CORRUPTION CONFIRMED: Scott Maddox, Paige Carter-Smith guilty after 4-year Tallahassee

 3   probe.” The article describes how, following a four year federal criminal investigation, former

 4   Tallahassee mayor and City Commissioner Scott Maddox (“Maddox”) and his business associate

 5   Paige Carter-Smith (“Carter-Smith”), former head of the Downtown Improvement Authority, pled

 6   guilty to three counts in a 48-count indictment, including “honest services wire fraud, honest services

 7   mail fraud and conspiracy to defraud the United States.” As the article describes, “Maddox and Carter-

 8   Smith’s guilty pleas involve their dealings with ride share giant Uber, which sought favorable

 9   provisions in a city ordinance.... Uber paid $40,000 to [Maddox and Carter-Smith’s] consulting firm,

10   Governance, over several months in 2015; Governance in turn paid Maddox $40,000.” In a DOJ

11   press release issued that same day announcing the guilty pleas (“Suspended City Commissioner

12   Maddox & Associate Carter-Smith Plead Guilty to Corruption & Tax Charges”), the DOJ explained,

13   “Governance was part of a racketeering enterprise that accepted bribes and extorted money from

14   Governance clients under color of Maddox’s office through fear of the economic harm Maddox could

15   inflict through his influential position as a City Commissioner.”

16          172. On August 12, 2019, both Reuters and The Associated Press reported that the Colombian

17   SIC would fine Uber more than $629,000 for obstructing an investigation into the Company’s

18   operations in Colombia. According to the reports, the fines stemmed from charges that Uber

19   obstructed an October 2017 regulatory site visit to Uber’s Colombian office in Bogota; Uber adopted

20   and implemented a policy urging “employees not to give information to regulators and to block access

21   to company computers.” In a statement, one Colombian SIC regulator explained, “‘The Company

22   presented a disrespectful and obstructive attitude in the face of different information requirements on

23   the part of officials.’” The report also described how Uber had “repeatedly drawn the ire of

24   authorities in Colombia, where use of the service is widespread but illegal. The country ... has said it

25   will suspend for 25 years the licenses of drivers caught working for the platform.” The Colombian SIC

26   also fined three Uber executives separately, in amounts ranging from $1,469 to $7,344.

27          173. On September 3, 2019, Mike Isaac (“Isaac”), a technology reporter at The New York

28   Times, published his book “Super Pumped: The Battle for Uber” (“Super Pumped”). Isaac’s book,

                                                     PAGE 55
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 57 of 104



 1   which is “[b]ased on hundreds of interviews with current and former Uber employees, along with

 2   previously unpublished documents,” further establishes how Uber’s business was built on breaking the

 3   law in furtherance of the Company’s growth at any cost business model.

 4          174. According to Super Pumped, for example, Uber grew by “systematically moving from

 5   city to city, sending a strike team of employees to recruit hundreds of drivers, blitz smartphone users

 6   with coupons for free rides, and create a marketplace where drivers were picking up passengers faster

 7   than the blindsided local authorities could possibly track or control.” Indeed, “[w]henever [Uber]

 8   entered a new city, the [C]ompany used the same, reliable approach.... Uber only expected that new

 9   filed operations staff have ambition, the capacity to work twelve- to fourteen-hour days, and a

10   willingness to evade the rules—even laws—when necessary.” At Uber “[c]oncepts like ‘breaking the

11   law’ weren’t applicable” because the Company believed “the laws were bullshit in the first place.”

12          175. Super Pumped recounts how this was the case in foreign countries, as well as domestic

13   cities such as Portland, Philadelphia, and even Uber’s hometown—San Francisco.

14          176. Indeed, just as Uber launched in San Francisco, Super Pumped describes how the San

15   Francisco Municipal Transportation Agency served Uber with a cease and desist order because “the

16   [C]ompany was breaking the law by skirting existing transportation regulations.” According to the

17   book, “[e]very day [Uber] was in operation, the [C]ompany faced fines of up to $5,000 per trip.”

18   When Defendant Graves asked “What are we supposed to do here?” Defendant Kalanick’s response

19   would essentially become Uber’s playbook going forward: “We ignore it.”

20          177. Super Pumped also explains how, in Philadelphia, Uber pushed headlong into the market

21   illegally and was fined $12 million for its 120,000 violations of the transit code, but Defendant

22   Kalanick “viewed fines and tickets as just another cost of doing business.” Uber sent text messages

23   like the following to its Drivers:

24          UBERX: REMINDER: If you are ticketed by the PPA, CALL US at XXX-XXX-
            XXXX. You have 100% of our support anytime you are on the road using Uber—we are
25          here for you, and we will get you home safe. All costs associated will be covered by us.
            Thank you for committing to providing safe, reliable rides to the citizens of Philadelphia.
26          Uber-ON!
27
28

                                                      PAGE 56
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 58 of 104



 1          178. Super Pumped would also send emails to Drivers with “a list of tactics to evade police

 2   capture[,]” including:

 3          —Keep your Uber phone off your windshield—put it down in your cupholder [sic]
            —Ask the rider if they would sit up front
 4          —Use the lanes farthest from the terminal curbside for pickup and dropoff [sic]
            Remember, if you receive a ticket while picking up or dropping off Uber riders at the
 5          airport, Uber will reimburse your costs for the ticket and provide any necessary legal
            support. Take a picture of your ticket and send it to XXXXXXXXXX@uber.com.
 6
 7          179. Super Pumped also informed readers that Uber was, “as of this writing,” under

 8   investigation by the DOJ for “potential violation of the Foreign Corrupt Practices Act.” Why? Uber’s

 9   employees “considered bribery a necessary evil, a cost of doing business for an American company

10   operating on foreign soil.”

11          180. In fact, Super Pumped provided “never-before-reported details” of one case in Indonesia

12   that became an “enormous” problem:

13          As Uber set up shop to compete with Grab in Indonesia [another ride-hailing company],
            Uber would open “green light hubs,” which were makeshift checkpoints for drivers in
14          the area to receive vehicle inspections, register complaints with district managers, and
            other activities. The problem was that the hubs were set up in suburban districts zoned
15          for residential use only. Almost overnight, the green light hubs began attracting hundreds
            of drivers, which clogged the suburban streets and angered the locals. When the police
16          found out, they threatened to shut Uber’s hubs down.
17          Instead of moving the company’s hubs, local Uber mangers decided to pay off the cops.
            Every time a police officer would show up, and Uber manager would fork over a cash
18          bribe ... and the officer would leave.
19
            181. Uber’s flouting and breaking laws and regulations continued to have serious global
20
     consequences over the next few months. On September 24, 2019, for example, the London TfL
21
     announced it would only grant Uber a temporary, “‘two-month private hire operator license to allow
22
     for scrutiny of additional information that we are requesting ahead of consideration of any potential
23
     further licensing application.’” As the BBC reported in an article titled “Uber’s London license
24
     renewed for two months,” Uber had previously “lost its license in 2017 due to public safety concerns,
25
     after which a judge granted a 15-month extension which was due to expire on [September 24].” TfL
26
     said Uber’s license would “now be renewed temporarily while [TfL] requested additional information
27
     from the firm[,]” and that “Uber must also meet new conditions on passenger safety.”
28

                                                     PAGE 57
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 59 of 104



 1          182. On November 25, 2019, the TfL announced it had decided not to extend Uber’s London

 2   license beyond midnight local time. As reported in The Guardian in an article published that day, the

 3   TfL disclosed in a prepared statement that it had “identified a ‘pattern of failures’ by Uber, including

 4   several breaches that placed passengers and their safety at risk.” Following the two-month extension

 5   of its license granted in September, the TfL had informed Uber that it “needed to address issues with

 6   checks on drivers, insurance and safety,” but Uber failed to do so. Specifically, the TfL disclosed it

 7   had discovered that “more than 14,000 trips were taken with drivers who had faked their identity on

 8   the firm’s app.” The TfL also stated, “Despite addressing some of these issues, TfL does not have

 9   confidence that similar issues will not reoccur in the future, which has led it to conclude that the

10   company is not fit and proper at this time.”

11          183. On December 20, 2019, a judge at the Colombian SIC ordered Uber to cease operations

12   in Colombia, following a lawsuit filed by taxi service platform Cotech SA (“Cotech”) alleging Uber

13   had violated competition norms. After the market closed, Bloomberg published an article that same

14   day explaining that the judge had ordered “an ‘immediate’ service suspension,” which was the “latest

15   in a series of setbacks for Uber’s global operations.” In a prepared statement, the Colombian SIC

16   explained, “‘[Uber] violates the rules that regulate the market, generates a significant advantage in the

17   market, and generates a deviation from the clientele of Cotech.’” According to the article, Uber “said

18   more than 2 million people use the service [in Colombia], which involves 88,000 drivers.” The article

19   separately noted that “[r]egulators in London, one of Uber’s largest markets, last month yanked its

20   license to operate after concluding it wasn’t ‘fit and proper’ to continue as it risked passenger safety

21   by failing to properly vet drivers[,]” while a court in Germany “ruled Uber had run afoul of its transit

22   dispatch laws.”

23          b.      Uber’s Illegal Misclassification of Workers

24          184. Prior to and at the time of the Offering, Uber also illegally misclassified its workers as

25   independent contractors rather than as employees and broke labor and employment laws in many if not

26   most of the jurisdictions in which the Company operates.

27          185. On May 17, 2019, for example, Bloomberg published an article titled “San Francisco’s

28   Uber-Nuisance Probe Gets Go-Ahead From Court,” detailing how a May 17, 2019 California appellate

                                                      PAGE 58
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 60 of 104



 1   court decision paved the way forward for a City of San Francisco probe into how many of Uber’s

 2   Drivers are “responsible for illegal parking, traffic congestion and safety hazards.” The City’s probe

 3   also sought to determine whether Uber was “underpaying its drivers in violation of the city’s

 4   minimum wage laws.” Bloomberg noted that Uber’s common stock share price had struggled since the

 5   Offering “in part under the weight of questions about the viability of its business model—specifically

 6   whether drivers will be compensated as employees or remain independent contractors as Uber treats

 7   them now.”

 8           186. On May 29, 2019, the California State Assembly passed AB5, which would limit the use

 9   of independent contractors in most industries. AB5 codifies the California State Supreme Court’s 2018

10   landmark decision in Dynamex Operations W., Inc. v. Super. Ct., No. S222732 (Cal. Apr. 30, 2018),

11   which creates a presumption that all workers are employees (not independent contractors) and places a

12   burden on hiring entities to prove that workers are independent contractors under a newly adopted

13   ABC test (the “ABC Test”). Under the ABC Test, a worker is an independent contractor only if the

14   hiring entity establishes:

15           (A) that the worker is free from the control and direction of the hirer in connection with
             the performance of the work, both under the contract for the performance of such work
16           and in fact;
17           (B) that the worker performs work that is outside the usual course of the hiring entity’s
             business; and
18
             (C) that the worker is customarily engaged in an independently established trade,
19           occupation, or business of the same nature as the work performed for the hiring entity.
20
             187. The California State Assembly passed AB5 by a vote of 53-11, and AB5 would next
21
     move to the California Senate and to Governor Gavin Newsom (“Governor Newsom”) for signature.
22
     Also on May 29, 2019, The Guardian published an article titled “Gig economy: California bill
23
     granting employee status passes assembly,” noting Uber Drivers “could be entitled to protections and
24
     benefits if the bill is signed.”
25
             188. Two weeks later, on June 12, 2019, Defendant Khosrowshahi and two senior Lyft, Inc.
26
     (“Lyft”) executives published an Op-Ed (responding to the California State Assembly’s passage of
27
     AB5) in the San Francisco Chronicle titled “Open Forum: Uber, Lyft ready to do our part for drivers.”
28

                                                      PAGE 59
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 61 of 104



 1   Defendant Khosrowshahi and the two Lyft executives conceded that “a change to the employment

 2   classification of ride-share drivers would pose a risk to our businesses” and even threatened the State

 3   of California with a “wave of litigation” should AB5 pass into law. Like the Offering Documents,

 4   Defendant Khosrowshahi’s Op-Ed ignores the fact that AB5 merely sought to codify well-settled

 5   employee classification law in California, as announced by the California State Supreme Court’s 2018

 6   landmark decision in Dynamex.

 7          189. The market took notice of the Uber and Lyft executives’ Op-Ed, with one news outlet

 8   reporting that AB5 posed an “existential threat” to Uber’s very existence as a public company. On

 9   June 12, 2019, Bloomberg published an article titled “Uber, Lyft Executives Urge California

10   Compromise on Driver Pay,” which explained:

11          The executives’ public appeal follows months of private efforts by the ride-share giants
            and other companies to secure support from California’s governor, state lawmakers, and
12          labor leaders for some deal to shield them from a sweeping 2018 state supreme court
            ruling that makes it difficult for firms to claim their workers aren’t employees.
13
            Whether Uber and Lyft drivers remain independent contractors or must be treated like
14          employees goes to the heart of the on-demand economy’s reliance on a casual labor force
            to keep costs down. For both companies, which just went public, the prospect of being
15          compelled in their home state to completely overhaul how drivers are compensated is
            an existential threat.
16
            Under the April 2018 ruling known as Dynamex, workers are employees entitled to state
17          wage-law protections unless they are conducting “work that it [sic] outside the usual
            course” of the company’s business. For companies whose core service is transporting
18          customers via an army of drivers they claim are all contractors, that could be a
            challenging test to pass.
19
20          190. Two days later on June 14, 2019, Business Insider UK published an article titled “Uber

21   and Lyft are trying to make an end-run around unionization,” also addressing the Uber and Lyft

22   executives’ Op-Ed. In response to the Uber and Lyft executives’ concession that AB5 “pose[s] a risk

23   to our businesses,” the article stressed that “[t]his severely understates the case. Uber and Lyft can’t

24   afford significantly higher labor costs, if they want to satisfy investors. More growth means more

25   drivers, and that equation doesn’t add up to future profits that would vindicate Uber and Lyft’s market

26   caps, now $71 billion and $16 billion[,]” respectively.

27          191. On June 20, 2019, Judge Edward M. Chen of the U.S. District Court for the Northern

28   District of California declined to dismiss allegations that Uber’s misclassification of workers violates

                                                      PAGE 60
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 62 of 104



 1   the California Unfair Competition Law (“UCL”), finding that the plaintiff there had “adequately

 2   alleged a causal link between Uber’s misclassification practices and [plaintiff’s] UCL injury.” Diva

 3   Limousine, Ltd. v. Uber Techs., Inc., No. 18-cv-05546 (N.D. Cal. June 20, 2019). Citing Dynamex,

 4   Judge Chen noted that “worker misclassification can violate the policy or spirit of antitrust laws

 5   because it significantly threatens or harms competition.”

 6           192. In an article published the next day on June 21, 2019, Bloomberg Law observed that the

 7   Diva Limousine ruling was a “significant warning to ride-hailing companies.” The article also noted

 8   that Uber had “identified Dynamex in regulatory filings as a long-term [(not immediate)] potential

 9   risk factor for its business success.”

10           193. On July 5, 2019, David Weil (“Weil”)—wage and hour administrator at the U.S.

11   Department of Labor (“DOL”) under President Barack Obama from 2014-2017 and a prominent social

12   policy academic—published an Op-Ed in the Los Angeles Times titled “Call Uber and Lyft drivers

13   what they are: employees.” Weil argues that while there are “certainly companies whose workers

14   operate in the gray area between employees and contractors[,] ... Uber and Lyft are not among those

15   close, gray area cases. Their status as employers is really quite clear.”

16           194. On July 15, 2019, the Los Angeles Times published an article titled “Uber and Lyft

17   drivers were paid up to $100 to protest a bill that could make them employees,” detailing how Uber

18   and other ride-hailing companies “recruited drivers to rally outside the [California] state Capitol ... in

19   advance of a Senate labor hearing” on AB5. The rally sought “changes that would allow drivers to

20   continue working as independent contractors[,]” and drivers who attended the rally were paid up to

21   $100 by the “I’m Independent Coalition,” a group funded in part by Uber. In addition to what the

22   coalition offered, “Uber sent drivers an in-app notification offering them a $15 lunch voucher and

23   inviting them, their family ‘and anyone you know who also has a stake in maintaining driver

24   flexibility’ to the rally to talk ‘about the issues.’”

25           195. The Los Angeles Times article noted that companies asking workers to “engage in

26   political activity on their behalf can be fraught,” and Ken Jacobs—chairman of the UC Berkeley

27   Center for Labor Research and Education—was quoted stating, “‘While it is always good for people to

28   engage in the legislative process, the power relationship inherent in employment raises concerns

                                                         PAGE 61
                                                        COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 63 of 104



 1   about coercion.... It is especially worrisome in the context of employer threats over what actions they

 2   will take if the AB 5 passes.’”

 3          196. On July 17, 2019, InvestorPlace published an article titled “California AB-5 Vote Is Bad

 4   News for Uber and Lyft Stock.” The article explains that the “fact that Uber and Lyft are fighting

 5   AB-5 so hard is a clear sign the law would be bad news for business. California has historically been

 6   a leader in progressive movements that ultimately sweep nationwide. In other words, the damage for

 7   UBER and LYFT stock may not be contained in California.”

 8          197. On August 29, 2019, The New York Times published an article titled “Uber, Lyft and

 9   DoorDash Pledge $90 Million to Fight Driver Legislation in California” (among other media outlets

10   that reported the same news). AB5’s sponsor, Assemblywoman Lorena Gonzalez (“Gonzalez”), stated

11   she did not “foresee a deal” with Uber or the other two companies: “‘Billionaires who say they can’t

12   pay minimum wages to their workers say they will spend tens of millions to avoid labor laws.... Just

13   pay your damn workers!’”

14          198. On September 11, 2019, the California Senate passed AB5, which was expected to be

15   signed into law by Governor Newsom in short order. On the same day, CNN Business published an

16   article titled “Uber claims new California law still won’t force it to classify drivers as employees.” The

17   article quoted Uber’s Chief Legal Officer Tony West (“CLO West”) who—in defiance of both

18   Dynamex and AB5—stated that “‘drivers will not be automatically reclassified as employees, even

19   after January of next year,’ when the bill would take effect.” The article also quoted Katie Wells, a

20   fellow at Georgetown University who researches the social and economic effects of on-demand

21   services: “‘This is such a cut to the heart of their business practice.... The fact that they are

22   suggesting that there is a solution to be had acknowledges that there is a problem. It is a watershed

23   moment.’”

24          199. Market analysts joined the chorus of concern over the implications of AB5 and whether

25   Uber could survive the financial impact of reclassifying its Drivers as employees in California. On

26   September 11, 2019, Fortune published an article titled “New Labor Bill Passed by California Senate

27   Would Transform the Gig Economy—And Could Cost Uber $500 Million a Year.” The article

28   described reporting from two market analysts, Barclays Plc and Macquarie Capital, who estimate that

                                                       PAGE 62
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 64 of 104



 1   “[g]iving employee status and benefits to workers in California would cost Uber and Lyft an

 2   additional $2,000 to $3,600 per driver annually.... That would be as much as $500 million for Uber in

 3   the state each year. California often sets the legislative tone for other states to emulate, and the

 4   costs could quickly add up if more follow suit.” The article stressed that AB5 would “deal a

 5   significant blow to companies that built multi-billion dollar businesses on independent contractors.”

 6           200. Other media outlets echoed the same concerns over AB5’s likely impact on Uber. On

 7   September 11, 2019, for example, Bloomberg published an article titled “Uber Rejects Labeling

 8   Drivers as Employees Under California Law.” The article emphasized that Uber was “[f]acing the

 9   most serious threat yet to its business model” in AB5, which “threaten[ed] to upend [Uber’s] source

10   of cheap labor.” The article also quoted Jason Lohr, a San Francisco, California-based employment

11   attorney, who stated that “Uber is ‘whistling past the graveyard’ if it underestimates how much AB 5

12   would favor drivers.”

13           201. On September 18, 2019, Governor Newsom signed AB5 into law in California. On the

14   same day, NPR published an article titled “California Governor Signs Law Protecting Gig Economy

15   Workers.” The article quoted Governor Newsom, who in his signing statement declared, “‘The

16   hollowing out of our middle-class has been 40 years in the making, and the need to create lasting

17   economic security for our workforce demands action.’” The article also stated that both “labor groups

18   and the ride-hailing companies, such as Uber, anticipate national implications from the signing of

19   AB5.”

20           202. On October 17, 2019, Bloomberg Law published an article titled “Uber, Lyft Being

21   Probed in New Jersey on Misclassifying Drivers,” reporting that New Jersey labor auditors were

22   investigating Uber and Lyft “to see if the rideshare companies are wrongly classifying drivers as

23   independent contractors and should be on the hook for employment taxes.” The article explained that

24   the New Jersey Department of Labor and Workforce Development (the “N.J. Dep’t of LWD”) had

25   “sent surveys to drivers across the state over the last year seeking information about their work

26   arrangements and tax status[,]” and a N.J. Dep’t of LWD staffer confirmed the audit and probe on the

27   condition of anonymity. The article also described how the probe was the “latest challenge to the Uber

28

                                                      PAGE 63
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 65 of 104



 1   and Lyft business model” and that the “companies’ costs per driver could jump by more than 20% if

 2   they have to reclassify workers as employees.”

 3          203. On November 14, 2019, the N.J. Dep’t of LWD levied a $642 million assessment

 4   against Uber for unpaid unemployment and disability insurance taxes, after the Company had

 5   misclassified drivers as independent contractors rather than employees over the preceding four years

 6   (2015-2018). In an article published that day, Bloomberg Law reported that Uber and its subsidiary

 7   Raiser LLC were “assessed $523 million in past-due taxes over the last four years,” as well as another

 8   “$119 million in interest and penalties on the unpaid amounts, according to ... internal department

 9   documents.” The article also reported that New Jersey had previously informed Uber in 2015 “that it

10   had obtained a court judgment ordering the company to pay about $54 million in overdue

11   unemployment and temporary disability insurance contributions[,]” but it was “not clear whether the

12   company ever paid any of that bill.” In a prepared statement, N.J. Dep’t LWD Commissioner Robert

13   Asaro-Angelo noted that “‘cracking down on employee misclassification’ is a ‘priority’” for Governor

14   Phil Murphy’s administration.

15          4.4.2. Post-IPO Events Demonstrating That Uber’s Rampant Passenger Safety Issues

16                Existed Prior to the Offering

17          204. Second, and in furtherance of its growth at any cost business model, Uber deliberately

18   ignored and failed to disclose rampant, dangerous, and even lethal passenger safety issues across the

19   Company’s ridesharing platform, including, among other things, thousands of annual sexual assaults

20   in the United States alone and policies and practices designed to place the Company’s interests ahead

21   of passenger safety.

22          205. On August 13, 2019, Judge Jon S. Tigar of the U.S. District Court for the Northern

23   District of California granted final approval to a $32.5 million settlement Uber reached with a class of

24   passengers to settle claims related to the Company’s purported “Safe Rides Fee.” McKnight v. Uber

25   Techs., Inc., No. 14-cv-05615 (N.D. Cal. Aug. 13, 2019). In an article published August 14, 2019

26   titled “After Extended Delay, Judge Approves $32.5M Settlement in Uber ‘Safe Rides’ Class Action,”

27   The Recorder explained that the case was “originally filed in 2014 claiming Uber misled consumers

28   about conducting ‘industry-leading’ background checks and failed to use the Safe Rides Fee to pay to

                                                      PAGE 64
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 66 of 104



 1   provide more secure rides.” As part of the settlement, Uber agreed to “cease charging ‘Safe Rides

 2   Fees’ and to refrain from using statements like ‘safest ride on the road’ and ‘industry-leading’ when

 3   describing company safety measures in advertising.”

 4          206. Ten days later, on August 23, 2019, The New York Times published an article titled

 5   “How Uber Got Lost,” adapted from Mike Isaac’s then-not yet published book “Super Pumped.” The

 6   article shockingly reveals how Uber’s “Safe Rides Fee” had nothing to do with passenger safety. In

 7   fact, Uber created and added the Safe Rides Fee to each passenger’s trip simply to boost revenue and

 8   margins, while deceiving passengers into believing the Company would allocate the extra $1 charge

 9   per trip towards safety improvements. The article explains:

10          It was April 2014, and Uber was announcing a new $1 charge on fares called the Safe
            Rides Fee. The start-up described the charge as necessary to fund “an industry-leading
11          background check process, regulator motor vehicle checks, driver safety education,
            development of safety features in the app, and insurance.” But that was misleading.
12          Uber’s margin on any given fare was mostly fixed, at around 20 to 25 percent, with the
            remainder going to the driver. According to employees who worked on the project, the
13          Safe Rides Fee was devised primarily to add $1 of pure margin to each trip. Over time,
            court documents show, it brought in nearly half a billion dollars for the company, and
14          after the money was collected, it was never earmarked specifically for improving safety.
            At the time, “driver safety education” consisted of little more than a short video course,
15          and in-app safety features weren’t a priority until years later.... “We boosted our margins
            saying our rides were safer,” one former employee told me last year, as I was reporting
16          a book about Uber. “It was obscene.” (Uber and its founder, Travis Kalanick, declined
            to comment for this article)
17
18
            207. News of Uber’s deceptive scheme quickly spread, with a number of other news outlets
19
     covering the story that Mike Isaac from The New York Times had broken. In an article published that
20
     same day titled “Uber’s $1-per-ride ‘safe rides fee’ had nothing to do with safety,” The Verge reported
21
     that Uber’s Safe Rides Fee “was just a play for profit[,]” and elaborated that while the Safe Rides Fee
22
     “varied from market to market,” passengers were charged as much as $1.65 per trip. On August 27,
23
     2019, Business Insider published a similar article titled “Uber made nearly $500 million from a ‘safe
24
     rides fee’—and that money went straight to the company’s pockets.” The article explains that while
25
     passengers understood Uber’s Safe Rides fee would be used to “bolster the company’s background
26
     checks, safety education, and more[,] ... that fee didn’t actually go anywhere except straight to the
27
     company’s coffers.”
28

                                                     PAGE 65
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 67 of 104



 1          208. On September 3, 2019, Mike Isaac published Super Pumped, which recounted in striking

 2   detail how, “[u]nbeknownst to outsiders, Uber operations teams dealt with thousands of misconduct

 3   cases ever year, including increasing instances of sexual assault.” Indeed, “[t]he problem became so

 4   significant” that the Company had to “create its own taxonomy of twenty-one different classifications

 5   of sexual misconduct and assault in order to properly organize the sheer number of annual incidents

 6   reported.”

 7          209. According to Super Pumped, “[w]hen a new rape accusation or lawsuit was leveled

 8   against the [C]ompany or a driver, some Uber employees would remind others that drivers are always

 9   ‘innocent until proven guilty.’” Even Defendant Kalanick “himself would repeat the phrase often,

10   especially to the security and legal teams.... Uber was the real victim, he felt.” This was the culture at

11   Uber set from the top: “[o]n occasion, when a sexual assault victim decided not to pursue litigation or

12   if the evidence in a police report was not conclusive enough to prosecute, a round of cheers would

13   ring out across the fifth floor of Uber HQ.”

14          210. Super Pumped described how passenger safety was not a priority at Uber, and Uber “had

15   so lowered the bar to becoming a driver that people who might have been prevented from driving in

16   the official taxi industry could easily join Uber.” According to Super Pumped, “[t]axi and livery

17   services used fingerprint testing, which offers a thorough history of a driver’s past, but often took

18   weeks to complete,” but “[w]aiting weeks for a background check was intolerable for Uber.” So the

19   Company “used a background check system that moved new recruits through the system quickly” and

20   “did not require fingerprint tests.” Rather than put passenger safety first, “[i]n states where fingerprint-

21   based background checks were legally required, Uber hired lobbyists to get laws rewritten.”

22   Nevertheless, Uber was telling passengers that it was using “an industry-leading background check

23   process.”

24          211. As previously reported in The New York Times, Super Pumped also blew Uber’s cover

25   on its purported “Safe Rides Fee,” explaining:

26          Uber’s margins were fixed for the most part; they took an approximately 20 to 25 percent
            cut of every ride while giving the driver the remainder of the fare.
27
            Until 2014, that is, when one executive had the brilliant idea of introducing the “Safe
28          Rides Fee,” a new charge that added $1 to the cost of each trip. At the time Uber billed

                                                       PAGE 66
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 68 of 104


            it as necessary for passengers: “This Safe Rides Fee supports our continued efforts to
 1          ensure the safest possible platform for Uber rides and drivers, including an industry
            leading background check process, regular motor vehicle checks, driver safety education,
 2          development of safety features in the apps, and insurance….”
 3          After the money was collect it was never earmarked specifically for improving safety.
            “Driver safety education” consisted of little more than a short, online video course.”
 4
 5          212. As also reported in The New York Times, Super Pumped confirmed a former Uber

 6   employee’s account of the Company’s strategy behind its Safe Rides Fees: Uber “boosted [its]

 7   margins saying [its] rides were safer.... It was obscene.”

 8          213. The WaPo Article, first published on The Washington Post’s website after the market

 9   closed on September 25, 2019 and then in the newspaper’s print edition the following day, reveals a

10   stunning account of how Uber puts its own interests ahead of passenger safety—even when the

11   Company receives reports of sexual misconduct and sexual assault. Titled “When rides go wrong:

12   How Uber’s investigations unit works to limit the company’s liability,” the WaPo Article recounts in

13   shocking detail how investigators in Uber’s SIU (or Special Investigations Unit, the Company’s call

14   center for passenger complaints) are “coached by Uber to act in the company’s interest first, ahead of

15   passenger safety.”

16          214. Based on interviews with more than 20 current and former investigators, the WaPo

17   Article describes how Uber maintains a “three-strikes” system that keeps “bad actors” on the road

18   collecting fares and provides little, if any, recourse to victims:

19          Uber relies on a three-strikes system that can allow bad actors — both drivers and riders —
            to keep using the app until three uncorroborated allegations are made, according to the more
20          than 20 current and former investigators. For more egregious claims, it is generally two such
            strikes, they said. Without corroborating evidence, such as a police report or rape kit, they said,
21          they don’t have the time, resources or encouragement to delve deeply into most allegations.
            If drivers or passengers deny the allegations, investigators said they often have little recourse
22          with Uber but to briefly suspend access to the app and possibly refund a passenger’s money....
23          [I]nvestigators say Uber’s process leaves bad actors on the road. One investigator recalled the
            San Francisco driver who purportedly forced his way into the back seat and put his hand up
24          a passenger’s blouse before she struggled free. Another heard from riders that their driver
            threatened them with a hammer hidden under his seat. Neither lost their driving privileges at
25          the time.
26
            215. Perhaps more egregious, Company executives can make “exceptions” to the three-strikes
27
     system or overrule SIU investigators in order to, for example, keep high earning Drivers on the road:
28

                                                        PAGE 67
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 69 of 104


            Uber has a three-strikes system, investigators said, but executives have made exceptions
 1          to keep drivers on the road. For instance, a New York-area driver allegedly made three
            separate sexual advances on riders, said an investigator assigned to the case. After an
 2          executive overruled the investigator, the driver was allowed to continue working until
            a fourth incident, when a rider claimed he raped her....
 3
            [T]he strikes system can be superseded by Uber executives who may be motivated to
 4          keep as many drivers on the road as possible, investigators said. In one case, an
            investigator said he had recommended a driver — who already had two strikes — be
 5          permanently deactivated after the driver attempted to rub the leg of a female passenger
            without her consent. (The driver denied the allegations, according to the investigator.)
 6          An Uber executive, noting the driver was a high earner and had completed more than
            10,000 rides, allowed him to continue taking fares, according to the investigator.
 7
 8          216. One former investigator in Phoenix, Arizona, Lilli Flores (“Flores”), recalls how “in her

 9   time there about one-third of cases handled by investigators dealt with sexual misconduct, including

10   rape or unwanted flirtation or advances.”

11          217. The WaPo Article also describes how SIU investigators are “forbidden” from taking

12   direct steps to assist victims: “The agents are forbidden by Uber from routing allegations to police or

13   from advising victims to seek legal counsel or make their own police reports, even when they get

14   confessions of felonies, said Lilli Flores, a former investigator in Phoenix — a guideline corroborated

15   in interviews with investigators, alleged victims and plaintiffs’ attorneys.”

16          218. In fact, the consequences of taking such direct steps to aid victims can be severe: “Many

17   investigators said they understood that if they contacted the police or advised victims to do so, they

18   could be reprimanded or even fired.” As one former SIU investigator explained, this is because Uber

19   designed the SIU to shield the Company from liability and negative publicity, rather than help and

20   protect victims: “‘Investigators are there first to protect Uber; and then next to protect the customer,’

21   said Flores, who worked nearly two years for Uber as an investigator and investigations trainer before

22   leaving in November. ‘Our job is to keep the tone of our conversations with customers and drivers

23   so that Uber is not held liable.’”

24          219. The WaPo Article further describes how Uber trains SIU investigators to avoid asking

25   questions, and the Company provides investigators with scripted “responses” designed to distance

26   Uber from victims and from liability: “The investigators said they are taught to avoid asking alleged

27   perpetrators directly about the claims against them. And to alleged victims, to only offer

28

                                                      PAGE 68
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 70 of 104



 1   condolences that distance Uber from a purported incident: ‘No one should have to go through

 2   something like that’ rather than ‘I am so sorry that happened to you.’”

 3          220. SIU investigators also explained that, although investigations may last “just minutes” or

 4   “stretch for hours or days[,] ... [b]ecause of the sheer number of tickets that flow through investigators’

 5   queue, they rarely have time to spend more than a few minutes at a stretch talking to victims and the

 6   accused.... Several investigators said managers send instant messages to nudge them when a call

 7   lasts too long.” SIU investigators stressed that “alleged crimes — especially sexual misconduct —

 8   happen during ride-hailing trips at an alarming rate.”

 9          221. In Chicago alone, for example, the WaPo Article reports that “more than 300 drivers

10   were banned from Uber, Lyft and rival Via for allegations of sexual misconduct between January 2016

11   and August 2019, according to data obtained by a Freedom of Information Act request.” Among

12   nearly 70,000 active registered drivers in Chicago, “[m]ore than 1,100 ... were barred for matters of

13   safety during that time, according to the data, which showed that drug use or possession and traffic

14   accidents ranked after sexual misconduct as the top reasons for a driver being blocked.” As explained

15   by SIU investigators, “the number of drivers banned would probably be higher” if they “pursued

16   accusations of misconduct more aggressively.”

17          222. The WaPo Article further reports that “[e]ven while arguing it shouldn’t be held liable

18   for driver or rider conduct, Uber has sought to settle cases quickly to avoid the scrutiny of open court,”

19   according to numerous attorneys familiar with such cases. In 2018, for example, the Company settled

20   one such highly publicized case for $25 million, when “20 women ... alleged various sexual assaults in

21   rides hailed” through the Uber Rides app.

22          223. In another civil suit filed in Chattanooga, Tennessee (pending as of the date the WaPo

23   Article was published but since settled), “two female riders allege a driver sexually assaulted them

24   because Uber failed to keep him off the road following the first woman’s claim he groped her breast

25   and compelled her to grab his penis. Within 15 days of that alleged incident, he exposed himself to the

26   second woman and tried to grab her, according to the complaint.”

27          224. Despite the fact that SIU investigators “handle sensitive incidents, like sexual assaults or

28   fatal accidents,” the WaPo Article reports that Uber said it “only recently began requiring a minimum

                                                      PAGE 69
                                                     COMPLAINT
               Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 71 of 104



 1   of one year’s prior experience conducting investigations or handling safety calls or insurance claims.”

 2   Underscoring the degree to which Uber takes passenger safety seriously, the article describes how

 3   “[a]mong those Uber has previously hired for the [SIU] post are a former fry cook, grocery store

 4   cashier and barista.”

 5             225. Tellingly, when reached for comment on the WaPo Article, Tracey Breeden

 6   (“Breeden”)—Head of Global Women’s Safety at Uber—told The Washington Post, “At the end of

 7   the day, we’re not the judge and jury to determine whether a crime has occurred.... We’re here to

 8   gather information, make a business decision. We’re not law enforcement.” Breeden’s comment

 9   exposes how Uber prioritizes its business interests over passenger safety.

10             226. The WaPo Article’s revelations about passenger safety issues drew an immediate

11   backlash against the Company, including from sitting members of Congress. On September 25, 2019,

12   in a public letter addressed to Defendant Khosrowshahi (the “Blumenthal Letter”), U.S. Senator

13   Richard Blumenthal—a member of the Committee on Commerce, Science, and Transportation, which

14   has “jurisdiction over a variety of domestic and international commercial areas” including

15   “transportation infrastructure”—opens his letter by stating he is writing “in the wake of deeply

16   disturbing reports about sexual assault and harassment that have occurred through your ride-sharing

17   app and your responses to those incidents.”

18             227. Senator Blumenthal stresses that the WaPo Article’s “report about Uber’s handling of

19   these claims raises serious concerns about whether your company takes sexual misconduct

20   seriously.” Senator Blumenthal notes he is “further alarmed by Uber’s public statements about this

21   issue,” and he castigates Defendant Khosrowshahi for the Company’s “brazenly careless attitude

22   about your responsibility to your customers.” In response to Breeden’s comment that Uber is only

23   “here to gather information, make a business decision[,]” Senator Blumenthal emphasizes, “This is

24   simply unacceptable.”

25             228. The Blumenthal Letter draws a sharp contrast between the way Uber has marketed itself

26   and its business model and the Company’s actual policies and practices with respect to passenger

27   safety:

28

                                                      PAGE 70
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 72 of 104


            Uber has repeatedly marketed itself as a way of ensuring a safe ride home after a night
 1          of drinking. If marketing your company as providing safe rides for young, intoxicated
            women is going to be part of your business model, then it is especially crucial that you
 2          ensure that these rides are in fact safe. Otherwise, these advertisements serve as a signal
            to sexual predators that driving for Uber is an effective way to prey on vulnerable young
 3          women....
 4   Citing the WaPo Article, Senator Blumenthal continues:
 5          It has also been reported that Uber’s policy is to not share findings from complaints of
            sexual assault with background check firms, competitors or law enforcement.
 6          Apparently, the reason for this policy is to allow “a survivor to be able to own their story”
            and “choose whether they provide that information to police.” Yet news reports indicate
 7          that investigators are urged not to advise victims to contact the police at all. Putting the
            onus on a victim of sexual assault to report it to law enforcement, to your competitors
 8          and to background checking companies while simultaneously directing your
            employees not to advise victims to go to the police demonstrates your lack of
 9          seriousness about the sexual misconduct that occurs through your app.
10   The Blumenthal Letter concludes that Uber “must clearly do more to ensure rider safety.”
11
            229. News about Uber’s extensive passenger safety issues, as reported in the WaPo Article,
12
     also drew the ire of Assemblywoman Gonzalez, AB5’s sponsor and author. On September 26, 2019, in
13
     an article titled “California lawmaker seeks to hold Uber accountable for sexual assault
14
     investigations,” The Washington Post reported that Assemblywoman Gonzalez was seeking to hold
15
     Uber accountable by introducing “legislation that would ensure Uber and Lyft properly investigate
16
     claims of sexual assault and harassment.” Specifically, the article explained that Assemblywoman
17
     Gonzalez was “considering mandatory reporting requirements for allegations of sexual assault after”
18
     the WaPo Article revealed “Uber’s internal investigators are forbidden to share them with law
19
     enforcement or other ride-hailing companies.” Speaking with The Washington Post, Assemblywoman
20
     Gonzalez explained that if “a customer reports a crime, ... it must be properly investigated. ‘There
21
     does need to be a responsibility to truly investigate.... That’s clearly not happening.’”
22
            230. News of the passenger safety issues reported in the WaPo Article also made its way to
23
     national television. On September 26, 2019, for example, the national CBS This Morning television
24
     program aired an interview with former SIU investigator Lilli Flores, who explained that
25
     “‘[i]nvestigators do not report any of the incidents that happen on the Uber app to law enforcement....
26
     The lack of communication between the rideshare apps really puts people in a very dangerous
27
     position.’”
28

                                                      PAGE 71
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 73 of 104



 1          231. Also on September 26, 2019, in an article titled “Uber makes changes amid swarm of

 2   criticism over rider safety,” The Washington Post reported that Uber was rolling out a “suite of

 3   initiatives ... aimed at keeping riders safe.” As the article explains, these purported changes were

 4   announced only after “Uber has faced increase scrutiny of its safety practices ... as some critics

 5   complain the company hasn’t done enough to protect both riders and drivers who use the app. Many

 6   riders have alleged sexual harassment and other types of misconduct, sparking lawmaker scrutiny.”

 7          232. The article also quoted Sachin Kansal, Uber’s head of safety products, who stating,

 8   “‘[U]nderreporting is a big issue in every industry and we want to be able to help with that.... If a user

 9   has a bad experience, we want to hear about that.’” Kansal’s statement belies statements from the 20

10   current and former SIU investigators interviewed for the WaPo Article, who described in startling

11   detail how Company executives discourage inexperienced investigators from asking questions or from

12   taking “too long” on calls.

13          233. Contemporaneous news reports also contradict Uber’s newfound interest in “keeping

14   riders safe.” On September 29, 2019, for example, The Register-Guard (a Eugene, Oregon-based daily

15   newspaper) published an article, titled “Uber, Lyft driver checks miss convicted murderer, sex

16   offender,” describing how the Company had failed to perform adequate background checks on its

17   Drivers, jeopardizing passengers. While Uber and Lyft were “pushing for statewide legislation that

18   would eliminate stringent background checks[,] ... [f]or about a week, a convicted murderer was

19   working as a driver for a ride-hailing company in the Eugene-Springfield[, Oregon] area.”

20          234. As The Register-Guard article further explained:

21          In another case, a registered sex offender was behind the wheel.
22          In all, according to city statistics, about two dozen drivers for Lyft and Uber were
            allowed to drive passengers in their personal vehicles for a short time after they cleared
23          the companies’ third-party background checks but failed the local check conducted
            after they were allowed to work.
24
            It was background checks by the Eugene Police Department that ultimately prompted a
25          city regulator to take the for-hire drivers off the road. Police discovered the offenses
            while running their own more stringent check and recommended the revocation of the
26          drivers’ city-issued license....
27          [T]he number illustrates the potential public safety risk in the compromise that city
            leaders made to bring ride-hailing back into the market. And it raises questions as Uber
28

                                                      PAGE 72
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 74 of 104


            and Lyft continue to push for statewide regulations that would pre-empt local background
 1          checks....
 2          The city provided the following information about ride-sharing drivers using conditional
            licenses who failed the local EPD background check from September through late spring:
 3
            Five for public safety concerns, including one registered sex offender and a convicted
 4          murderer
 5          10 for misdemeanor arrests within three years
 6          Three for felony arrests within seven years
 7          Three for felony arrests within 10 years
 8          Four for having currently open court cases, including one open felony case
 9
            235. All this took place in the city of Eugene, Oregon alone, but as Tracey Breeden told CBS
10
     This Morning in her televised interview, Uber “do[es] 17 million trips across the world every day.
11
     Every day.”
12
            236. On September 30, 2019, with media scrutiny on Uber passenger safety intensifying,
13
     several media outlets—including U.S. News & World Report, Yahoo Finance, and The Washington
14
     Times—picked up a report from The Associated Press describing how an Uber Driver had kidnapped
15
     and sexually assaulted a female passenger in North Carolina. According to a Kernersville, North
16
     Carolina police detective, an “unidentified woman summoned the Uber service early Friday.... [T]he
17
     Uber driver didn’t take the woman to her intended destination, but instead took her to a different
18
     location without her consent and committed the sexual offense against her while she was physically
19
     helpless.”
20
            237. On October 1, 2019, responding to a September 27, 2019 Wired tweet that Uber was
21
     “rolling out a raft of new safety features[,]” Senator Blumenthal tweeted that “Uber’s new safety
22
     features are a meager start. They do nothing to address the fundamental problems of ensuring drivers
23
     pass rigorous background checks & preventing predatory drivers from jumping from one app to
24
     another.”
25
            238. Senator Blumenthal also tweeted: “Drivers with credible allegations of sexual assault
26
     should be kicked off the app & when companies get complaints, law enforcement must be notified
27
28

                                                       PAGE 73
                                                    COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 75 of 104



 1   immediately. Uber & Lyft should not be telling employees to dissuade victims from notifying

 2   authorities—this is unacceptable.”

 3           239. In a separate tweet posting images of the Blumenthal Letter, Senator Blumenthal

 4   denounced Uber and Lyft directly: “Uber/Lyft have stated they ‘do not tolerate harassment or

 5   violence’ on their platform, but if they aren’t taking reports of harassment & violence seriously, this

 6   is difficult to believe. I’ve written to these companies demanding they must do more to ensure rides

 7   are in fact safe.”

 8           240. In mid-October 2019, numerous media outlets (including The Washington Post,

 9   Insurance Journal, and Business Insider) reported that Uber and Lyft executives had refused to appear

10   before the U.S. House of Representatives’ Committee on Transportation and Infrastructure for an

11   October 16, 2019 hearing called to examine so-called “transportation network companies” that have

12   “flooded our roadways with disruptive technologies.”

13           241. In his opening remarks, Representative and Committee Chairman Peter DeFazio (whose

14   congressional district includes Eugene, Oregon) lambasted Uber and Lyft for failing to attend the

15   hearing:

16           Their failure to appear at this hearing is a telling sign that they would rather suffer a
             public lashing than answer questions on the record about their operations. Perhaps
17           they don’t want to talk about their public safety problems.... In my district, a dozen
             applicants with serious criminal convictions, including a convicted murderer and a
18           registered sex offender, were cleared through Uber and Lyft’s screening process and
             allowed to drive passengers. It wasn’t until the local police department performed their
19           own, more comprehensive background checks that the drivers’ criminal records were
             discovered, and they were removed from service.
20
21           242. As detailed above, on November 25, 2019, the TfL announced its decision not to renew

22   Uber’s license to operate in London. As reported in The Guardian that day, the TfL had told Uber it

23   “needed to address issues with checks on drivers, insurance and safety,” but Uber had “failed to satisfy

24   the capital’s transport authorities.” The TfL “said it had found several breaches that put Uber

25   passengers at risk[,]” including a “security lapse [that] resulted in at least 14,000 trips—involving 43

26   drivers—where someone other than the booked driver picked up passengers.” According to the TfL,

27   these “incidents mostly occurred from late 2018 until early 2019,” and among the “43 fraudulent

28   drivers discovered were some whose licenses had been revoked.” In an article published that same day

                                                      PAGE 74
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 76 of 104



 1   titled “Uber loses license to operate in London,” the BBC elaborated that the TfL “found dismissed or

 2   suspended drivers had been able to create Uber accounts and carry passengers. In one example, a

 3   driver was able to continue working for Uber, despite the fact his private hire license had been

 4   revoked after he was cautioned for distributing indecent images of children.”

 5          243. Months later on January 24, 2020, in an article titled “Uber in London Failed to Flag

 6   Assault Complaints, Monitor Drivers’ Insurance Status,” Insurance Journal reported that the TfL

 7   released a “scathing” 62-page report “detailing why it moved to ban” Uber from London. The TfL

 8   focused on “charges that Uber failed to adequately verify drivers’ identities and safeguard the service

 9   for passengers.” The TfL said Uber had “blamed [a] ‘system or human error’ for its failing to promptly

10   notify [TfL] about seven incidents that led the company to suspend a driver. A number of these

11   related to allegations of rape and sexual assault.”

12          244. After the market closed on December 5, 2019, following months of shocking revelations

13   of rampant passenger safety issues across Uber’s ridesharing platform (and the defective policies and

14   practices that failed to keep passengers safe), the Company finally released its U.S. Safety Report. The

15   84-page document reveals a startling account of 107 deaths across 97 fatal crashes, 19 fatal physical

16   assaults, and 5,981 sexual assaults that occurred during 2017 and 2018 (the two calendar years

17   immediately preceding the Offering)—in the Unites States alone.

18          245. With respect to sexual assault, the U.S. Safety Report describes how, based on the “5

19   most serious categories of sexual assault,” Uber received reports of 2,936 and 3,045 instances of

20   sexual assault for 2017 and 2018, respectively, or eight sexual assaults per day each year. The U.S.

21   Safety Report does not present these top-line figures, but rather presents the number of annual incident

22   reports according to each of the five “most serious categories” of sexual assault:
            Serious Category of                      2017                               2018
23             Sexual Assault               (# of incident reports)            (# of incident reports)
        Non-Consensual Kissing of a                   570                                594
24         Non-Sexual Body Part
        Attempted Non-Consensual                      307                                280
25           Sexual Penetration
       Non-Consensual Touching of a                  1,440                              1,560
26            Sexual Body Part
        Non-Consensual Kissing of a                   390                                376
27            Sexual Body Part
28

                                                      PAGE 75
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 77 of 104


          Non-Consensual Sexual                       229                                 235
 1             Penetration
 2          246. The U.S. Safety Report presents “breakdowns” of the combined five categories of sexual
 3   assault by “reporting party” and also by “accused party,” indicating that, overall, 56% of reporting
 4   parties were passengers and 54% of accused parties were Drivers.
 5          247. These overall reporting and accused party figures seem to be at odds with the specific
 6   “reporting party” figures presented for the first four categories of sexual assault: nonconsensual
 7   kissing of a sexual body part (75% of reporting parties were passengers); attempted non-consensual
 8   sexual penetration (72% of reporting parties were passengers); non-consensual kissing of a non-
 9   sexual body part (46% of reporting parties were passengers); and nonconsensual touching of a sexual
10   body part (oddly, the percentage of reporting parties that were passengers is not presented, but the
11   percentage of reporting parties that were Drivers is: 51%). A small minority of reports of sexual
12   assault were made by third parties, i.e., neither passengers nor Drivers. The U.S. Safety Report does
13   not present the specific “accused party” figures for any of the five categories, nor does it present the
14   specific “reporting party” figures for the fifth and “most serious” category: non-consensual sexual
15   penetration.
16          248. The U.S. Safety Report does, however, present “data on victims” for nonconsensual
17   sexual penetration, the only category of sexual assault for which this figure is presented. For non-
18   consensual sexual penetration (and “[a]cross both years”), the “survivor was the rider in roughly 92%
19   (n=429) of incident reports, and 25% (n=109) of those were guest riders. Drivers were survivors in
20   about 7% (n=31) of incident reports.” In addition, “women and female-identifying survivors made up
21   89% of the survivors in the dataset[,]” while “men and male-identifying survivors comprised about
22   8%” of non-consensual sexual penetration survivors. Less than “1% of survivors identified as gender
23   minorities.”
24          249. The U.S. Safety Report also presents “a preview of estimated 2019 sexual assault data”
25   for January through June of 2019, i.e., the four months preceding and the two months following
26   Uber’s May 2019 IPO. The U.S. Safety Report does not present raw figures for the number of incident
27   reports across any of the five categories, but it does present “% estimated incident rate change vs. full
28   year 2018” for each category, from which raw figures can be calculated and tallied. Based on “reports

                                                      PAGE 76
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 78 of 104



 1   as of November 15, 2019[,]” Uber received approximately 2,500 reports of “serious sexual assaults”

 2   in the first six months of 2019 alone.

 3           250. In its Executive Summary, the U.S. Safety Report proclaims that Uber does not “believe

 4   corporate secrecy will make anyone safer. People have a right to know about the safety records of the

 5   companies and organizations they rely on every day. And we believe that publishing this data will

 6   help us develop best practices that will prevent serious safety incidents from occurring in the first

 7   place.” These tell-tale statements suggest Uber omitted at least two material facts from the Offering

 8   Documents: first, Uber kept this shocking data a “secret” prior to and at the time of the IPO, and

 9   second, the Company had neither developed nor implemented sufficient policies or practices with

10   respect to passenger safety at the time of the IPO.

11           251. Uber’s release of the U.S. Safety Report— and the passenger safety issues it disclosed—

12   promptly drew an onslaught of negative publicity and indignation from the public, but also criticism

13   that the U.S. Safety Report does not go far enough in terms of transparency.

14           252. On December 5, 2019, for example, in an article titled “Uber Says 3,045 Sexual Assaults

15   Were Reported in U.S. Rides Last Year,” The New York Times stressed that while “the ride-hailing

16   company detailed sexual assaults, murders and fatal crashes through its platform[,]” the report “did not

17   give a comprehensive picture of safety across Uber’s operations. It provided no information on the

18   65 countries outside the United States where Uber offers its services. In Brazil, India and elsewhere,

19   murders and assaults stemming from ride-hailing services have been widely reported.” The article also

20   quoted CLO West: “The numbers are jarring and hard to digest.” In another article published that

21   same day titled “Uber releases safety report revealing 5,981 incidents of sexual assault,” CNN

22   Business notes that “Uber repeatedly attempted to contextualize the number of sexual assaults as a

23   percentage of total rides.... It also contextualized its incidents of sexual assault and homicide by citing

24   national rates.” The CNN Business article also stressed that the “84-page report contained data that

25   Uber had from 2017 and 2018, and included incident reports resolved on or before October 31,

26   2019[,]” i.e., prior to the IPO.

27
28

                                                       PAGE 77
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 79 of 104



 1          253. On December 6, 2019, The Washington Post published an article titled “On Uber,

 2   hundreds of rape allegations go unreported to police.” The article explains how the data presented in

 3   the U.S. Safety Report offers an incomplete picture of passenger safety at Uber:

 4          Buried inside Uber’s inaugural safety report this week that detailed thousands of sexual
            assaults and more than 100 deaths was another staggering revelation: Hundreds of rape
 5          allegations have gone undisclosed to law enforcement....
 6          That suggests police weren’t aware of nearly 300 rape allegations, potential felonies.
            Uber didn’t disclose the involvement of law enforcement in the 6,000 reports of sexual
 7          assault. That means police are potentially unaware of thousands more cases of sexual
            assaults....
 8
            The finding that Uber knows vastly more than police about the scale of rape and sexual
 9          assault during its rides is raising alarms among law enforcement, regulators and
            victims [sic] advocates who say the company keeps valuable information to itself —
10          and struggles to take responsibility for what happens on its platform.
11          “These numbers represent a staggering systemic failure,” said Sen. Richard Blumenthal
            (D-Conn.), a frequent critic of ride-hailing services who accuses them of dodging
12          responsibility for safety concerns....
            Former San Francisco [D]istrict Attorney [G]eorge Gascón ... said the company’s
13          revelation raises serious issues with the platform and its aggressive expansion.
14          “I think it’s extremely troubling that we’re finding out now that only a third of [offenses]
            have been reported because what we know also is that people who engage in sexual
15          assault and receive no consequences tend to reoffend,” said Gascón....
16          Victims [sic] rights groups and other experts said the thousands of reports of sexual
            assault could represent just a fraction of the incidents during ride-hailing trips....
17
            “Nothing that they have done is defensible regarding not reporting these incidents to
18          police,” [Mike Bomberger said, an attorney with Estey & Bomberger, LLP]. “Look at
            the consequences of not reporting: What’s the message you send to your drivers if you
19          know a crime’s been committed in the car, you’re aware of it and it’s not been reported
            to police? Number two: You know that a particular driver has committed a crime, is a
20          sexual predator, and now you’re going to let that sexual predator back into the public
            to do whatever sexual predators do. You look at the pros and cons, and there’s no way
21          you can defend not reporting that” to police....
22          Some of the reporting issues stem from systemic issues at Uber’s Special Investigations
            Unit, a call center in Phoenix that is charged with handling the most sensitive reports
23          from passengers and drivers. The Post revealed in September that workers in that unit
            were charged with serving the company’s interest first, seeking to avoid liability for
24          safety issues, guided by a policy that prohibited reporting to police.
25
            254. The U.S. Safety Report even drew the ire of major presidential candidates. On December
26
     6, 2019, responding to Faiz Siddiqui’s (a reporter at The Washington Post) December 5, 2019 tweet
27
     reporting that Uber had “disclosed 3,000 sexual assaults in U.S. rides last year, including 235 people
28

                                                      PAGE 78
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 80 of 104



 1   raped,” U.S. Senator Elizabeth Warren (“Senator Warren”) tweeted to her millions of followers on

 2   Twitter, “Uber’s safety investigators are reportedly more concerned about protecting their company

 3   from liability than protecting passengers and drivers. Misclassifying their employees as contractors

 4   is just another way to avoid responsibility. Uber must be held accountable.”

 5          255. On December 6, 2019, Wired published an article titled “A Criminologist Says Uber’s

 6   Crime Report Is ‘Highly Alarming.’” The article described how “there were more than 3,000 sexual

 7   assaults related to Uber rides last year, up 4% from the year before.” The article also quoted John

 8   Roman (a senior fellow at NORC at the University of Chicago, an independent social research

 9   institution), who explained why the data is so troubling:

10          More than 3,000 people reported sexual assaults related to Uber rides in the US last year,
            the ride-hail company said Thursday in a long-awaited report on violence and safety—
11          an average of eight per day....
12          The data is difficult to put in context....
13          Still, one criminologist said that, unlike [CLO] West, he was surprised by the numbers
            contained in the Uber safety report, and not in a good way. “It’s highly alarming,” says
14          John Roman....
15          Data on violence, and particularly sexual violence, is fraught, as victims historically have
            been loath to involve law enforcement. Uber noted in its report that police were involved
16          in just 37 percent of the rape incidents reported through its app; that likely makes Uber's
            reported numbers look artificially high when compared with national crime statistics.
17          Plus, the FBI’s data on sexual assault has been bedeviled by issues of classification. In
            fact, Uber worked with advocacy groups to create a “taxonomy” of sexual assault—five
18          categories ranging from nonconsensual kissing of a nonsexual body part to
            nonconsensual penetration—for the report. Still, “stranger rape” is relatively rare: Just
19          27,000 incidents occurred last year, according to the Rape, Abuse & Incest National
            Network, fewer than 20 percent of the total rape incidents reported to the FBI.
20
            Uber, meanwhile, reported 235 rapes last year, about one in every 5 million trips. To
21          Roman, that seems very high, especially given that most of these incidents are between
            strangers who interact fleetingly during an Uber ride. That goes for “stranger” homicides
22          too—just about 450 arguments between strangers led to murders in the US last year.
            According to Uber data, 19 of those were related to the company’s rides.
23
            “We all think being victimized by a stranger is just the price of ... living in America,”
24          says Roman. “But I think people don’t understand how rare stranger homicides and
            stranger rapes are. To see all these [Uber-related] rapes and murders—that’s the thing
25          that makes me really alarmed” here....
26          Uber cautions against comparing the rate of incidents on rides with national data because
            its riders tend to be more urban and more affluent than other Americans.
27
            But Roman surmises that Uber’s model contributes to crimes. For one, unlike taxi
28          drivers, Uber drivers use their own vehicles, which typically don’t include your classic

                                                          PAGE 79
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 81 of 104


            plexiglass divider. A study in the Baltimore area in the mid-1990s suggests that assaults
 1          on taxi drivers dropped precipitously after the city required taxi owners to put partitions
            into all their vehicles. The intimate quarters of an Uber car ride might invite inappropriate
 2          behavior—and a partition might prevent it.
 3          The violence may also be related to Uber’s controversial employment model, which
            classifies drivers as independent contractors rather than full-time employees. “There’s
 4          a big literature in criminology that finds people are less likely to commit crimes if they
            fear losing their job because of it,” says Roman. But if drivers only view their job as an
 5          occasional, part-time gig—not a job—Roman says they’re less likely to approach driving
            with professionalism, or with fear of termination.
 6
 7          256. Also on December 6, 2019, after the market closed, The Mercury News (a San Jose,

 8   California-based daily newspaper) published an article titled “Uber loses $1.4 billion in value after

 9   reporting thousands of sexual assaults in its rides.” As reported in the article, “Uber’s stock market

10   value fell by $1.4 billion” on Friday, December 6, 2019, “on the heels of the company’s release of a

11   safety report revealing that 3,000 incidents of sexual assault took place during its U.S. rides in 2018.”

12   The article also quoted Dan Ives (Managing Director at Wedbush Securities), who stated, “‘The safety

13   report[] paints another black eye for Uber as the company continues [to] have business model issues

14   which need to [be] addressed.’”

15          257. On the same day, Barron’s published an article titled “If Uber Thought Its Safety Report

16   Would Help Its Reputation, Wall Street Didn’t Buy It.” The article explained: “though [Uber] tried its

17   best to frame the figures within the context of national averages, the headline numbers, especially for

18   sexual assaults, didn’t help.” The article also quoted Ives, who stated, “‘It’s a disaster and another

19   major black eye for Uber with safety issues front and center.’”

20          4.4.3. Post-IPO Events Demonstrating That Uber’s Financial Condition Was Worse

21                Than the Offering Documents Led Investors to Believe

22          258. Third, Uber failed to disclose that its growth at any cost business model was defective,

23   and as a result the Company had sustained massive losses and decelerating growth. Moreover, the

24   Company was in the process of implementing purported cost saving measures that would only

25   exacerbate the problem.

26          259. After the market closed on May 30, 2019, within a month of Uber’s IPO, the Company

27   reported its financial results for the quarter ended March 31, 2019 (“Q1 2019”)—a quarter that ended

28   more than a month before the Offering. In its Q1 2019 earnings release, Uber reported a $1.012 billion

                                                      PAGE 80
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 82 of 104



 1   loss and the slowest quarterly revenue growth in the Company’s history, on both a GAAP Revenue

 2   (20% YoY) and an Adjusted Net Revenue (14% YoY) basis. Uber Rides—the Company’s most

 3   important offering and main source of revenue—posted its slowest quarterly revenue growth ever:

 4   9% and 10% YoY on a GAAP Revenue and Adjusted Net Revenue basis, respectively. Q1 2019

 5   marked the first time in the Company’s history that Uber Rides’ revenue growth slowed into the single

 6   digits. Moreover, Uber reported its slowest ever growth in terms of trips (36% YoY) and 10% slower

 7   growth in MAPCs (33% YoY) than the same quarter the prior year—both key measures of the

 8   Company’s financial condition.

 9          260. On the same day, Quartz published an article titled “Uber’s earnings are confusing by

10   design.” Although Uber’s revenue was up “20% from the same period in 2018[,]” the article reported

11   that “[m]ost of that growth came from food-delivery platform Uber Eats,” which grew 89% YoY.

12   Quartz explained that Uber’s financial reports are “so complicated you need a glossary of terms to get

13   through a single sentence.” During the Q1 2019 earnings call, Defendant Khosrowshahi claimed that

14   Uber’s “story is simple,” but Quartz questioned this line:

15          Why does such a simple story require such a complicated financial report? Perhaps
            because there are certain key elements of that story Uber doesn’t want investors to
16          focus on. For instance, Uber may not want investors to pay too much heed to the excess
            driver incentives and referrals it pays out, the former of which ballooned to $291 million
17          on Eats in the latest quarter, a 200% increase over the first quarter of 2018. That 89%
            boost in Eats revenue looks less impressive when you realize Uber tripled incentive
18          payouts to achieve it.
19
20          261. The article stressed that Uber’s $1.012 billion loss, or “[n]et income, meanwhile, was so

21   much lower than the same time last year—the first and to date only quarter in which Uber reported a

22   profit, thanks to sales of international operations—that the company described the year-over-year

23   change as ‘not meaningful.’”

24          262. The Quartz article further questioned whether investors should “even be looking at

25   revenue and net income, [(or loss),] anyway,” as Uber also reports a slew of other figures:

26          Uber also reports “adjusted net revenue” and “core platform adjusted net revenue.” Uber
            calculates these adjusted figures, known in industry terminology as non-GAAP financial
27          measures ... by taking its original revenue figures and deducting certain incentives it pays
            to its independent-contractor workforce. Adjusted net revenue is consistently lower than
28          revenue.

                                                      PAGE 81
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 83 of 104



 1          What is “core platform,” you ask? Why, one of Uber’s two operating segments. It
            includes rides, Eats, and “other core platform,” the last of which is primarily Uber’s
 2          “Vehicle Solutions” business. This “other core platform” shouldn’t be confused with
            “Other Bets,” which is Uber’s second operating segment. “Other Bets” mainly includes
 3          the company’s trucking business, Uber Freight, plus “new mobility” (electric bikes and
            scooters).
 4
            Got that? No? Confused? Yeah, me too. The market seemed equally uncertain what to
 5          make of it. Uber’s stock drifted upward immediately after the company shared its results,
            then dipped down.... Uber closed out regular trading on May 30 at $39.80, 11% below
 6          its $45 IPO price.
 7
            263. On June 7, 2019, less than a month after the Offering, Uber announced that its Chief
 8
     Operating Officer Barney Harford (“COO Harford”) and Chief Marketing Officer Rebecca Messina
 9
     (“CMO Messina”) were “stepping down.” On the same day, CNBC published an article titled “Uber’s
10
     chief operating officer and chief marketing officer are stepping down,” which included an internal
11
     email Defendant Khosrowshahi sent to employees announcing COO Harford and CMO Messina’s
12
     departure. In the email, Defendant Khosrowshahi states, “[A]t every critical milestone, it’s important
13
     to step back and think about how best to organize for the future. Given that we’re a month past the
14
     IPO, now is one of those times, and I’ve been discussing this topic a lot with [COO Harford] and
15
     the leadership team.” Defendant Khosrowshahi explains that from now on he would be “more
16
     involved in the day-to-day operations of ... the core platform of Rides and Eats,” with both Rides and
17
     Eats reporting directly to him, and “[g]iven this, [COO Harford] and I have agreed that the COO role
18
     no longer makes sense, and he’s decided to leave Uber.”
19
            264. With respect to CMO Messina, Defendant Khosrowshahi states in the email that he had
20
     “decided to combine [Uber’s] Marketing, Communications, and Policy teams into one, led by Jill
21
     [Hazelbaker]. Given this, [CMO Messina] and I have agreed it makes sense for her to move on.”
22
     Defendant Khosrowshahi concludes, “There’s never really a right time to announce departures or
23
     changes like this, but with the IPO behind us, I felt this was a good moment to simplify our org and
24
     set us up for the future.”
25
            265. In other words, Defendant Khosrowshahi waited until after the Offering to announce
26
     these material changes to the Company. The CNBC article notes that shares of Uber common stick
27
     “slipped more than 1% in after-hours trading.”
28

                                                      PAGE 82
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 84 of 104



 1          266. On July 29, 2019, less than three months after the Offering, Uber announced its first

 2   wave of layoffs, revealing that the Company was terminating one-third of its marketing team, or

 3   about 400 employees.

 4          267. In an article published that same day titled “Uber Lays Off 400 as Profitability Doubts

 5   Linger After I.P.O.,” The New York Times reported that the “cuts ... are ... the latest shake-up since

 6   [Uber] went public two months ago.”

 7          268. In another article published that day titled “Uber Lays Off 400 Employees From

 8   Marketing Team” Forbes reported that the layoffs were announced “as the company contends with

 9   worries about slowing growth and internal dissatisfaction on the marketing team.”

10          269. Then, on August 7, 2019, in an article titled “Stuck In Traffic: Uber Set To Report

11   Earnings As Stock Still Under Pressure,” Forbes explained that such sizeable layoffs are “not usually

12   a sign of things going swimmingly.”

13          270. After the market closed on August 8, 2019, Uber reported its financial results for the

14   quarter ended June 30, 2019 (“Q2 2019”), the same quarter in which Uber conducted its IPO. In its Q2

15   2019 earnings release, Uber reported a $5.236 billion loss—the largest ever quarterly loss in the

16   Company’s history by more than five times. Uber blamed this massive loss on onetime expenses, i.e.,

17   $3.9 billion of stock-based compensation expenses in connection with its IPO, but even excluding

18   these one-time expenses, the Company’s $1.336 billion loss was still (and remains) its largest

19   quarterly loss ever. For the second quarter in a row, Uber also reported the slowest quarterly

20   revenue growth in the Company’s history, on both a GAAP Revenue (14% YoY) and an Adjusted

21   Net Revenue (12% YoY) basis.

22          271. While Q1 2019 was the first time in the Company’s history that Uber Rides’ revenue

23   growth slowed into the single digits, Q2 2019 marked the first time that Uber Rides’ revenue growth

24   nearly flatlined. Uber Rides, the Company’s main source of revenue, posted its slowest ever quarterly

25   growth for the second quarter in a row: 2% YoY and 4% YoY on a GAAP Revenue and Adjusted

26   Net Revenue basis, respectively. Regarding rides and trips, two key measures of the Company’s

27   financial condition, Uber reported its slowest ever trips growth for the second quarter in a row (35%

28   YoY) and its slowest ever MAPCs growth (30% YoY).

                                                      PAGE 83
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 85 of 104



 1          272. Uber’s slowing growth across a variety of measures stunned investors, especially

 2   because its total costs and expenses doubled or even tripled, depending on whether cost of revenue

 3   (which includes Excess Driver Incentives, one of Uber’s largest costs) and D&A are factored in.

 4   Uber’s Q2 2019 costs and expenses totaled $8.651 billion, or 147% more than the same quarter the

 5   prior year. Excluding cost of revenue and D&A, Uber’s costs and expenses totaled $6.788 billion, or

 6   228% more than the same quarter the prior year. Moreover, Uber’s sales and marketing expenses (part

 7   of total costs and expenses by either calculation) increased by $507 million YoY, or 71%, to $1.222

 8   billion. Expressed differently, on a YoY basis, Uber’s Q2 2019 total revenue grew by only 14%, while

 9   total expenses grew by 147%, so total expenses grew much faster than revenue.

10          273. The market’s reaction was fierce and unsympathetic. On August 8, 2019, TechCrunch

11   published an article titled “Uber lost more than $5B last quarter,” reporting:

12          $5.2 billion in net losses represents the company’s largest-ever quarterly loss. Revenue,
            for its part, is up only 14% year-over-year, igniting concerns over slower-than-ever
13          growth. The company says a majority of 2Q losses are a result of stock-based
            compensation expenses for employees following its May IPO. Stock compensation aside,
14          Uber still lost $1.3 billion, up 30% from Q1.
15          Analysts had expected losses per share of $3.12 versus Uber’s $4.72. As for revenue,
            analysts, per CNBC, had expected $3.36 billion, or an additional $200 million.
16
17          274. That same day, in an article titled “Uber loses $5 billion, misses Wall Street targets

18   despite easing price war,” Reuters reported that the Company had posted a “record $5.2 billion loss

19   and revenue that fell short of Wall Street targets ... as growth in its core ride-hailing business

20   slowed, sending its shares down 6%.” The article also explained:

21          The company said a price war in the United States was easing and that an important
            measure of profitability topped its target, but slowing revenue growth raised questions
22          about Uber’s ability to expand and fend off competition.
23          “Losses are widening and the competition is cut-throat,” said Haris Anwar, analyst at
            financial markets platform Investing.com. “What’s sapping investor confidence and
24          hitting its stock hard after this report is the absence of a clear path to grow revenue
            and cut” costs....
25
            Uber reported that revenue growth slowed to 14% to $3.2 billion and fell short of the
26          average analyst estimate of $3.36 billion, according to IBES data from Refinitiv. The
            company’s core business, ride-hailing, grew revenue only 2% to $2.3 billion.
27
28

                                                      PAGE 84
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 86 of 104



 1          275. In addition, Reuters reported that Uber was “keeping less money per car ride.” Also on

 2   August 8, 2019, the BBC published an article titled “Uber shares tumble as profit figures disappoint

 3   Wall Street,” noting that while Uber said “price pressure is easing[,]” the Company’s “costs still rose

 4   an astonishing 147%.” The BBC also quoted Alyssa Altman, an analyst from Publicis Sapient, who

 5   stated, “Uber has turned into the magical money burning machine.”

 6          276. On August 9, 2019, The Economist published an article titled “Uber lost over $5bn in the

 7   second quarter,” explaining that “even the company’s preferred measure of profits, ‘adjusted-[earnings

 8   before interest, taxes, depreciation, and amortization (“EBITDA”),]’ showed a loss of $656m, better

 9   than the first quarter of the year but worse than the same period a year earlier. And the rapid growth

10   that the losses are intended to sustain seems to be faltering.” On the same day, Michael Hewson of

11   CMC Markets posted his analysis, stating: “Against the low expectations, Uber’s Q2 numbers still

12   managed to disappoint on pretty much every level, posting an eye-watering loss of $5.2bn for the

13   quarter.”

14          277. Also on August 9, 2019, in an article titled “Uber burned through $5.2 billion last

15   quarter, its biggest quarterly loss ever,” CNN Business reasoned that “[e]ven by Uber’s standards, the

16   company burned through a staggering amount of money in its most recent quarter.” The article

17   elaborated:

18          Uber ... said Thursday that it lost $5.2 billion in the three months ending in June, its
            largest quarterly loss ever, fueled mostly by $3.9 billion in stock-based compensation
19          expenses related to its public offering during the quarter.
20          Without those charges, however, the company still lost about $1.3 billion during the
            quarter, a roughly 50% spike from the year prior. The mounting losses come as Uber
21          continues to invest in freight shipping, meal deliveries and offering discounts for its core
            ride-hailing business to attract new customers and compete with companies like Lyft....
22
            But even as it invests aggressively, Uber’s revenue growth continues to slow. The
23          company posted revenue of $3.1 billion during the quarter, a 14% increase from the
            year prior — hardly the rocket ship growth that investors typically expect from newly
24          public technology firms.
25          Uber’s core ride-hailing business was all but flat. Revenue in this sector ticked up just
            2% from the same quarter a year ago....
26
            Shares of Uber fell by as much as 12% in after hours trading Thursday following the
27          disappointing earnings report.
28

                                                      PAGE 85
                                                    COMPLAINT
               Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 87 of 104



 1          278. After the market closed on August 9, 2019, Uber instituted a hiring freeze for software

 2   engineers and product managers across the United States and Canada. In an article published that day

 3   titled “Uber Freezes Hiring of U.S. Tech Staff, Seeks to Cut Costs,” Bloomberg noted the freeze was

 4   initiated as the Company “faces mounting losses.... The decision ... comes after a painful second

 5   quarter for Uber. The company missed revenue expectations and posted a $5.24 billion net loss, its

 6   biggest ever. The stock is down 11% from its May [IPO] price.”

 7          279. In another article published that day titled “Uber imposes engineer hiring freeze as losses

 8   mount: Exclusive,” Yahoo Finance reported that the “hiring freeze comes after 400 layoffs in its

 9   marketing department last week, which raised concerns and fears company-wide.”

10          280. In addition to the record losses and slowest ever growth reported in Uber’s Q2 2019

11   earnings release, the Company’s hiring freeze weighed on its common stock share price. On August

12   13, 2019, MarketWatch published an article titled “Uber closes at record low as losses, hiring freeze

13   continue to weight [sic] on stock,” explaining that “Uber’s share[s] have dropped 15% in the past

14   month.”

15          281. As late as September 11, 2019, in an article titled “Why Uber Stock Crashed 23% in

16   August,” The Motley Fool reported that Uber’s common stock shares “were moving in reverse last

17   month after the ridesharing pioneer reported another underwhelming quarter, featuring slowing

18   revenue growth and wide losses. As a result, the stock fell 23% during August.” The article also

19   explained:

20          [M]ost of the stock's losses for the month came during the second week of August after
            its second-quarter earnings report came out....
21
            Revenue in the quarter rose just 14% to $3.17 billion, badly missing estimates at $3.36
22          billion, though gross bookings grew faster, increasing by 31%, or 37% in constant
            currency, to $15.8 billion. Revenue, adjusted for currency and a one-time driver award
23          associated with the IPO, was up 26%.
24          More concerning may have been that the company's adjusted EBITDA loss more than
            doubled in the period, increasing 125% to $625 million, a sign that profitability is only
25          getting further away for the ride-hailing juggernaut. That translated into a per-share loss
            of $4.72 versus analyst expectations of a $3.12 loss.
26
            The stock continued to decline following the report as news emerged that Uber had
27          instituted a hiring freeze, a warning sign for a growth stock....
28

                                                     PAGE 86
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 88 of 104


            At this point, Uber looks like a broken IPO. Growth is sharply decelerating, and it’s still
 1          losing billions of dollars a year. The company has plenty of ideas and several secondary
            businesses in addition to its core ridesharing operation, but that doesn’t really matter if
 2          the numbers don’t add up. If top-line growth continues to slow, look for the stock to fall
            even lower.
 3

 4          282. Super Pumped, published on September 3, 2019, revealed in striking detail how Uber

 5   had ramped up incentives spending with few limits and little discretion. According to the book, “city

 6   managers were given the latitude to spend millions of dollars in driver and rider incentives—freebies

 7   to get people to use the service—in order to spur demand and, later, to lure riders away from other

 8   ride-hailing competitors.” These city mangers “rarely had to check with headquarters[,]” and “[l]ocal

 9   managers were greenlighting seven-figure promotional campaigns based on little more than a hunch

10   and data from their personal spreadsheets.”

11          283. On September 10, 2019, four months after the Offering, Uber announced its second wave

12   of layoffs, revealing that the Company was terminating another 435 employees, this time from the

13   Company’s product and engineering teams. In an article published that day titled “Uber Lays Off

14   Hundreds More Workers as It Struggles to Make Money,” The New York Times reported that the “cuts,

15   which total about 8% of Uber’s global product and engineering group, follow 400 layoffs in July from

16   the marketing team. In a message to employees about the layoffs ..., Uber’s chief executive,

17   [Defendant] Khosrowshahi, said the company had gone off course as it grew and must streamline to

18   regain its competitive edge.”

19          284. On October 14, 2019, Uber announced its third wave of layoffs, revealing that another

20   350 employees had been terminated across the Company’s Uber Eats, performance marketing,

21   Advanced Technologies Group, recruiting, and global rides and platform departments. In an article

22   published that day titled “Uber’s Layoff Total Rises Past 1,000 With Latest Cuts,” The New York

23   Times reported that the “cuts, the third round in recent months, were focused in the autonomous

24   vehicle unit, operations, recruiting and customer support [teams].... Since July, the company has cut

25   more than 1,000 jobs, more than 2 percent of its work force.”

26          285. Three weeks later, after the market closed on November 4, 2019, Uber reported its

27   financial results for the quarter ended September 30, 2019 (“Q3 2019”). In its Q3 2019 earnings

28   release, Uber reported another massive $1.162 billion loss, or $761 million excluding one-time stock-

                                                     PAGE 87
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 89 of 104



 1   based compensation expenses in connection with its IPO. For the third quarter in a row, Uber reported

 2   its slowest ever growth in terms of trips (31% YoY); for the second quarter in a row, the Company

 3   reported its slowest ever MAPCs growth rate (26% YoY). Uber’s costs and expenses also continued to

 4   balloon, totaling $4.919 billion, or 33% more than the same quarter the prior year. Excluding cost of

 5   revenue and D&A, Uber’s costs and expenses totaled $2.957 billion, or 43% more than the same

 6   quarter the prior year. Moreover, Uber’s sales and marketing expenses (part of total costs and

 7   expenses by either calculation) increased by $328 million YoY, or 42%, to $1.113 billion.

 8          286. As with Q2 2019, the market reacted adversely to Uber’s third quarter earnings release.

 9   In an article published the same day titled “Uber’s quarterly loss widens as costs rise; shares fall,”

10   Reuters reported that the Company had “posted a wider third-quarter loss as the company tries to

11   outspend competitors through discounts and invests heavily in loss-making business ventures,

12   sending its shares down 5.5% in after-hours trading.” The article also noted that “Uber’s costs jumped

13   about 33% to $4.92 billion in the latest quarter.”

14          287. In another article published that day titled “Uber falls after reporting that it lost more

15   than $1 billion in the last 3 months,” MarketsInsider reported that “[b]ig quarterly losses are adding

16   up for Uber. Shares of the ride-sharing company fell as much as 7.4% in early trading Tuesday after it

17   reported it lost $1.1 billion in its third-quarter earnings release Monday.”

18          288. As the news of the adverse facts that existed prior to the IPO concerning the Company’s

19   business model, passenger safety, and financial condition leaked out to the market over the ensuing

20   months, the price of Uber’s common stock dropped from the $45.00 per share Offering price to $29.67

21   per share on the day this Action was commenced (a 34% decline from the Offering price) and to an

22   all-time low of $25.99 on November 14, 2019 (a 42% decline from the Offering price).

23   5. THE SECURITIES CLASS ACTION MOTION TO DISMISS IS DENIED

24          289. On August 7, 2020, the court in the Securities Class Action denied Defendants’ Motion

25   to Dismiss in its entirety, noting that plaintiffs in the Securities Class Action had sufficiently alleged

26   that “what was disclosed in the [Registration Statement] was not enough to render what was not

27   disclosed, not misleading.” The court further noted that a truth-on-the-market defense was not

28

                                                       PAGE 88
                                                      COMPLAINT
               Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 90 of 104



 1   applicable at the stage of the action, and, even if it were, Defendants had not met their burden of

 2   demonstrating it was appropriate given the alleged facts.

 3          290. Faced with the denial of the motion to dismiss in the Securities Class Action, it’s a

 4   foregone conclusion that defendants will incur millions of dollars in damages resolving the Securities

 5   Class Action. Any amounts paid to the class in the Securities Class Action by the Company in excess

 6   of its share is recoverable from its co-defendants.

 7          291. In light of the IPO Defendants’ misconduct, which has subjected the Company, its CEO,

 8   President, its CFO, current and former members of the Company’s Board (including seven of its

 9   current 10 members), and the underwriters of the IPO to: (i) the Securities Class Action pending in the

10   United States District Court for the Northern District of California; (ii) the need to undertake internal

11   investigations; (iii) the need to implement adequate internal controls; (iv) the losses from the waste of

12   corporate assets; and (v) the losses due to the unjust enrichment of the IPO Defendants who were

13   improperly over-compensated by the Company and/or who benefitted from the wrongdoing alleged

14   herein, the Company will have to expend many millions of dollars.

15   6. DUTIES OF THE IPO DEFENDANTS

16      6.1.        Fiduciary Duties

17          292. By reason of their positions as officers, directors, and/or fiduciaries of Uber, and because

18   of their ability to control the business and corporate affairs of Uber, the IPO Defendants owed, and

19   owe, the Company and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care,

20   and were, and are, required to use their utmost ability to control and manage Uber in a fair, just,

21   honest, and equitable manner. The IPO Defendants were, and are, required to act in furtherance of the

22   best interests of Uber and its shareholders so as to benefit all shareholders equally and not in

23   furtherance of their personal interest or benefit.

24          293. Each director and officer of the Company owes to Uber and its shareholders the fiduciary

25   duty to exercise good faith and diligence in the administration of the affairs of the Company and in the

26   use and preservation of its property and assets, as well as the highest obligations of fair dealing.

27          294. In addition, as officers and/or directors of a publicly held company, the IPO Defendants

28   had a duty to promptly disseminate accurate and truthful information with regard to the Company’s

                                                          PAGE 89
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 91 of 104



 1   financial and business prospects so that the market price of the Company’s stock would be based on

 2   truthful and accurate information.

 3      6.2. Audit Committee Duties

 4          295. In addition to these duties, the members of the Audit Committee owed specific duties to

 5   Uber, under the Audit Committee’s Charter, to review and approve quarterly and annual financial

 6   statements and earnings press releases, and to ensure that the Company had appropriate and effective

 7   internal controls over financial reporting.

 8          296. Specifically, according to Uber’s Audit Committee Charter, the Audit Committee’s

 9   responsibilities include the principal functions of assisting the Board in its oversight duties and in this

10   capacity:

11          The Committee’s principal functions are to (i) oversee the quality and integrity of the
            Company’s financial statements and accounting and financial reporting processes,
12          systems of internal control and the audits of the Company’s financial statements by the
            Company’s independent auditors (the “Independent Auditors”), (ii) oversee the
13          Independent Auditors’ qualifications and independence and the performance of the
            Company’s internal audit function and the Independent Auditors, (iii) provide risk
14          management and governance oversight, and (iv) ensure the Company’s compliance with
            legal and regulatory requirements.
15

16          297. Upon information and belief, the Company maintained an Audit Committee Charter

17   during the Relevant Period that imposed the same, or substantially and materially the same or similar,

18   duties on the members of the Audit Committee as those set forth above.

19      6.3. Duties Pursuant to the Company’s Code of Ethics

20          298. Additionally, the IPO Defendants, as officers and/or directors of Uber, were and are all

21   bound by the Company’s Code of Ethics (the “Code”). The Code specifically notes that Uber’s

22   “Directors, officer, and employees must comply with the Code of Ethics. Specifically, the Code states

23   that the Company’s employees and directors are “responsible for ensuring that financial reports and

24   public filings meet legal requirements and accounting standards.”

25          299. Upon information and belief, the Company maintained a version of the Code during the

26   Relevant Period that imposed the same, or substantially and materially the same, or similar, duties on,

27   among others, the Board as those set forth above.

28

                                                       PAGE 90
                                                     COMPLAINT
               Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 92 of 104



 1      6.4. Control, Access, and Authority

 2           300. The IPO Defendants, because of their positions of control and authority as directors

 3   and/or officers of Uber, were able to, and did, directly and/or indirectly, exercise control over the

 4   wrongful acts complained of herein, as well as the contents of the various public statements issued by

 5   Uber.

 6           301. Because of their advisory, executive, managerial, and directorial positions with Uber,

 7   each of the IPO Defendants had access to adverse, non-public information about the financial

 8   condition, operations, and improper representations of Uber.

 9           302. At all times relevant hereto, each of the IPO Defendants was the agent of each of the

10   other IPO Defendants and of Uber, and was at all times acting within the course and scope of such

11   agency.

12      6.5. Reasonable and Prudent Supervision

13           303. To discharge their duties, the officers and directors of Uber were required to exercise

14   reasonable and prudent supervision over the management, policies, practices, and controls of the

15   financial affairs of the Company. By virtue of such duties, the officers and directors of Uber were

16   required to, among other things:

17           a) ensure that the Company complied with its legal obligations and requirements, including

18               acting only within the scope of its legal authority and disseminating truthful and accurate

19               statements to the investing public;

20           b) conduct the affairs of the Company in an efficient, business-like manner so as to make it

21               possible to provide the highest quality performance of its business to avoid wasting the

22               Company’s assets, and to maximize the value of the Company’s stock;

23           c) properly and accurately guide shareholders and analysts as to the true financial and

24               business prospects of the Company at any given time, including making accurate

25               statements about the Company’s business and financial prospects and internal controls;

26           d) remain informed as to how Uber conducted its operations, and, upon receipt of notice or

27               information of imprudent or unsound conditions or practices, make reasonable inquiry in

28

                                                        PAGE 91
                                                       COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 93 of 104



 1              connection therewith, and take steps to correct such conditions or practices and make such

 2              disclosures as necessary to comply with securities laws; and

 3          e) ensure that Uber was operated in a diligent, honest, and prudent manner in compliance with

 4              all applicable laws, rules, and regulations.

 5   7. BREACHES OF DUTIES

 6          304. Each IPO Defendant, by virtue of their position as a director and/or officer, owed to Uber

 7   and its shareholders the fiduciary duties of loyalty and good faith, and the exercise of due care and

 8   diligence in the management and administration of the affairs of Uber, as well as in the use and

 9   preservation of its property and assets. The conduct of the IPO Defendants complained of herein

10   involves a knowing and culpable violation of their obligations as directors and officers of Uber, the

11   absence of good faith on their part, and a reckless disregard for their duties to Uber and its

12   shareholders that the IPO Defendants were aware or should have been aware posed a risk of serious

13   injury to Uber.

14          305. The IPO Defendants each breached their duties of loyalty and good faith by allowing the

15   IPO Defendants to cause, or by themselves causing, the Company to make false and/or misleading

16   statements that misled shareholders into believing that disclosures related to the Company’s financial

17   and business prospects were truthful and accurate when made.

18          306. In addition, as a result of the IPO Defendants’ illegal actions and course of conduct, the

19   Company is now the subject of the Securities Class Action that alleges violations of the federal

20   securities laws. As a result, Uber has expended, and will continue to expend, significant sums of

21   money to rectify the IPO Defendants’ wrongdoing.

22          307. In committing the wrongful acts alleged herein, the IPO Defendants have pursued, or

23   joined in the pursuit of, a common course of conduct, and have acted in concert with, and conspired

24   with, one another in furtherance of their wrongdoing. The IPO Defendants further aided and abetted

25   and/or assisted each other in breaching their respective duties.

26          308. During all times relevant hereto, the IPO Defendants collectively and individually

27   initiated a course of conduct that was designed to mislead shareholders into believing that the

28   Company’s business and financial prospects were better than they actually were. In furtherance of this

                                                      PAGE 92
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 94 of 104



 1   plan, conspiracy, and course of conduct, the IPO Defendants collectively and individually took the

 2   actions set forth herein.

 3          309. The purpose and effect of the IPO Defendants’ conspiracy, common enterprise, and/or

 4   common course of conduct was, among other things, to: (a) disguise the IPO Defendants’ violations of

 5   law, including breaches of fiduciary duties and unjust enrichment; and (b) disguise and misrepresent

 6   the Company’s actual business and financial prospects.

 7          310. The IPO Defendants accomplished their conspiracy, common enterprise, and/or common

 8   course of conduct by causing the Company to purposefully, recklessly, or negligently release improper

 9   statements. Because the actions described herein occurred under the authority of the Board, each of the

10   IPO Defendants was a direct, necessary, and substantial participant in the conspiracy, common

11   enterprise, and/or common course of conduct complained of herein.

12          311. Each of the IPO Defendants aided and abetted and rendered substantial assistance in the

13   wrongs complained of herein. In taking such actions to substantially assist the commissions of the

14   wrongdoing complained of herein, each IPO Defendant acted with knowledge of the primary

15   wrongdoing, substantially assisted the accomplishment of that wrongdoing, and was aware of their

16   overall contribution to and furtherance of the wrongdoing.

17   8. DAMAGES TO UBER

18          312. As a result of Defendants’ improprieties, Uber disseminated improper, public statements

19   concerning the Company’s business and financial prospects, including the failure to disclose that: (i)

20   Uber was operating with an illegal business model; (ii) Uber deliberately ignored rampant, dangerous,

21   and even lethal passenger safety issues across the Company’s ridesharing platform; and (iii) Uber’s

22   “growth at any cost” business model was defective, concealing the Company’s true financial

23   condition.

24          313. Defendants’ improper course of conduct has subjected the Company to potentially

25   millions of dollars in damages in connection with the Securities Class Action. The Company stands to

26   incur damage due to any amounts paid to the class in settlement of the Securities Class Action by the

27   Company in excess of its share of liability.

28

                                                     PAGE 93
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 95 of 104



 1          314. Further, as a direct and proximate result of the IPO Defendants’ actions, Uber has

 2   expended and will continue to expend significant sums of money. Such expenditures include, but are

 3   not limited to:

 4          a) costs incurred in defending and paying any settlements in the Securities Class Action for

 5              violations of federal securities laws;

 6          b) costs incurred from the Company's internal investigation and review of alleged misconduct;

 7          c) costs incurred to investigate wrongdoing; and

 8          d) costs incurred from the substantial compensation and benefits paid to the defendants who

 9              have breached their duties to Uber.

10   9. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

11          315. Plaintiff brings this action derivatively in the right and for the benefit of Uber to redress

12   injuries suffered, and to be suffered, by Uber as a direct result of the violations asserted herein by the

13   Defendants. Uber is named as a Nominal Defendant solely in a derivative capacity. This is not a

14   collusive action to confer jurisdiction on this Court that it would not otherwise have.

15          316. Plaintiff will adequately and fairly represent the interests of Uber and its stockholders in

16   enforcing and prosecuting Uber’s rights.

17          317. The Board of Uber, at the time this action was commenced, consisted of Defendants

18   Khosrowshahi, Sugar, Al-Rumayyan, Burns, Martello, Thain, Trujillo and Related Party Non-

19   Defendants Ginsberg, Eckert, and Advaithi, a total of 10 individuals.

20          318. Plaintiff has not made any demand on the Board to institute this action because a pre-suit

21   demand on the Uber Board would be a futile, wasteful, and useless act, as set forth below.

22      9.1. Demand is Excused Because Defendants Khosrowshahi, Sugar, Al-Rumayyan, Burns,

23           Martello, Thain, and Trujillo Face a Substantial Likelihood of Liability for Their

24           Misconduct

25          319. As alleged above, seven of the ten current Board members, including Defendants

26   Khosrowshahi, Sugar, Al-Rumayyan, Burns, Martello, Thain, and Trujillo face a substantial likelihood

27   of liability for their misconduct since the Court in the Securities Class Action has already denied a

28   motion to dismiss against the IPO Defendants, including but not limited to seven out of the ten current

                                                         PAGE 94
                                                      COMPLAINT
                Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 96 of 104



 1   directors for the claims referenced herein in the Securities Class Action Order dated August 7, 2020.

 2   As more fully detailed herein, Defendants Khosrowshahi, Sugar, Al-Rumayyan, Burns, Martello,

 3   Thain, and Trujillo participated and approved the improper IPO Materials in their capacity as Uber

 4   directors. As a result of their access to and review of internal corporate documents, conversations and

 5   connections with other corporate officers, employees, and directors, and attendance at management

 6   and Board meetings, each of these Defendants knew the adverse, non-public information regarding

 7   Uber’s business and financial prospects before the issuance of the IPO Materials, yet each failed to

 8   prevent its release or correct the misleading and incomplete information contained therein. Moreover,

 9   as directors of Uber, these Defendants each had the duty and opportunity to discuss material

10   information with management and fellow directors at any of the Board meetings that occurred before

11   the Company’s IPO, as well as at meetings of committees of the Board. Despite these duties, these

12   Defendants caused or allowed, by their actions or inactions, the improper statements to be

13   disseminated by Uber to the investing public and the Company’s shareholders in connection with the

14   IPO.

15          320. Accordingly, the above-named Defendants face a sufficiently substantial likelihood of

16   liability such as to create a reasonable doubt as to their impartially consider a demand to sue

17   themselves in the present action.

18      9.2. Demand is Futile as to the Audit Committee Defendants

19          321. Defendants Al-Rumayyan, Burns, and Thain (the “Audit Committee Defendants”) served

20   as members of the Audit Committee during the time alleged herein. As stated above, pursuant to the

21   Audit Committee Charter, the Audit Committee Defendants were responsible for overseeing, among

22   other things, the Company’s accounting and financial reporting processes and internal controls, the

23   integrity of the Company’s financial statements, the Company’s compliance with applicable laws, and

24   the Company’s risk assessment and risk management policies relating to financial and accounting

25   matters.

26          322. The Audit Committee Defendants were also responsible for reviewing and discussing

27   with management the Company’s disclosures in its periodic reports with the SEC and earnings press

28   releases. The Audit Committee Defendants failed to ensure the integrity of the Company’s accounting

                                                      PAGE 95
                                                    COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 97 of 104



 1   and financial reporting processes and internal controls, as they are charged to do under the Audit

 2   Committee Charter, allowing the Company to issue false and misleading statements with the SEC.

 3   Thus, the Audit Committee Defendants breached their fiduciary duties, are not disinterested, and

 4   demand is excused as to them.

 5      9.3. Demand is Futile as to Defendant Khosrowshahi

 6          323. Defendant Khosrowshahi is the Company’s CEO and member has of the Board since

 7   August 2017. In his role as CEO of the Company for the fiscal year 2019, Defendant Khosrowshahi

 8   received $42,428,233 in total compensation. The Company does not claim that Defendant

 9   Khosrowshahi is an independent director and because his primary source of income and primary

10   employment is his employment as CEO of Uber and his professional reputation is inextricably bound

11   to his role at Uber, Defendant Khosrowshahi is incapable of acting independently and demand is futile

12   upon him.

13                                                  COUNT I

14    AGAINST THE IPO DEFENDANTS FOR CONTRIBUTION UNDER SECTION 11 OF THE

15                                              SECURITIES ACT

16          324. Plaintiff incorporates by reference and realleges each and every allegation set forth

17   above, as though fully set forth herein.

18          325. As a result of the conduct and events alleged above, Uber has been named as a defendant

19   in the Securities Class Action brought on behalf of Uber shareholders in which it is a joint tortfeasor in

20   claims brought under Section 11 of the Securities Act of 1933.

21          326. Federal law provides Uber with a cause of action against other alleged joint tortfeasors

22   under Section 11(f).

23          327. Accordingly, Plaintiff, on behalf of Uber, hereby claims contribution against the IPO

24   Defendants, each of whom has been named in the currently pending Securities Class Action as a joint

25   tortfeasor with Uber under Section 11, or if joined in such actions, would be liable for the same

26   damages as Uber.

27          328. Uber claims no right to indemnification under the federal securities laws from them in

28   this count, but rather only claims contribution.

                                                         PAGE 96
                                                        COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 98 of 104



 1          329. The plaintiffs in the Securities Class Action allege that the Registration Statement for the

 2   IPO was inaccurate and misleading, contained untrue statements of material facts, omitted to state

 3   other facts necessary to make the statements made not misleading, and omitted to state material facts

 4   required to be stated therein.

 5          330. Uber is the registrant for the IPO. The Defendants named herein were responsible for the

 6   contents and dissemination of the Registration Statement.

 7          331. As issuer of the shares, Uber is strictly liable to plaintiffs and the Class for the

 8   misstatements and omissions alleged in the Securities Class Action.

 9          332. The plaintiffs in the Securities Class Action allege that none of the Individual Defendants

10   named therein made a reasonable investigation or possessed reasonable grounds for the belief that the

11   statements contained in the Registration Statement were true and without omissions of any material

12   facts and were not misleading.

13          333. By reasons of the conduct therein alleged, each Individual Defendant violated, and/or

14   controlled a person who violated Section 11 of the Securities Act.

15          334. The plaintiffs in the Securities Class Action allege that plaintiffs acquired Uber securities

16   pursuant and/or traceable to the Registration Statement for the IPO.

17          335. The plaintiffs in the Securities Class Action allege that plaintiffs and the Class have

18   sustained damages. The value of Uber securities has declined substantially due to Defendants’

19   violations.

20          336. Accordingly, the IPO Defendants are liable for damages under Section 11(f) of the

21   Securities Act, and, if Uber were to be held liable in the Securities Class Action, the IPO Defendants

22   would be liable to it for contribution. Plaintiff hereby derivatively claims such right of contribution on

23   behalf of Uber.

24                                                  COUNT II

25           AGAINST THE IPO DEFENDANTS FOR BREACH OF FIDUCIARY DUTIES

26          337. Plaintiff incorporates by reference and re-alleges each and every allegation set forth

27   above, as though fully set forth herein.

28

                                                      PAGE 97
                                                     COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 99 of 104



 1          338. Each of the IPO Defendants owed to the Company the duty to exercise candor, good

 2   faith, and loyalty in the management and administration of Uber’s business and affairs.

 3          339. Each of the IPO Defendants violated and breached his or her fiduciary duties of candor,

 4   good faith, loyalty, reasonably inquiry, oversight, and supervision.

 5          340. The IPO Defendants’ conduct set forth herein was due to their intentional or reckless

 6   breach of the fiduciary duties they owed to the Company, as alleged herein. The IPO Defendants

 7   intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

 8   interests of Uber.

 9          341. In breach of their fiduciary duties owed to Uber, the IPO Defendants willfully or

10   recklessly made and/or caused the Company to make false and misleading statements of material fact

11   that failed to disclose, inter alia, that: (i) Uber was operating with an illegal business model; (ii) Uber

12   deliberately ignored rampant, dangerous, and even lethal passenger safety issues across the

13   Company’s ridesharing platform; and (iii) Uber’s “growth at any cost” business model was defective,

14   concealing the Company’s true financial condition. As a result of the foregoing, the Company’s public

15   statements were materially false and misleading at all relevant times.

16          342. The IPO Defendants further failed to correct and caused the Company to fail to correct

17   the false and misleading statements and omissions of material fact.

18          343. Also in breach of their fiduciary duties, the IPO Defendants failed to maintain adequate

19   internal controls.

20          344. The IPO Defendants had actual or constructive knowledge that the Company issued

21   materially false and misleading statements, and they failed to correct the Company’s public statements

22   and representations. The IPO Defendants had actual knowledge of the misrepresentations and

23   omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that they

24   failed to ascertain and to disclose such facts, even though such facts were available to them. Such

25   material misrepresentations and omissions were committed knowingly or recklessly and for the

26   purpose and effect of artificially inflating the price of Uber’s securities.

27          345. The IPO Defendants had actual or constructive knowledge that they had caused the

28   Company to improperly engage in the fraudulent schemes set forth herein and to fail to maintain

                                                        PAGE 98
                                                      COMPLAINT
             Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 100 of 104



 1   internal controls. The IPO Defendants had actual knowledge that the Company was engaging in the

 2   fraudulent schemes set forth herein, and that internal controls were not adequately maintained, or acted

 3   with reckless disregard for the truth, in that they caused the Company to improperly engage in the

 4   fraudulent schemes and to fail to maintain adequate internal controls, even though such facts were

 5   available to them. Such improper conduct was committed knowingly or recklessly and for the purpose

 6   and effect of artificially inflating the price of Uber’s securities.

 7           346. These actions were not a good-faith exercise of prudent business judgment to protect and

 8   promote the Company’s corporate interests.

 9           347. As a direct and proximate result of the IPO Defendants’ breaches of their fiduciary

10   obligations, Uber has sustained and continues to sustain significant damages. As a result of the

11   misconduct alleged herein, the IPO Defendants are liable to the Company.

12           348. Plaintiff, on behalf of Uber, has no adequate remedy at law.

13                                                   COUNT III

14                  AGAINST THE IPO DEFENDANTS FOR UNJUST ENRICHMENT

15           349. Plaintiff incorporates by reference and re-alleges each and every allegation set forth

16   above, as though fully set forth herein.

17           350. By their wrongful acts, violations of law, and false and misleading statements and

18   omissions of material fact that they made and/or caused to be made, the IPO Defendants were unjustly

19   enriched at the expense of, and to the detriment of, Uber.

20           351. The IPO Defendants either benefitted financially from the improper conduct or received

21   bonuses, stock options, or similar compensation from Uber that was tied to the performance or

22   artificially inflated valuation of Uber, or received compensation that was unjust in light of the IPO

23   Defendants’ bad faith conduct.

24           352. Plaintiff, as a shareholder and representative of Uber, seeks restitution from the IPO

25   Defendants and seeks an order from this Court disgorging all profits, including from insider

26   transactions, benefits, and other compensation, including any performance-based or valuation-based

27   compensation, obtained by the IPO Defendants due to their wrongful conduct and breach of their

28   fiduciary and contractual duties.

                                                        PAGE 99
                                                       COMPLAINT
            Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 101 of 104



 1          353. Plaintiff, on behalf of Uber, has no adequate remedy at law.

 2                                                 COUNT IV

 3                   AGAINST THE IPO DEFENDANTS FOR ABUSE OF CONTROL

 4          354. Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 5   above, as though fully set forth herein.

 6          355. The IPO Defendants’ misconduct alleged herein constituted an abuse of their ability to

 7   control and influence Uber, for which they are legally responsible.

 8          356. As a direct and proximate result of the IPO Defendants’ abuse of control, Uber has

 9   sustained significant damages. As a direct and proximate result of the IPO Defendants’ breaches of

10   their fiduciary obligations of candor, good faith, and loyalty, Uber has sustained and continues to

11   sustain significant damages. As a result of the misconduct alleged herein, the IPO Defendants are

12   liable to the Company.

13          357. Plaintiff, on behalf of Uber, has no adequate remedy at law.

14                                                 COUNT V

15               AGAINST THE IPO DEFENDANTS FOR GROSS MISMANAGEMENT

16          358. Plaintiff incorporates by reference and re-alleges each and every allegation set forth

17   above, as though fully set forth herein.

18          359. By their actions alleged herein, the IPO Defendants, either directly or through aiding and

19   abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard to prudently

20   managing the assets and business of Uber in a manner consistent with the operations of a publicly-held

21   corporation.

22          360. As a direct and proximate result of the IPO Defendants’ gross mismanagement and

23   breaches of duty alleged herein, Uber has sustained and will continue to sustain significant damages.

24          361. As a result of the misconduct and breaches of duty alleged herein, the IPO Defendants

25   are liable to the Company.

26          362. Plaintiff, on behalf of Uber, has no adequate remedy at law.

27
28

                                                     PAGE 100
                                                    COMPLAINT
            Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 102 of 104



 1
 2                                                 COUNT VI

 3           AGAINST THE IPO DEFENDANTS FOR WASTE OF CORPORATE ASSETS

 4          363. Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 5   above, as though fully set forth herein.

 6          364. As a result of the foregoing, and by failing to properly consider the interests of the

 7   Company and its public shareholders, the IPO Defendants have caused Uber to waste valuable

 8   corporate assets, to incur many millions of dollars of legal liability and costs to defend unlawful

 9   actions and to lose financing from investors and business from future customers who no longer trust

10   the Company and its products.

11          365. As a result of the waste of corporate assets, the IPO Defendants are each liable to the

12   Company.

13          366. Plaintiff, on behalf of Uber, has no adequate remedy at law.

14                                          PRAYER FOR RELIEF

15   WHEREFORE, Plaintiff respectfully prays for judgment and relief as follows:

16          A. Declaring that Plaintiff may maintain this action on behalf of Uber and that Plaintiff is an

17              adequate representative of the Company;

18          B. Determining and awarding to Uber the damages sustained by it as a result of the violations

19              set forth above from each of the Defendants, jointly and severally, together with interest

20              thereon;

21          C. Directing Uber and Defendants to take all necessary actions to reform and improve its

22              corporate governance and internal procedures to comply with applicable laws and to

23              protect Uber and its shareholders from a repeat of the damaging events described herein;

24          D. Awarding Uber contribution from the IPO Defendants, and each of them;

25          E. Awarding Plaintiff the costs and disbursements of this action, including reasonable

26              attorneys’ and experts’ fees, costs, and expenses; and

27          F. Granting such other and further equitable relief as this Court may deem just and proper.

28

                                                      PAGE 101
                                                     COMPLAINT
              Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 103 of 104



 1
 2                                                 JURY DEMAND

 3            Plaintiff demands a trial by jury.

 4
 5   Dated:      November 10, 2020                  REICH RADCLIFFE & HOOVER LLP
 6                                                  By: /s/ Adam T. Hoover
                                                    Adam T. Hoover
 7
                                                    LIFSHITZ LAW FIRM, P.C.
 8                                                  Joshua M. Lifshitz
                                                    Attorneys for Plaintiff
 9
10
11
12
13
14
15

16
17
18
19
20
21
22

23
24
25
26
27
28

                                                      PAGE 102
                                                     COMPLAINT
Case 3:20-cv-07916-JCS Document 1 Filed 11/10/20 Page 104 of 104
